EXECUTION COPY


INDUSTRIAL LEASE
THIS INDUSTRIAL LEASE (“Lease”) dated December 6, 2019 for reference purposes
only, is made and entered into by and between the Landlord and the Tenant
identified in the Basic Provisions set forth below. This Lease consists of the
Basic Provisions together with the Standard Terms and Conditions and the
Attachments and Exhibits listed in Paragraph I of the Basic Provisions, provided
that if there is any conflict between the Basic Provisions, on the one hand, and
the Standard Terms and Conditions and the Attachments and Exhibits on the other,
the Basic Provisions shall prevail.
BASIC PROVISIONS
These Basic Provisions set forth certain information relevant and fundamental to
the Standard Terms and Conditions upon which this Lease is made, and all
information set forth in these Basic Provisions is subject to the provisions of
the Standard Terms and Conditions of this Lease. The parties acknowledge and
agree that, as of the Effective Date, Landlord does not own the Premises or any
portion of the “Project” (as defined below), and that, notwithstanding anything
to the contrary contained in this Lease, the effectiveness of this Lease is
expressly conditioned upon (a) Landlord acquiring fee simple title to the
Project, and (b) the parties entering into lease agreements between them for
each of the buildings commonly known as 70 Castilian Drive and 90 Castilian
Drive in the Project (the lease agreement entered into by the parties with
respect to the building known as 70 Castilian Drive is referred to herein as the
“70 Castilian Lease”, and the lease agreement entered into by the parties with
respect to the building known as 90 Castilian Drive is referred to herein as the
“90 Castilian Lease”). Additionally, the parties acknowledge and agree that this
Lease is subject to the terms of that certain Umbrella Agreement dated as of the
date hereof (the “Umbrella Agreement”) between Landlord and Tenant, a copy of
which (without the exhibits thereto) is attached hereto as Exhibit O.
A.    Landlord
(1) Name of Landlord:
50 CASTILIAN DRIVE, LLC, a Delaware limited liability company
(2) Landlord's Address:
c/o Montana Avenue Capital Partners, LLC
12100 Wilshire Boulevard, Suite 320
Los Angeles, California 90025
Attention: Jeremy Rogers 




B.    Tenant




4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





(1) Name of Tenant(s):
APPFOLIO, INC., a Delaware corporation
(2) Tenant's Trade Name:
AppFolio
(3) Tenant's Mailing Address:
50 Castilian Drive, Suite 102
Goleta, CA 93117
(4) Tenant's Billing Address:
Same as Mailing Address
(5) Tenant's address if Tenant
is no longer in the Building:
AppFolio, Inc.
c/o Stradling Center Drive, Suite 1600
Newport Beach, CA 92660
Attn: Craig Carlson



C.    Leased Premises (Article 1)
(1)    Description of Premises (Section 1.1)
(a)    The office space or other unit or area known as 50 Castilian Drive (the
“Premises”), as outlined on the Site Plan attached as Exhibit A, located in the
Castilian Technical Center situated at 50 Castilian Drive, in the City of
Goleta, County of Santa Barbara, State of California, which Premises is part of
a larger project consisting of three (3) office buildings situated at 50-90
Castilian Drive, in the City of Goleta, County of Santa Barbara, State of
California (collectively, the “Project”).
(b)    Landlord and Tenant mutually agree that the Premises consists of 43,655
rentable square feet, which amount shall not change.
(c)    Tenant’s proportionate share of the Building shall be a fraction, the
numerator of which is the rentable square feet of the Premises and the
denominator of which is the entire rentable square feet in the Building (i.e.,
Tenant's proportionate share of the Building is one hundred percent (100%)).
(d)    Tenant’s proportionate share of the Project shall be a fraction, the
numerator of which is the rentable square feet of the Premises and the
denominator of which is the entire rentable square feet in the Project (i.e.,
Tenant's proportionate share of the Project under this Lease is 26.31%).
Landlord and Tenant mutually agree that the Project consists of 165,905 rentable
square feet, which amount shall not change.
(e)    Tenant’s proportionate share of the Building and Project are collectively
referred to herein as “Tenant’s Share”.
(2)    Parking (Section 1.3)
(a)    Effective on the Commencement Date, as defined below, Tenant shall have
the non-exclusive use of Tenant's proportionate share of the Project of the
parking spaces located


BP-2
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





in the common area parking lot located at the Project and shown on Exhibit A
attached hereto (the “Parking Lot”) (which Parking Lot shall have not less than
two hundred sixty-three (263) unreserved automobile parking spaces (the “Minimum
Number of Parking Spaces”), except to the extent such amount of spaces is
required by applicable law or any governmental authority having jurisdiction
over the Project to be reduced and such requirement does not result from any
voluntary action taken by Landlord, provided, that the parties acknowledge and
agree that the foregoing terms of this sentence shall not permit Landlord to
allocate parking spaces in the Parking Lot to any buildings other than the
Building and the buildings commonly known as 70 Castilian Drive and 90 Castilian
Drive in the Project or to allocate, authorize, or allow others to use the
Parking Lot in any way that decreases the Minimum Number of Parking Spaces
collectively available to the occupants of 50 Castilian Drive, 70 Castilian
Drive, and 90 Castilian Drive). Landlord shall not authorize any other person,
firm, organization or entity to use or reserve parking spaces in, and shall not
allow any other person, firm, organization or entity to authorize the use of (or
the reservation of parking spaces in), the Parking Lot, except for the tenants
of the buildings commonly known as 70 Castilian Drive and 90 Castilian Drive in
the Project (“Adjacent Users”), which tenants shall only be authorized to use
such parking lot for unreserved vehicular parking in connection with their
occupancies at such buildings. If parking available to Tenant in such parking
lot is being substantially limited by the use of third parties other than the
Adjacent Users so that the parking lot does not meet Tenant’s normal parking
needs, Landlord and Tenant shall cooperate with one another to establish
procedures and mechanisms that will prevent unauthorized parking by others in
such parking lot. Tenant shall have the non-exclusive use of the Parking Lot
without charge during the Term of the Lease.
(b)    Tenant's employees may not use any more parking spaces in the Parking Lot
than those allotted to Tenant pursuant to subparagraph (a) above.
(c)    In the event that Tenant assigns this Lease or subleases all or a portion
of the Premises as permitted under this Lease, Tenant shall have the right to
grant to the assignee or sublessee, as the case may be, the use of some or all
of the parking spaces allotted to Tenant under this Lease, which such number of
assigned or sublet spaces within such allotment shall be at Tenant’s sole
discretion.
D.    Term of Lease (Article 2)
(1)    Effective Date: Upon Lease execution.
(2)    Commencement Date: The Commencement Date shall be the date the “Closing”
(as defined below) occurs. As used herein, the “Closing” shall mean the date
Landlord obtains fee simple title to the Project.
(3)    Term. The initial Term of the Lease shall be a period beginning on the
Commencement Date and ending on February 29, 2032.
(4)    Lease Year. The term “Lease Year” means (a) with respect to the first
Lease Year, the period commencing on the Commencement Date and ending on the
last day of the month in which shall occur the twelve (12)-month anniversary of
the Commencement Date, unless the


BP-3
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





Commencement Date shall occur on the first day of the month, in which event the
first Lease Year shall end on the day preceding the twelve (12) month
anniversary of the Commencement Date, and (b) each successive twelve (12)-month
period thereafter during the initial Term, provided that the last Lease Year
shall end on February 29, 2032.
E.    Rent (Article 3)
(1)    Minimum Monthly Rent. Effective as of the Commencement Date and
continuing throughout the Term, Tenant shall pay to Landlord Minimum Monthly
Rent in accordance with the table set forth in this Paragraph E(1) below, which
Minimum Monthly Rent shall be due on or before the first day of each month and
payable in monthly installments in accordance with the table set forth below.
    


Lease Year
Approximate Minimum
Monthly
Rent Per RSF of the Premises
Minimum Monthly
Rent
Annual
Minimum Monthly Rent
1
$1.620
$70,714.62
$848,575.44
2
$1.668
$72,836.06
$874,032.72
3
$1.719
$75,021.14
$900,253.68
4
$1.770
$77,271.77
$927,261.24
5
$1.823
$79,589.93
$955,079.16
6
$1.878
$81,977.63
$983,731.56
7
$1.934
$84,436.95
$1,013,243.40
8
$1.992
$86,970.06
$1,043,640.72
9
$2.052
$89,579.16
$1,074,949.92
10
$2.114
$92,266.54
$1,107,198.48
11
$2.177
$95,034.54
$1,140,414.48
12
$2.242
$97,885.57
$1,174,626.84
13
$2.310
$100,822.14
$1,209,865.68

    
(2)    Intentionally Omitted.


(3)    Subject to the terms of Paragraph E(2) above, in no event shall Tenant
pay Minimum Monthly Rent in less than those amounts, and at such times, set
forth in Paragraph E(1) above.


(4)    Late Processing Charge. (Section 3.3) The sum of five percent (5%) of
each delinquent payment.
(5)    50 Premises Tenant Improvement Allowance. In accordance with the terms
set forth in Exhibit B, Landlord shall pay Tenant an allowance for making
improvements to the interior of the Premises in an amount equal to Four Million
and 00/100 Dollars ($4,000,000.00) less any amount of the “90 Premises Tenant
Improvement Allowance” (as defined in the 90 Castilian Lease)


BP-4
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





disbursed to Tenant by Landlord (such amount, as the same may be reduced, the
“50 Premises Tenant Improvement Allowance”). The parties acknowledge and agree
that the amount of the 50 Premises Tenant Improvement Allowance that has been
disbursed to Tenant by Existing Landlord for improvements to the Premises as of
the date hereof is Zero and 0/100 Dollars ($0.00). Such 50 Premises Tenant
Improvement Allowance shall be disbursed from time to time, in accordance with
the terms set forth in Exhibit B, until the entire 50 Premises Tenant
Improvement Allowance has been fully disbursed in accordance with the terms of
Sections 2.2.3 and 2.2.4 of Exhibit B hereof. For the avoidance of doubt, the
parties hereby acknowledge and agree that any payment by the Existing Landlord
for the “Outstanding Items” defined in the Umbrella Agreement shall not in any
way be deducted from the 50 Premises Tenant Improvement Allowance payable by
Landlord hereunder.
(6)    Intentionally Omitted.
(7)    Security Deposit. (Section 3.5) Sixty-Two Thousand Seven Hundred
Fifty-One and 65/100 Dollars ($62,751.65).
F.    Landlord's Operating Expenses (Article 7)
Tenant shall reimburse Landlord for Tenant's Share of Operating Expenses, as
determined in the manner set forth in Paragraph (C)(1), above, and in the manner
and to the extent provided in Article 7 of the Standard Terms and Conditions.
G.    Use by Tenant (Article 8)
Tenant shall use and occupy the Premises for general offices, conference center,
wellness room and storage and for other purposes ancillary to the primary use of
the Premises for general office space, and for no other purpose.
H.    Insurance (Article 13)
(1)    Liability Insurance Required of Tenant. Tenant to provide Commercial
General Liability Insurance on an occurrence basis, with bodily injury and
property damage coverage in an amount equal to a combined single limit of not
less than $2,000,000 per occurrence (and $2,000,000 aggregate per location if
Tenant has multiple locations); such insurance shall include the following
coverages: (A) Premises and Operations coverage under all coverage parts, if
applicable; (B) Products and Completed Operations coverage; (C) Water Damage and
Fire Legal Liability; (D) Coverage for liability assumed under this Lease
without any limitation endorsements; (E) Personal Injury coverage.
(2)    Workers’ Compensation and Employers Liability. Tenant to maintain
Workers’ Compensation in accordance with all applicable laws and Employer’s
Liability on an occurrence basis with a limit of not less than $1,000,000 each
accident, $1,000,000 each disease policy limit and $1,000,000 disease limit each
employee.
(3)    Property Insurance Required of Tenant. Tenant to provide All
Risk/Special-Form Property Insurance (including but not limited to vandalism,
theft, malicious mischief, sinkhole


BP-5
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





collapse, windstorm, hurricane, named and normal storms, boiler leakage or
explosion, water, flood and sprinkler damage) covering the full replacement cost
for any damages to (or during the construction or installation of) any
improvements, the furnishings, items for which Tenant is responsible for the
repair and maintenance pursuant to this Lease, storefront glass, and the
supplies, inventory, merchandise, personal property and other items of Tenant
located in or used in connection with the Premises (including without
limitation, all building furnishings and contents of Tenant located in and
around the Premises), and any replacement, demolition, alteration, addition,
reconstruction or restoration thereof and shall include Landlord as an
additional insured with respect to any insurable interest it may have,
including, but not limited to, demolition, debris removal and clean-up of
leasehold improvements, furnishings, and personal property with a deductible of
no more than $50,000.00.
(4)    Business Interruption Insurance. Tenant to provide Business Interruption
Insurance in the ISO form CP0030 (or its commercially reasonable equivalent) for
an adequate period of time of not less than twelve (12) months, taking into
consideration the reasonable time period required to rebuild and/or replace the
insured property, and including coverage for the loss and Tenant's loss of use
of improvements and furnishings, stock-in-trade and for so-called “extra
expense” as well as all Rent required to be paid by Tenant under this Lease.
(5)    Umbrella Insurance. Tenant to provide Umbrella Liability Insurance
coverage of not less than $5,000,000.00.
(6)    Endorsements. Tenant shall procure and maintain throughout the term of
the Lease the following policy endorsements with initial limits not less than
those indicated below and otherwise in accordance with the terms below:
(a) Automobile Liability:
$1,000,000 combined single limit including owned, leased, hired and non-owned
auto.
(b) Plate Glass Insurance:
100% replacement cost. Up to $20,000 with a $2,500 deductible.



I.    Attachments and Exhibits: Tenant's Financial Statement(s)
Landlord has delivered to Tenant, and Tenant hereby acknowledges receipt of,
each of the following, which are incorporated into this Lease by reference:


BP-6
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





Landlord
Attachment 1:
Tenant
Rules and Regulations
Exhibit A:
Exhibit B:
Exhibit F:
Exhibit G:
Exhibit H:
Exhibit I:
Exhibit K:
Exhibit L:
Exhibit M:
Exhibit N:
Exhibit O:
Site Plan
Tenant Improvements
Real Estate Commissions
Option to Renew
Additional Governmental Conditions & Requirements
Intentionally Omitted
Supplemental Terms and Conditions
Form of Estoppel Certificate
Commencement Memorandum
Prohibited Use
Umbrella Agreement

In the event Tenant financial statements are no longer publicly and readily
available, then Tenant agrees to provide Landlord, upon Landlord’s request, with
a financial statement (consisting of a Profit and Loss Statement and Balance
Sheet) for the most recently completed fiscal year certified by Tenant to be
true and correct.
[SIGNATURE PAGE FOLLOWS]


BP-7
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Lease on the date set
forth opposite their respective names and respectively warrant that the persons
executing this Lease are duty authorized and empowered to do so.
LANDLORD AND TENANT HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM
AND PROVISION CONTAINED HEREIN AND, BY EXECUTION OF THIS LEASE, SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LANDLORD AND TENANT WITH RESPECT TO THE
PREMISES.
LANDLORD:
50 CASTILIAN DRIVE, LLC, a Delaware limited liability company
Date:  November 5, 2019          
By: /s/ Jeremy Rogers
Name: Jeremy Rogers
Its: Authorized Person


TENANT:
APPFOLIO, INC., a Delaware corporation
Date: November 4, 2019          
By: /s/ Ida Kane               
Name: Ida Kane              
Its: CFO              


By:               
Name:               
Its:               







BP-8
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------






INDUSTRIAL LEASE
STANDARD TERMS AND CONDITIONS
Table of Contents
Article        Title                                        Page
1.
LEASED PREMISES    1

1.1 Description of
Premises.......................................................
1

1.2 Common
Areas....................................................................
1

1.3 Parking Facilities
.................................................................
2

1.4 Intentionally Omitted ..................................
2

1.5 Reserved Rights
..................................................................
2

2.
TERM OF
LEASE............................................................................    2

2.1 Initial
Term...........................................................................
2

2.2 Possession
..........................................................................
3

2.3 Commencement Date .................................................
3

3.
RENT...............................................................................................    3

3.1 Minimum Monthly Rent........................................................
3

3.2 Additional Rent
....................................................................
3

3.3 Time and Manner of Payment .............................................
3

3.4 Prepaid
Rent........................................................................
4

3.5 Security Deposit
..................................................................
4

4.
INTENTION OF
PARTIES...............................................................    5

4.1 Negation of
Partnership.......................................................
5

4.2 Real Estate Commissions ...................................................
5

5.
PROPERTY TAXES AND ASSESSMENTS ...................................    5

5.1 Personal Property Taxes
.....................................................
6

5.2 Real Property
Taxes............................................................
6

5.3 Definition of Real Property Taxes........................................
6

6.
LANDLORD’S MANAGEMENT OF PROJECT ...............................    7

6.1 Management of Common Area and Project ........................
7

6.2 Tenant’s Share
....................................................................
8

6.3 Rules and Regulations
........................................................
8

7.
OPERATING EXPENSES
...............................................................    8

7.1 Operating Expenses
............................................................
8

7.2 Definition of Operating Expenses ........................................
8

7.3 Payments by
Tenant............................................................
14

7.4 Books and Records
.............................................................
15

8.
USE; LIMITATIONS ON
USE..........................................................    16

8.1 Tenant’s Use of Premises ...................................................
15

8.2 Additional Limitation on Use
................................................
17

8.3 Intentionally
Omitted.............................................................
18

8.4 No Representations by Landlord .........................................
18

8.5 Disclosure and Condition of Premises.................................
19

9.
ALTERATIONS
...............................................................................    20

9.1 Trade Fixtures; Alterations
..................................................
20

9.2 Damage;
Removal...............................................................
21

9.3 Liens
....................................................................................
21

9.4 Standard of
Work.................................................................
21



i
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





10.
UTILITIES; ESSENTIAL SERVICES; ACCESS..............................    21

10.1 Utilities
...............................................................................
21

10.2 Essential Services
.............................................................
22

10.3 Access to the Premises
.....................................................
23

11.
TENANT’S PERSONAL PROPERTY..............................................    23

11.1 Installation of
Property.......................................................
23

11.2 Removal of Personal Property...........................................
23

12.
REPAIRS AND
MAINTENANCE.....................................................    23

12.1 Tenant
...............................................................................
24

12.2
Landlord.............................................................................
25

13.
INDEMNITY AND INSURANCE
......................................................    26

13.1 Indemnification
..................................................................
26

13.2 Exemption of Landlord from Liability .................................
27

13.3 Public Liability and Property Damage................................
27

13.4 Tenant’s Property Insurance .............................................
28

13.5 Proof of Insurance
.............................................................
28

13.6 Property
Insurance............................................................
28

13.7 Subrogation………………………………………. ................
28

14.
DAMAGE AND DESTRUCTION
.....................................................    29

14.1
Casualty.............................................................................
29

14.2 Tenant’s
Fault....................................................................
30

14.3 Uninsured Casualty
...........................................................
30

14.4 Waiver
...............................................................................
30

14.5 Force Majeure
...................................................................
30

14.6 Substantial Damage During Last Six (6) Months...............
31

15.
CONDEMNATION...........................................................................    31

15.1 Entire Leased Premises ....................................................
31

15.2 Partial
Taking.....................................................................
31

15.3 Transfer Under Threat of Condemnation...........................
31

15.4 Awards and Damages .......................................................
32

15.5 Arbitration
..........................................................................
32

16.
ASSIGNING, SUBLETTING AND HYPOTHECATING ...................    32

16.1 Landlord’s Consent Required ............................................
32

16.2 Tenant’s Application
..........................................................
32

16.3 Additional Terms Regarding Subletting .............................
33

16.4 Recapture
..........................................................................
33

16.5 Fees for
Review.................................................................
34

16.6
Collection...........................................................................
35

16.7 Waiver
...............................................................................
35

16.8 Assumption of Obligations.................................................
35

16.9 No
Release........................................................................
35

16.10 Implied Assignment
.........................................................
36

16.11 Remedies Against Landlord ............................................
36

16.12 Qualifying Subleases; Recognition Agreements
............................................
36

17.
DEFAULT
........................................................................................    36

17.1 Events of Default
...............................................................
37

17.2 Remedies.
.........................................................................
38

17.3
Cumulative.........................................................................
38



ii
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





17.4 Termination upon Discovery of Hazardous
Material.........................................................................
39

18.
INTENTIONALLY OMITTED
...........................................................    40

19.
LANDLORD’S AND TENANT’S RIGHT TO CURE DEFAULTS .....    40

20.
WAIVER OF BREACH; ACCORD AND SATISFACTION ...............    41

21.
SUBORDINATION;
ESTOPPEL......................................................    41

21.1 Subordination and Attornment...........................................
41

21.2
Assignment........................................................................
42

21.3 Conditions for Tenant’s Termination..................................
42

21.4 Estoppel
Certificates..........................................................
42

22.
SIGNS AND ADVERTISING
...........................................................    42

23.
RIGHTS RESERVED TO LANDLORD............................................    43

23.1 Right of
Entry.....................................................................
43

23.2 Additional Rights of Landlord.............................................
44

24.
SALE OR TRANSFER OF PREMISES; LANDLORD’S RIGHT TO MORTGAGE
.................................................................    44

24.1 Sale or Transfer by Landlord .............................................
44

24.2 Landlord’s Right to Mortgage ............................................
45

25.
SURRENDER; WAIVER OR REDEMPTION; HOLDING OVER.....    45

25.1 Surrender of
Premises.......................................................
45

25.2 Holding
Over......................................................................
45

26.
HAZARDOUS
MATERIALS.............................................................    46

26.1
Definitions..........................................................................
46

26.2 Prohibited Uses
.................................................................
47

26.3 Obligation to Indemnify, Defend and Hold Harmless.........
47

26.4 Obligation to Remediate
....................................................
48

26.5
Notification.........................................................................
49

26.6 Termination of
Lease.........................................................
49

26.7 Toxic Substances Disclosure ............................................
49

26.8 Landlord’s Warranty……………………………………….…
50

27.
INTENTIONALLY OMITTED
...........................................................    50

28.
WRITTEN NOTICES
.......................................................................    50

29.
JOINT AND SEVERAL
LIABILITY...................................................    50

30.
BINDING ON SUCCESSORS, ETC................................................    50

31.
ATTORNEYS’ FEES
.......................................................................    50

32.
FURTHER ASSURANCES
.............................................................    50

33.
CONSTRUCTION OF LEASE
.........................................................    51

34.
PARTIAL INVALIDITY
.....................................................................    51

35.
RECORDING
..................................................................................    51

36.
COMPLETE AGREEMENT
.............................................................    52

37.
NO IMPLICATION OF EXCLUSIVE USE........................................    52

38.
PARTY THAT IS A CORPORATION OR LIMITED LIABILITY COMPANY    52

39.
SUBMISSION OF DOCUMENT
......................................................    52

40.
NO PERSONAL OBLIGATION OF LANDLORD .............................    53

41.
EXCAVATION
.................................................................................    53

42.
ARBITRATION
................................................................................    53

THE SUBMISSION OF THIS DOCUMENT FOR EXAMINATION AND NEGOTIATION DOES NOT
CONSTITUTE AN OFFER TO LEASE, OR A RESERVATION OF, OR OPTION FOR,


iii
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





THE PREMISES; THIS DOCUMENT BECOMES EFFECTIVE AND BINDING ONLY UPON EXECUTION
AND DELIVERY HEREOF BY LANDLORD. NO ACT OR OMISSION OF ANY EMPLOYEE OR AGENT OF
LANDLORD OR OF LANDLORD'S BROKER SHALL ALTER, CHANGE OR MODIFY ANY OF THE
PROVISIONS HEREOF.


iv
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------








INDUSTRIAL LEASE
STANDARD TERMS AND CONDITIONS
THESE STANDARD TERMS AND CONDITIONS constitute an integral part of this
Industrial Lease. Each reference in the Standard Terms and Conditions to
information set forth in the Basic Provisions of this Lease shall be construed
to incorporate all of the information to which reference is made. Any conflict
between these Standard Terms and Conditions and the information set forth in the
Basic Provisions shall be controlled by the terms of the Basic Provisions.
1.    LEASED PREMISES
1.1    Description of Premises. As used herein, the term “Premises” shall mean
the office space or other unit as are described in the Basic Provisions, the
boundaries and location of which are designated on the attached Site Plan
(Exhibit A) as the “Premises”, which said Premises are now existing or will be
part of the building containing the Premises (“Building”) and are more fully
described in Section C of the Basic Provisions. Unless the context otherwise
requires, the Premises shall include the entire Building and other improvements
presently situated or to be constructed in the location so outlined as the
“Premises” on said Site Plan, and all fixtures heretofore or hereafter to be
installed by Landlord therein, but shall exclude the roof and the exterior
surface of all exterior walls of such Building and improvements, except as
specifically allowed hereunder. The Premises, the Building, the Common Areas (as
defined below), the land upon which they are located, along with all other
buildings, improvements, and land located within the boundaries depicted on
Exhibit A as the “Project”, are herein collectively referred to as the
“Project.”
1.2    Common Areas. Subject to Article 6 of this Lease, Landlord shall make
available at all times during the term of this Lease, the automobile parking and
other common areas that are depicted on Exhibit A as the parking lot and other
common areas available for the Premises, which parking lot and other common
areas shall be consistent with the Basic Provisions. The term “Common Area(s)”
shall mean all the land, areas, improvements, lines, passage ways, roads, and
equipment within the area so depicted and shall include all of the following
(the specific recitation of which shall not be deemed to limit the definition of
“Common Area”): the land and facilities utilized as parking areas; access and
perimeter roads; truck passageways (which may be in whole or in part
subsurface); arcades; landscaped areas; exterior walkways; stairways; stairs;
directory equipment; ramps; drinking fountains; toilets and other public
facilities; and bus stations and taxi stands; but excluding any portion thereof
which is designated on the attached Site Plan as noncommon use. All of the
Common Area shall be subject to the exclusive control and management of Landlord
or such other persons or nominees as Landlord may have delegated or assigned to
exercise such management or control, in whole or in part, in Landlord's place
and stead. Tenant acknowledges that Landlord makes no representation or warranty
whatsoever concerning the adequacy of any security system which is or may be
instituted for the Common Area. Except for the Adjacent Users (as defined in
Basic Provisions Section C(2)(a)), as long as Tenant is not in default under
this Lease, Tenant shall have the exclusive right to use the Common Areas and
facilities included in the Project together with such easements for ingress and
egress as are necessary for Tenant's use and occupancy of the Premises.


1
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





1.3    Parking Facilities. Tenant acknowledges and agrees that any parking
spaces provided by Landlord in and around the Building or Premises are solely
for the convenience of the employees, customers, and invitees of Tenant, and
that no particular spaces are exclusively reserved for the Tenant and its
employees and customers. Landlord expressly reserves the right to establish and
enforce reasonable rules and regulations throughout the Term of this Lease
concerning the use of the parking area, and Landlord shall be entitled to tow
away vehicles parked in violation of such rules. Upon the request of Landlord,
Tenant shall provide Landlord on a periodic basis with a current list of
Tenant's employees and their respective vehicle license numbers, and shall
promptly notify Landlord of any changes in such list.
1.4    Intentionally Omitted.
1.5    Reserved Rights. After providing Tenant with twenty-four (24) hours prior
written notice, unless in the case of an emergency, or if mandated by any
federal, state, or local governmental or quasi-governmental body, Landlord
reserves the right to enter the Premises during normal business hours to
undertake the following, all without abatement of rent (unless as expressly
provided in this Lease) or liability to Tenant:
1.5.1    Inspect the Premises or the performance by Tenant of the terms and
conditions hereof;
1.5.2    Make such alterations, repairs, improvements or additions to the
Premises as required hereunder or to change boundary lines of the Common Areas,
provided that the Common Areas are not materially reduced or impaired;
1.5.3    Install, use, maintain, repair, alter, relocate or replace any pipes,
ducts, conduits, wires, equipment and other facilities in the Building;
1.5.4    Grant easements on the Project (with thirty (30) days prior notice),
provided that such easements shall not materially impair or reduce the Common
Areas or materially interfere with the use of the Premises by Tenant or its
rights under this Lease;
1.5.5    Dedicate for public or private use portions thereof and record
covenants, conditions and restrictions (“CC&Rs”) affecting the Project and
amendments to existing CC&Rs which do not unreasonably interfere with Tenant’s
use of the Premises or impose additional material monetary obligations on Tenant
or materially interfere with the rights of Tenant under this Lease;
1.5.6    Change the name of the Project;
1.5.7    Affix reasonable signs and displays as well as post and maintain any
notice deemed necessary by Landlord for the protection of its interest
(including, without limitation, notices of non-responsibility); and
1.5.8    Show the Premises to prospective tenants during the last nine (9)
months of the Term.
2.    TERM OF LEASE


2
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





2.1    Initial Term. The initial term of the Lease (the “Term”) shall begin on
the Commencement Date specified in the Basic Provisions. Subject to extension or
sooner termination as hereinafter provided, this Lease shall continue for the
Term specified in the Basic Provisions.
2.2    Possession. The parties acknowledge that Tenant is currently in
possession and occupancy of the Premises pursuant to the terms of that certain
Multi-Tenant Industrial Lease dated April 1, 2011 (the “Original Existing
Lease”), as amended by that certain First Amendment to Lease dated November 11,
2011 (the “First Amendment to Existing Lease”), that certain Second Amendment to
Lease dated February 23, 2012 (the “Second Amendment to Existing Lease”), that
certain Third Amendment to Lease dated November 5, 2013 (the “Third Amendment to
Existing Lease”), and that certain Fourth Amendment to Lease dated February 22,
2017 (the “Fourth Amendment to Existing Lease”; the Original Existing Lease, as
amended by the First Amendment to Existing Lease, the Second Amendment to
Existing Lease, the Third Amendment to Existing Lease and the Fourth Amendment
to Existing Lease, is referred to herein as the “Existing Lease”), entered into
by and between Nassau Land Company, L.P., a California limited partnership (the
“Existing Landlord”), as the landlord thereunder, and Tenant, as the tenant
thereunder. Tenant shall, upon demand, acknowledge in writing the Commencement
Date in the form attached hereto as Exhibit M.
2.3    Commencement Date. In the event the Commencement Date does not fall on
the first (1st) day of a calendar month, Rent during any partial month shall be
prorated on the basis of a thirty (30) day month, and shall be due and payable
on or before the Commencement Date.
3.    RENT
3.1    Minimum Monthly Rent.
3.1.1    Tenant agrees to pay to Landlord a Minimum Monthly Rent, as set forth
in the table set forth in Paragraph E(1) of the Basic Provisions. Minimum
Monthly Rent for a period constituting less than a full month shall be prorated
on the basis of a thirty (30)-day month.
3.1.2    Intentionally Omitted.
3.1.3    Landlord shall have no obligation to notify Tenant of any increase in
Minimum Monthly Rent, and Tenant’s obligation to pay all Minimum Monthly Rent
(and any increases) when due shall not be modified or altered by such lack of
notice from Landlord. Acceptance of a payment of Rent that is less than the
amount then due shall not be a waiver of Landlord’s rights to the balance of
such Rent, regardless of Landlord’s endorsement of or deposit of any check so
stating.
3.2    Additional Rent. All sums other than Minimum Monthly Rent which Tenant is
obligated to pay under this Lease, including late charges and interest as set
forth in Section 3.3 below, shall be deemed to be additional rent due hereunder,
whether or not such sums are designated “additional rent.” The term “Rent” means
the Minimum Monthly Rent and all additional amounts payable by Tenant under the
Lease (including, but not limited to, late charges and interest). Acceptance of
a payment of Rent that is less than the amount then due shall not be a waiver of


3
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





Landlord’s rights to the balance of such Rent, regardless of Landlord’s
endorsement of or deposit of any check so stating.
3.3    Time and Manner of Payment.
3.3.1    Tenant agrees that all Rent payable by Tenant hereunder shall be paid
by Tenant to Landlord by check or certified funds not later than the close of
business on the day on which first due, without any deduction, setoff, prior
notice or demand, except as expressly set forth in this Lease. All Rents shall
be paid in lawful money of the United States at such place as Landlord shall
designate in Santa Barbara County to Tenant from time to time in writing.
Landlord agrees that Tenant may, at Tenant's risk, use United States mail for
delivery of Rent. Landlord’s receipt and deposit of any check shall not
constitute satisfaction of Tenant’s rental payment obligations until said check
is paid in full by the bank upon which it is drawn.
3.3.2    Should Tenant fail to make any payment of Rent within five (5) business
days of the date when such payment first becomes due, or should any check
tendered in payment of Rent be returned to Landlord by Tenant's bank for any
reason, then Tenant shall pay to Landlord, in addition to such Rental payment, a
late processing charge in the amount specified in the Basic Provisions, which
the parties agree is a reasonable estimate of the amount necessary to reimburse
Landlord for the damages and additional costs not contemplated by this Lease
that Landlord will incur as a result of the delinquent payment or returned
check, including processing and accounting charges and late charges that may be
imposed on Landlord by its lender. If Tenant fails to make payment within said
five (5)- business day period, the entire amount then due, including said late
charge, shall thereafter bear interest at the then-current federal discount rate
in San Francisco plus two percent (2%). Should Tenant fail to make payment of
any Rental payment(s) due hereunder within five (5) business days of the date
when such payment(s) first become due on three (3) occasions in any twelve (12)
month period, Landlord, at its option, may require Tenant to prepay Rent on a
quarterly basis thereafter. Moreover, in the event any of Tenant’s checks are
returned for insufficient funds or other reasons not the fault of Landlord,
Tenant agrees to pay Landlord the sum of twenty-five dollars ($25.00) in
addition to any Late Charge and Landlord shall have the right any time
thereafter to require that all future payments due from Tenant under this Lease
for the next one (1)-year period be made by money order or by certified or
cashier’s check.
3.3.3    Landlord will apply Tenant’s payments first to accrued late charges and
attorney’s fees, second to accrued interest, then to Minimum Monthly Rent and
Operating Expenses, and any remaining amount to any other outstanding charges or
costs.
3.4    Prepaid Rent. Tenant shall pay to Landlord upon execution of this Lease
Prepaid Rent, if any, in the amount specified in the Basic Provisions, which
shall be allocated toward the payment of rent for the months specified in the
Basic Provisions. If Tenant is not in default of any of the provisions of this
Lease, the Rent prepaid by Tenant for the last month of the term of this Lease,
if any, shall be reduced by the amount so allocated in the Basic Provisions.
3.5    Security Deposit. To the extent that the unapplied amount of the security
deposit held by Existing Landlord under the Existing Lease (such amount, the
“Original Security Deposit”) is less than the amount of the Security Deposit
specified in the Basic Provisions, on the


4
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





Commencement Date, Tenant shall deposit with Landlord the difference between
such amount of the Security Deposit and the Original Security Deposit, which,
when combined with the Original Security Deposit shall be the Security Deposit
for the performance by Tenant of its obligation under this Lease. Tenant agrees
that if Tenant defaults in its performance of this Lease, or in the payment of
any sums owing to Landlord, or in the payment of any other sums required from
Tenant under the provisions of this Lease, then Landlord may, but shall not be
obligated to, use the Security Deposit, or any portion thereof, to cure such
default or to compensate Landlord for any damage, including Rent that is unpaid
either before or after the termination of this Lease, late charges and costs of
enforcement, and any other damages suffered by Landlord before or after the
termination of this Lease which Landlord is entitled to recover pursuant to the
terms of this Lease, and which are sustained by Landlord resulting from Tenant's
default or nonpayment. If Landlord does so apply any portion of the Security
Deposit, Tenant shall immediately pay Landlord sufficient cash to restore the
Security Deposit to the amount of the then current Minimum Monthly Rent. If
Tenant is not in default at the expiration or termination of this Lease,
Landlord shall return the unexpended portion of the Security Deposit to Tenant
within sixty (60) days following expiration or termination of this Lease,
without interest. Landlord's obligations with respect to the Security Deposit
shall be those of debtor, and not of a trustee, and Landlord shall be entitled
to commingle the Security Deposit with the general funds of Landlord. With the
understanding that it is the parties’ intent that the terms of this Lease
control their obligations regarding the Security Deposit, to the maximum extent
permitted by applicable law (it being the specific intent of the parties that,
to the extent applicable law permits Landlord to reserve greater rights with
respect to the Security Deposit under the terms of this Lease than would
otherwise be available under applicable law, Landlord be allowed to reserve such
greater rights), Tenant hereby waives (a) any and all terms of applicable law,
including, without limitation, California Civil Code Section 1950.7, applicable
to security deposits in the commercial context to the extent inconsistent with
the terms of this Lease, including, without limitation, any laws that provide
that Landlord may claim from a security deposit only those sums reasonably
necessary to remedy defaults in the payment of rent, to repair damage caused by
Tenant or to clean the Premises (“Security Deposit Laws”), and (b) to the extent
inconsistent with the terms of this Lease, any and all rights, duties and
obligations either Party may now or, in the future, will have under, relating to
or arising from the Security Deposit Laws.
4.    INTENTION OF PARTIES
4.1    Negation of Partnership. Nothing in this Lease is intended, and no
provision of this Lease shall be construed, to make Landlord a partner of or a
joint venturer with Tenant, or associated in any other way with Tenant in the
Tenant's operation of the Premises (other than the relationship of landlord and
tenant), or except as otherwise expressly provided herein, to subject Landlord
to any obligation, loss, charge or expense resulting from or attributable to
Tenant's operation or use of the Premises.
4.2    Real Estate Commissions. Each party represents and warrants to the other
that it has not utilized the services of any real estate broker or other person
who could claim any fee or commission from the other (other than the person(s)
identified on Exhibit F attached hereto) in connection with Tenant entering into
this Lease. Each party warrants to the other that Tenant’s sole contact with
Landlord or with the Premises in connection with this Lease has been directly
with Landlord and the broker specified in Exhibit F, and that no other broker or
finder can properly claim


5
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





a right to a commission or a finder’s fee based upon contacts between the
claimant and Landlord or Tenant. Subject to the foregoing, each party agrees to
indemnify and hold the other harmless from any claims or liability, including
reasonable attorneys’ fees, in connection with a claim by any person for a real
estate broker’s commission, finder’s fee or other compensation based upon any
statement, representation or agreement made or entered into by that party.
Landlord further agrees to indemnify and hold Tenant harmless from any claims or
liability, including reasonable attorneys’ fees, in connection with a claim by
any person for a real estate broker’s commission, finder’s fee or other
compensation based upon any statement, representation or agreement made or
entered into by Existing Landlord or Landlord in connection with the Existing
Lease.
5.    PROPERTY TAXES AND ASSESSMENTS
5.1    Personal Property Taxes. Tenant shall pay before delinquency all taxes
assessed against any personal property or leasehold improvements of Tenant
installed or located in or upon the Premises and that become payable during the
Term of this Lease. Tenant agrees to cooperate with Landlord to identify to the
Assessor all Tenant improvements to the Premises.
5.2    Real Property Taxes. (Continue on Exhibit K attached hereto)
5.2.1    In addition to all other Rent payable by Tenant hereunder, Tenant
agrees to pay as additional Rent its proportionate share of Real Property Taxes
levied and assessed against the Building and Project. Real Property Taxes for
any fractional portion of a calendar year included in the Lease Term shall be
prorated on the basis of a 360-day year.
5.2.2    Each year, Landlord shall notify Tenant of its proportionate share of
the Real Property Taxes payable by Tenant hereunder and Tenant shall pay
Landlord the amount payable by Tenant at the time and in the manner provided by
Article 7 of this Lease.
5.2.3    Tenant's proportionate share of Real Property Taxes for the Building
shall be the ratio that the square footage of the Premises bears to the total
leasable square footage of the Building and other improvements of which the
Premises are a part, or if such Building and improvements are not separately
assessed, the total leasable square footage of the buildings and improvements
constituting the Project. Tenant's proportionate share of Real Property Taxes
for the Project (to be used if the Building and improvements of which the
Premises are a part are not separately assessed and if any Real Property Taxes
are assessed against the Project generally [including with respect to any Common
Areas] and not a particular building in the Project) shall be the ratio that the
square footage of the Premises bears to the total leasable square footage of the
buildings and improvements constituting the Project. Tenant's proportionate
share on the Commencement Date is set forth in the Basic Provisions; said
proportionate share is subject to adjustment periodically as of the time each
installment of Real Property Taxes is due.
5.2.4    Tenant shall pay to Landlord Tenant’s proportionate share of the Real
Property Taxes in each calendar year; provided, however, Landlord may, at its
election, require that Tenant pay any increase in the assessed value of the
Project based upon the value of the 50 Premises Tenant Improvements (as defined
in the Exhibit B), if any, relative to the value of the other improvements on or
to the other buildings in the Project, as reasonably determined by


6
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





Landlord. Upon Tenant’s request, Landlord shall endeavor to provide Tenant with
a breakdown of Landlord’s determination of Tenant’s increased share of Real
Property Taxes resulting from the 50 Premises Tenant Improvements.
5.3    Definition of Real Property Taxes. “Real Property Taxes” shall be the sum
of the following: all real property taxes; possessory interest taxes; business
or license taxes or fees; present or future Mello-Roos assessments; service
payments in lieu of such taxes or fees; annual or periodic license or use fees;
excise, transit and traffic charges; housing fund assessments, open space
charges, childcare fees, school, sewer and parking fees or any other
assessments, levies, fees, exactions or charges, general and special, ordinary
and extraordinary, unforeseen as well as foreseen (including fees “in-lieu” of
any such tax or assessment) which are assessed, levied, charged, conferred or
imposed by any public authority upon the Project (or any real property
comprising any portion thereof) or its operations, together with all taxes,
assessments or other fees imposed by any public authority upon or measured by
any rent or other charges payable hereunder, including any gross receipts tax or
excise tax levied by any governmental authority with respect to receipt of
rental income, or, with respect to or by reason of the development, possession,
any tax or assessment levied in connection with the leasing, operation,
management, maintenance, alteration, repair, use or occupancy by Tenant of the
Premises or any portion thereof (collectively, “Gross Receipts Taxes”); any
documentary transfer taxes upon this transaction or any document to which Tenant
is a party creating or transferring an interest in the Premises; together with
any tax imposed in substitution, partially or totally, of any tax previously
included within the aforesaid definition or any additional tax the nature of
which was previously included within the aforesaid definition; together with any
and all costs and expenses (including, without limitation, attorneys’,
administrative and expert witness fees and costs) of challenging any of the
foregoing or seeking the reduction in or abatement, redemption or return of any
of the foregoing, but only to the extent of any such reduction, abatement,
redemption or return. All references to Real Property Taxes during a particular
year shall be deemed to refer to taxes accrued during such year, including
supplemental tax bills, regardless of when they are actually assessed and
without regard to when such taxes are payable. The obligation of Tenant to pay
for supplemental taxes effective during the Term shall survive the expiration or
early termination of this Lease. Nothing contained in this Lease shall require
Tenant to pay any franchise, corporate, estate or inheritance tax of Landlord,
or, except for Gross Receipts Taxes, any income, profits or revenue tax or
charge upon the net income of Landlord or any documentary transfer tax.
6.    LANDLORD'S MANAGEMENT OF PROJECT
6.1    Management of Common Area and Project. Provided that Tenant’s access to
and use of the Premises is not unreasonably hindered or prevented (except for
changes, alterations or modifications required by any federal, state, or local
governmental or quasi- governmental body, or by law not triggered by voluntary
development or improvements made by Landlord), the number of parking spaces
available to Tenant is not unreasonably hindered or reduced or the location of
such parking is made materially less convenient, Tenant’s proportionate share of
Operating Expenses does not increase (except as provided in Section 6.2 below),
and the quality of the Project and the Premises is not materially reduced, and
the continuous use, operations and enjoyment of the Premises is not materially
interfered with, Landlord shall have the right, in Landlord’s sole discretion
and expense, from time to time, to do any of the following:


7
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





6.1.1    Make changes to the Common Area, including, without limitation, changes
in the location, size, shape and number of driveways, entrances, exits, parking
spaces, parking areas, loading and unloading areas, ingress, egress, direction
of traffic, landscape areas, and walkways;
6.1.2    Close the Common Areas when and to the extent necessary for maintenance
or renovation purposes or to prevent a dedication of any part thereof or the
accrual of any rights therein in favor of the public or any third person;
6.1.3    Designate other land outside the boundaries of the Project to be part
of the Common Area;
6.1.4    Install, use, maintain, repair, alter, relocate or replace any Common
Area or to add additional buildings and improvements to the Common Area to be
used as part of the Common Area;
6.1.5    Use the Common Area while engaged in making additional improvements,
repairs or alterations to the Project, or any portion thereof;
6.1.6    Remodel or renovate the buildings and improvements constituting the
Project, and, in connection therewith, to install pipes, conduits, ducts and
similar fixtures beneath or through the Premises, provided that such remodeling
or renovation does not substantially change the size, dimension, configuration
or nature of the Premises and does not materially interfere with the continue
use and operations of the Premises by Tenant; and
6.1.7    Do and perform other such acts and make other such changes in, to or
with respect to the Common Area and the Project as Landlord may, in the exercise
of sound business judgment, deem to be appropriate or prudent.
6.2    Tenant’s Share. Tenant’s stated proportionate share (“Tenant’s Share”) of
Project Operating Expenses and Building Operating Expenses shall be determined
in accordance with the fractions set forth in C1(d) and (e) of the Basic
Provisions, and shall such fractions shall be adjusted to account for changes in
rentable area arising from alterations, or damage or destruction, to the Project
or the Building that take place after the Commencement Date and the completion
of Tenant’s interior improvements to the Premises pursuant to Exhibit B.
6.3    Rules and Regulations. Landlord shall have the right from time to time to
promulgate, amend and enforce against Tenant and all persons upon the Premises,
reasonable rules and regulations for the safety, care and cleanliness of the
Common Area, Premises and the Project or for the preservation of good order;
provided, however, that all such rules and regulations shall apply substantially
equally and without discrimination to all tenants of Landlord in the Project and
do not violate or materially conflict with Tenant’s express rights under this
Lease. Tenant agrees to conform to and abide by such rules and regulations, and
a violation of any of them shall constitute a default by Tenant under this
Lease. The current Rules and Regulations are attached to this Lease as
Attachment 1.
7.    OPERATING EXPENSES


8
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





7.1    Payment of Operating Expenses. Tenant shall pay monthly to Landlord
Tenant’s Share of the Building Operating Expenses and Tenant’s Share of Project
Operating Expenses in each calendar year.
7.2    Definition of Operating Expenses. “Operating Expenses” shall mean
collectively the “Building Operating Expenses” and the “Project Operating
Expenses”.
7.2.1    Building Operating Expenses. “Building Operating Expenses” shall
include all reasonable and necessary expenses incurred by Landlord in the,
operation, maintenance, repair and management of the Building in which the
Premises are located, including, but not limited to the following:
(i)    Non-structural repairs to and maintenance of the roof and roof membrane
(except to the extent the same are specifically excluded as capital expenditures
pursuant to Section 7.2.2, below), skylights, exterior walls of the Building
(including painting) and exterior glass of the Building;
(ii)    The costs relating to the insurance maintained by Landlord with respect
to the Building, except for any deductible amounts in excess of Fifty Thousand
Dollars ($50,000) in the aggregate, and earthquake insurance (unless required by
Landlord's lender);
(iii)    Maintenance contracts for heating, ventilation and air-conditioning
(“HVAC”) systems and elevators, if any (except to the extent repairs or
maintenance thereunder are (x) specifically excluded as capital expenditures
pursuant to Section 7.2.2 below, or (y) are in connection with the repairs to,
corrections of, or other work relating to “Landlord’s Work” (as defined in the
Existing Lease) that are “MAC Surviving Liabilities” (as defined in the Umbrella
Agreement) during the period for which such MAC Surviving Liabilities survive
pursuant to the Umbrella Agreement); provided that ordinary ongoing maintenance,
repair, and replacements with respect to the completed Landlord's Work for the
Building if the maintenance, repair, and replacement is performed in accordance
with Landlord’s obligations under this Lease and the Umbrella Agreement shall be
deemed Building Operating Expenses;
(iv)    Maintenance, monitoring and operation of the fire/life safety and
sprinkler system;
(v)    Capital improvements made to or capital assets acquired for the Building
after the Commencement Date that are intended to reduce Building Operating
Expenses but only to the extent of such reduction allocable to the period for
which such expenses are being charged or are required under any governmental law
or regulation promulgated after January 1, 2019, which capital costs, or the
allocable portion thereof, shall be amortized (together with interest at the
rate of five percent (5%) per annum on the remaining unamortized portion of such
costs) on a straight line basis over the useful life of the capital improvement
for which such costs were incurred, as such useful life is commercially
reasonable determined by Landlord; provided that such amortized capital costs
(or the allocable portion thereof) shall not exceed, in the case of capital
costs incurred to reduce Building Operating Expenses, the reduction of such
Building Operating Expenses allocable to the period covered by such
amortization;


9
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





(vi)    Any other commercially reasonable maintenance costs incurred by Landlord
related to the Building and not related to the Project as a whole, which costs
are not specifically excluded under this Lease or, if they are not excluded but
limited under this Lease, subject to such limitations; and
(vii)    Any increased costs to operate the Building arising from the “Exterior
Improvement Work”, as defined in the 70 Castilian Lease, applicable to the
Building, unless such costs arise out of the failure of Landlord to perform the
“Landlord’s Work” in accordance with the terms of this Lease, including the
terms in Section 8.4, during the period for which MAC Surviving Liabilities
applicable to such Landlord’s Work survive pursuant to the Umbrella Agreement.
7.2.2    Exclusions from Building Operating Expenses. Notwithstanding any
provision to the contrary in Section 7.2.1 above, Building Operating Expenses
shall not include the following expenses:
(i)    Replacement of or structural repairs to the roof or the exterior walls,
other than the cost of capital improvements that are expressly permitted under
Section 7.2.1(v) and Section 7.2.3(iv) (which costs shall be amortized and
limited as provided in Section 7.2.1(v) and Section 7.2.3(iv) and shall be
without duplication of any payments required of Tenant as otherwise provided
herein);
(ii)    Repairs to the extent covered by insurance proceeds or warranties, or
paid by Tenant or other third parties;
(iii)    Alterations solely attributable to tenants of the Project other than
Tenant;
(iv)    Earthquake Insurance (unless required by Landlord’s lender);
(v)    Any insurance deductible amounts in excess of Fifty Thousand Dollars
($50,000) in the aggregate; and
(vi)    Capital expenditures on the foundation, roof, slab (including any
portion of the slab located inside or outside the Building), and HVAC system of
the Building, other than the cost of capital improvements that are expressly
permitted under Section 7.2.1(v) and Section 7.2.3(iv) (which costs shall be
amortized and limited as provided in Section 7.2.1(v) and Section 7.2.3(iv) and
shall be without duplication of any payments required of Tenant otherwise
provided herein).
7.2.3 Project Operating Expenses. “Project Operating Expenses” shall include all
reasonable and necessary expenses incurred by Landlord in the, operation,
maintenance, repair and management of the Project or the Common Area, including,
but not limited to the following:
(i)    Repair, maintenance, utility costs and landscaping of the Common Area,
including, but not limited to, any and all costs of maintenance and repair all
parking areas (including bumpers, sweeping, and striping), loading and unloading
areas, trash areas, common driveways, sidewalks, outdoor lighting, exterior
glass, signs, directories, walkways, parkways, landscaping,


10
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





irrigation systems, fences and gates and other costs which are allocable to the
real property of which the Premises are a part;
(ii)    The costs relating to the insurance maintained by Landlord with respect
to the Project, except for any deductible amounts in excess of Fifty Thousand
Dollars ($50,000) in the aggregate and earthquake insurance (unless required by
Landlord's lender);
(iii)    Trash collection, security services;
(iv)    Capital improvements made to or capital assets acquired for the Project
after the Commencement Date that are intended to reduce Project Operating
Expenses or are required under any governmental law or regulation enacted after
January 1, 2019, which capital costs, or the allocable portion thereof, shall be
amortized (together with interest at the rate of five percent (5%) per annum on
the remaining unamortized portion of such costs) on a straight line basis over
the useful life of the capital improvement for which such costs were incurred,
as such useful life is commercially reasonably determined by Landlord, and
provided that such amortized costs (or the allocable portion thereof) shall not
exceed, in the case of capital costs incurred to reduce Project Operating
Expenses, the reduction of such Project Operating Expenses allocable to the
period covered by such amortization;
(v)    Real Property Taxes (subject to the limitations set forth in this Lease);
(vi)    All costs and fees incurred by Landlord in connection with the
management of this Lease and the Premises, including the cost of those services
which are customarily performed by a property management services company,
together with a management fee to Landlord for accounting and project management
services relating to the Building(s) and the Project in an amount equal to four
percent (4%) of the sum of the gross rents received by Landlord from all of the
tenants in the Project;
(vii)    Any other commercially reasonable maintenance costs incurred by
Landlord related to the Project as a whole, and not related solely to the Tenant
or the Building in which the Premises are located, and not solely related to
another tenant in the Project; and
(viii)    Any increased costs to operate the Project arising from the Exterior
Improvement Work, as defined in the 70 Castilian Lease, unless such costs arise
out of the failure of Landlord to perform the Landlord’s Work in accordance with
the terms of this Lease, including the terms in Section 8.4, during the period
for which such MAC Surviving Liabilities applicable to such Landlord’s Work
survive pursuant to the Umbrella Agreement.


11
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





7.2.4    Exclusions from Operating Expenses. Notwithstanding anything in the
definition of Operating Expenses in the Lease to the contrary, Operating
Expenses shall not include the following, except to the extent specifically
permitted by a specific exception to the following:
(i)    Any ground lease rental;
(ii)    Any capital cost other than the cost of capital improvements that are
expressly permitted under Section 7.2.1(v) and Section 7.2.3(iv) (which costs
shall be amortized and limited as provided in Section 7.2.1(v) and Section
7.2.3(iv) and shall be without duplication of any payments of Tenant otherwise
provided herein);
(iii)    Rentals for items which if purchased, rather than rented, would
constitute a capital cost which is specifically excluded under clause;
(iv)    Costs incurred by Landlord for the repair of damage to the Project;
(v)    Costs, including permit, license and inspection costs, incurred with
respect to the installation of tenant or other occupants’ improvements in the
Project or incurred in renovating or otherwise improving, decorating, painting
or redecorating vacant space for tenants or other occupants of the Project or
any other cost or expense which exclusively benefits another tenant in the
Project;
(vi)    Depreciation, amortization and interest payments, except for
amortization and interest in connection with capital costs that are expressly
stated to be permissible Operating Expense hereunder and except on materials,
tools, supplies and vendor-type equipment purchased by Landlord to enable
Landlord to supply services Landlord might otherwise contract for with a third
party, where such depreciation, amortization and interest payments would
otherwise have been included in the charge for such third party’s services;
(vii)    Marketing costs, leasing commissions, attorneys’ fees in connection
with the negotiation and preparation of letters, deal memos, letters of intent,
leases, subleases or assignments, space planning costs, and other costs and
expenses incurred in connection with lease, sublease or assignment negotiations
and transactions with present or prospective tenants or other occupants of the
Project;
(viii)    Costs incurred by Landlord due to the violation by Landlord or any
other tenant of the terms and conditions of any lease of space in the Project;
(ix)    Interest, principal, points and fees on debts or amortization on any
mortgage or mortgages or any other debt instrument encumbering the Building or
the Project;
(x)    Any compensation paid to clerks, attendants or other persons in
commercial concessions operated by Landlord;


12
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





(xi)    Advertising and promotional expenditures and costs of signs in or on the
Building or Project identifying the owner of the Building or Project or other
tenants’ signs;
(xii)    Costs arising from Landlord’s charitable or political contributions;
(xiii)    Costs for sculpture, paintings or other objects of art;
(xiv)    Costs associated with the operation of the business of the entity which
constitutes Landlord as the same are distinguished from the costs of operation
of the Project, including accounting and legal matters, costs of defending any
lawsuits with any mortgagee (except as the actions of Tenant may be in issue),
costs of selling, syndicating, financing, mortgaging or hypothecating any of
Landlord’s interest in the Project, costs of any disputes between Landlord and
its employees (if any) not engaged in Project operation, disputes of Landlord
with Project management, or outside fees paid in connection with disputes with
other tenants;
(xv)    Landlord’s general corporate overhead and general and administrative
expenses
(xvi)    Costs of any “tap fees” or any sewer or water connection fees for the
benefit of any particular tenant in the Project;
(xvii)    Any expenses incurred by Landlord for use of any portions of the
Project to accommodate events including, but not limited to shows, promotions,
kiosks, displays, filming, photography, private events or parties, ceremonies,
and advertising beyond the normal expenses otherwise attributable to providing
Project services;
(xviii)    Any entertainment, dining or travel expenses for any purpose;
(xix)    Any flowers, gifts, balloons, etc. provided to any entity whatsoever,
including, but not limited to, Tenant, other tenants, employees, vendors,
contractors, prospective tenants and agents;
(xx)    Any “finders fees”, brokerage commissions, job placement costs or job
advertising costs;
(xxi)    Any “above-standard” cleaning, including, but not limited to
construction cleanup or special cleanings associated with parties/events and
specific tenant requirements in excess of service provided to Tenant, including
related trash collection, removal, hauling and dumping;
(xxii)    The cost of any magazine, newspaper, trade or other subscriptions;
(xxiii)    The cost of any training or incentive programs, other than for tenant
life safety information services;


13
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





(xxiv)    The cost of any “tenant relations” parties, events or promotion not
consented to by an authorized representative of Tenant in writing;
(xxv)    “In-house” legal fees;
(xxvi)    Earthquake Insurance (unless required by Landlord’s lender);
(xxvii)    Tax penalties incurred as a result of Landlord’s negligence,
inability or unwillingness to make payments or to file any tax or informational
returns when due;
(xxviii)    Costs arising from construction defects in the structural components
of the base, shell or core of the Project or Building;
(xxix)    Bad debt or rent losses;
(xxx)    Water, gas and heat, light, power, telephone service, trash collection
and other services and utilities supplied exclusively to any other tenant in the
Project;
(xxxi)    Notwithstanding any contrary provision of the Lease, including,
without limitation, any provision relating to capital expenditures, any and all
expenses and costs caused by or arising from the existence of hazardous
materials or substances (as defined by applicable laws, rules and regulations
now or subsequently applicable to the Project) in or about the Premises, the
Building or the Project caused by or arising from the release of hazardous
materials or substances, including, without limitation, hazardous substances in
the ground water or soil, unless such expenses and costs are caused by or arise
from Tenant or Tenant’s contractors or invitees; and
(xxxii)    Costs (including in connection therewith all attorneys’ fees and
costs of settlement judgments and payments in lieu thereof) arising from claims,
disputes or potential disputes in connection with potential or actual claims,
litigation or arbitration pertaining to the Landlord or the Building or the
Project.
Any cost or expense excluded as a Project Operating Expense, Building Expense or
Operating Expense shall be excluded as a Building Operating Expense, Project
Operating Expense, or Operating Expense, whether incurred with respect to the
Project or the Building, and any such expense shall be limited as provided in
such provisions to the extent so limited, whether incurred with respect to the
Project or the Building. Any costs in connection with the MAC Surviving
Liabilities relating to building systems, utilities, and Landlord’s Work,
including any obligation of Landlord to correct or repair any defect or
deficiency thereof are hereby expressly excluded as Operating Expenses during
the period for which such MAC Surviving Liabilities survive pursuant to the
Umbrella Agreement; provided that with respect to Landlord’s Work completed in
accordance with the obligations of the Landlord under the terms of this Lease,
including the terms set forth in Section 8.4, during such period such costs are
not excluded as Operating Expenses to the extent that they are deemed Building
Operating Expenses pursuant to Section 7.2.1 above or Project Operating Expenses
pursuant to Section 7.2.3 above.


14
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





Landlord agrees that Landlord will not collect or be entitled to collect
Operating Expenses from all of its tenants in an amount which is in excess of
one hundred percent (100%) of the Operating Expenses actually paid by Landlord
in connection with the operation of the Project. All assessments and taxes which
are not specifically charged to Tenant because of what Tenant has done, which
can be paid by Landlord in installments, shall be paid by Landlord in the
maximum number of installments permitted by law if requested by Tenant and not
included as Operating Expenses except in the year in which the assessment or tax
is actually paid.
In the event any facilities, services or utilities used in connection with the
Building or the Project are provided from another building or project or area,
the cost incurred by Landlord in connection therewith shall be allocated to
Operating Expenses by Landlord on a reasonably equitable basis.
Each time Landlord provides Tenant with an actual or estimated statement of
Operating Expenses, such statement shall be itemized on a line item by line item
basis, showing the applicable expense for the applicable year, the year prior to
the applicable year, and the base year (if different).
Landlord shall cause any retail and restaurant operations in the Project to be
separately metered in order to facilitate the computation and allocation of
Project Expenses.
7.3    Payments by Tenant.
7.3.1    Tenant shall pay to Landlord as additional Rent on the first day of
each full calendar month of the Term of this Lease, Tenant's monthly
proportionate share of Landlord's Estimated Expenses (as defined below). If the
Term of this Lease begins on a day other than the first day of a month, Tenant
shall pay, in advance, its prorated share of the Landlord's Estimated Operating
Expenses for such partial month.
7.3.2    Estimated Operating Expenses. “Estimated Expenses” for any particular
year shall mean Landlord’s estimate of Operating Expenses and Real Property
Taxes for a calendar year. Tenant shall pay Tenant’s Share (as set forth in the
Basic Provisions) of the Estimated Expenses with installments of Minimum Monthly
Rent in monthly installments of one- twelfth (1/12th) thereof on the first day
of each calendar month during such year. If at any time, but limited to once per
year, Landlord determines that Operating Expenses and Real Property Taxes are
projected to vary from the then Estimated Expenses, Landlord may, by notice to
Tenant, revise such Estimated Expenses, and Tenant’s monthly installments for
the remainder of such year shall be adjusted so that by the end of such calendar
year Tenant has paid to Landlord Tenant’s Share of the revised Estimated
Expenses for such year.
7.3.3    Adjustment. “Operating Expenses and Real Property Taxes Adjustment” (or
“Adjustment”) shall mean the difference between Tenant’s Share of Estimated
Expenses and Tenant’s Share of Operating Expenses and Real Property Taxes for
any calendar year. Operating Expenses for any portion of an accounting period
not included within the term of this Lease shall be prorated on the basis of a
360-day year. After the end of each calendar year, Landlord shall deliver to
Tenant a statement of Tenant’s Share of Operating Expenses and Real Property
Taxes for such calendar year, accompanied by a computation of the Adjustment. If
Tenant’s


15
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





Estimated Expense payments are less than Tenant’s Share, then Tenant shall pay
the difference within thirty (30) days after receipt of such statement. Tenant’s
obligation to pay such amount effective during the Term shall survive the
termination of this Lease. If Tenant’s payments exceed Tenant’s Share, then
Landlord shall credit such excess amount to the subsequent Rents due.
7.3.4    Accounting Period. The accounting period for determining Landlord's
Operating Expenses shall be the calendar year, except that the first accounting
period may be prorated and shall commence on the date the Lease term commences
and the last accounting period may also be prorated and shall end on the date
the Lease term expires or terminates.
7.4    Books and Records. Landlord shall keep full and accurate books of
account, records and other pertinent data regarding Operating Expenses. Such
books, records and other pertinent data regarding such expenses shall be kept
for a period of two (2) years after the close of each calendar year. Provided
Tenant is not in default under this Lease, Tenant shall have the right to
review, audit, and copy all documents and information pertaining to Operating
Expenses for a period of two (2) years following the receipt of Landlord’s
Operating Expense statement. Tenant shall give Landlord no less than twenty (20)
business days’ notice prior to commencing an audit, which audit shall take place
during Landlord’s normal business hours, and all documents shall remain at
Landlord’s place of business at all times. In no event, however, will Landlord
or its property manager be required to keep separate accounting records for the
components of Operating Expenses or to create any ledgers or schedules not
already in existence. Tenant shall have an auditor reasonably acceptable to
Landlord to conduct such audit at Tenant’s sole cost and expense, but in no
event shall said auditor be compensated based on savings generated to Tenant as
a result of such audit. In the event the audit reveals that there are amount due
either Landlord or Tenant, then any amounts due shall be immediately paid by the
appropriate party. Tenant shall pay for all costs of the audit unless Tenant’s
share of Operating Expenses, as determined by the audit, differs by more than
the lesser of $10,000.00 or five percent (5%) in favor of the Tenant, in which
case Landlord shall bear the cost of the audit up to a maximum cost of
$10,000.00 per year. In the event Landlord disputes the findings of such audit,
Landlord and Tenant shall have thirty (30) days to resolve such dispute. If,
however, Landlord and Tenant have not reached a consensus during such thirty
(30) day period, Landlord and Tenant shall submit the dispute for resolution in
accordance with the provisions of Article 42, below.
8.    USE; LIMITATIONS ON USE
8.1    Tenant's Use of Premises. Tenant agrees that the Premises shall be used
and occupied only for the Permitted Uses specified in the Basic Provisions, and
for no other use. Tenant shall not use or permit the Premises to be used for any
other purpose or purposes or under any other trade name whatsoever without the
prior written consent of Landlord, which consent may be withheld or granted at
Landlord's sole and absolute discretion. Tenant’s use of the Premises shall be
in compliance with and subject to all applicable governmental laws, ordinances,
statutes, orders and regulations and any CC&R’s (including payments thereunder,
if any) or any supplement thereto recorded in any official or public records
with respect to the Project or any portion thereof. In the event Landlord
desires to record CC&R’s against the Project after the date of full execution of
this Lease, Landlord shall, at its option, either (i) obtain Tenant’s consent
thereto, which consent shall not be unreasonably withheld (provided Tenant's
material rights and obligations under this Lease


16
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





are not impaired), conditioned or delayed or (ii) elect not to obtain Tenant’s
consent thereto, in which event the provisions of this Lease shall prevail over
any conflicting provisions of the CC&R’s; provided, that, Landlord shall not
have the obligation to obtain Tenant’s consent for, and the terms of clause (ii)
of this sentence shall not apply to, CC&R's that (x) do not materially increase
the costs payable by Tenant under this Lease, do not materially increase
Tenant's obligations under this Lease, do not materially decrease Landlord's
obligations under this Lease, do not grant rights to any third party that
materially interfere or materially limit the rights of Tenant in any way, and do
not materially decrease Tenant's rights under this Lease, or (y) are required by
applicable law (provided, that, to the extent applicable law requires any such
CC&R's as a result of any voluntary actions taken by Landlord, then Landlord
shall be solely responsible for any increased costs or expenses imposed by such
CC&R's). Tenant further covenants and agrees that it will not use or suffer or
permit any person or persons to use the Premises or any part thereof for
conducting therein a second-hand store, auction, distress or fire sale or
bankruptcy or going-out-of-business sale, or for any use or purpose in violation
of the laws of the United States of America or the laws, ordinances, regulations
and requirements of the State, County and City wherein the Premises are
situated, including in violation of any of the permitted use restrictions
outlined in Exhibit N. Tenant, at Tenant’s sole cost and expense, shall comply
with the rules and regulations attached hereto as Attachment 1, together with
such additional rules and regulations as Landlord may from time to time
prescribe in accordance with and subject to the limitations of this Lease.
Tenant shall not commit waste; overload the floors or structure of the Building
in which the Premises are located; subject the Premises, the Building, the
Common Area or the Project to any use which would damage the same or increase
the risk of loss or violate any insurance coverage; permit any unreasonable
odors, smoke, dust, gas, substances, noise or vibrations to emanate from the
Premises, take any action which would constitute a nuisance or would
unreasonably disturb, obstruct or endanger any other tenants, take any action
which would abrogate any warranties; or use or allow the Premises to be used for
any unlawful purpose. Tenant shall promptly comply with the reasonable
requirements of any board of fire insurance underwriters or other similar body
now or hereafter constituted. Tenant shall not do any act which shall in any way
encumber the title of Landlord in and to the Premises, the Building or the
Project. Tenant further covenants and agrees that, subject to the express
obligations of Landlord with respect to the maintenance, repair, and restoration
of the Premises set forth in this Lease, during the term hereof the Premises,
and every part thereof, shall be kept by Tenant in the condition the Premises
were in upon occupancy, subject to reasonable wear and tear, and in clean and
wholesome condition, free of any objectionable noises, odors or nuisances, and
that all fire, safety, health and police regulations that apply to Tenant’s
operations in or about the Premises and are not otherwise the responsibility of
the Landlord under this Lease shall, in all respects and at all times, be fully
complied with by Tenant.
8.2.    Additional Limitation on Use. Tenant's use of the Premises shall be in
accordance with the following requirements:
8.2.1    Insurance Hazards. Tenant shall neither engage in nor give permission
to others to engage in any activity or conduct that will cause the cancellation
of or an increase in the premium for any fire or liability insurance maintained
by Landlord, and will pay any increase in the fire or liability insurance
premiums attributable to Tenant's use of the Premises. Neither party hereto
contemplates that Tenant’s permitted use of the Premises as currently
contemplated would or


17
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





should cause such increase. Tenant shall, at Tenant's sole cost, comply with all
recommendations of any insurance organization or company pertaining to Tenant’s
specific use of the Premises necessary for the maintenance of reasonable fire
and public liability insurance covering the Project.
8.2.2    Compliance with Law. Tenant shall, at Tenant's sole cost and expense,
comply with all of the requirements, ordinances and statutes of all municipal,
state and federal authorities now in force, or which may hereafter be in force,
pertaining to the use and occupancy of the Premises, including any local rules
or requirements limiting the hours of Tenant's operations. The judgment of any
arbitrator or court of competent jurisdiction, or the admission of Tenant in any
action or proceeding against Tenant, whether Landlord be a party thereto or not,
that Tenant has violated any such ordinances or statutes in the use of the
Premises shall be conclusive of that fact as between Landlord and Tenant.
8.2.3    Waste; Nuisance. Tenant may not display, store or sell merchandise or
allow carts, construction debris, trash, portable signs, devices or merchandise
of any kind or any other objects to be stored or to remain outside of the
Premises. Tenant shall not use, or suffer or permit any person or persons to use
the Premises in any manner that will tend to create waste or a nuisance or tend
to disturb other tenants of the Project. Tenant shall not place or authorize to
have placed or affixed handbills or other advertising materials on automobiles
or buildings within the Project, nor shall Tenant place or cause to be placed
newspaper racks, advertisements or displays in the Common Area.
8.2.4    Trash and Rubbish Removal. Tenant agrees that all trash and rubbish of
Tenant shall be deposited within the appropriate receptacles therefor and that
there shall be no trash receptacles permitted on the Premises except such trash
receptacles as may be provided or designated by Landlord. If applicable to
Tenant’s business, Tenant shall be responsible to purchase and maintain its own
grease rendering drums (of a design approved by Landlord) and place them in an
area designated therefor by Landlord. Tenant shall be solely responsible for
clean-up costs as a result of any leaking or spillage of its rendering drum or
grease collection equipment, whether or not due to vandalism, and shall be
solely responsible to arrange and pay for disposal of its grease by a licensed
rendering service. Tenant shall, on its own behalf, provide and pay for as a
portion of Operating Expenses the regular removal and disposal of trash and
rubbish located in its approved trash receptacles, the location of which shall
be reasonably approved by Landlord. In the event Tenant fails to comply with
Landlord's trash and rubbish removal procedures set forth above, Tenant shall be
liable to Landlord for all costs or damage incurred by Landlord in facilitating
trash removal and maintenance of a neat and clean Project. The foregoing
notwithstanding, Tenant shall provide and pay for any special or additional
trash disposal facilities, equipment or services necessitated by the nature of
Tenant's business, including trash receptacles for disposal of perishable food
items.
8.3    Intentionally Omitted.
8.4    No Representations by Landlord. Tenant agrees that neither Landlord nor
any agent of Landlord has made any representation or warranty as to the conduct
of Tenant's business or the suitability of the Premises for Tenant’s intended
purpose. Tenant further agrees that no rights, easements or licenses are
acquired by Tenant by implication or otherwise except as expressly set


18
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





forth in the provisions of this Lease. Tenant acknowledges and agrees that
Tenant is currently in possession of the Premises pursuant to the Existing Lease
and, in accordance with the Umbrella Agreement, Tenant's lease of the Premises
shall be governed by (i) the terms of the Existing Lease for the period of time
occurring prior to the Commencement Date, and (ii) the terms of this Lease for
the period of time occurring from and after the Commencement Date; provided,
however, that notwithstanding anything to the contrary in the foregoing (but
subject to the certifications made by Tenant under Section 4 of the Umbrella
Agreement), in no event does Tenant waive Landlord's liability for any of the
“MAC Surviving Liabilities” (as defined in the Umbrella Agreement) if the breach
giving rise to the MAC Surviving Liabilities is first discovered or first
accrues after the Commencement Date. Tenant acknowledges that, subject to the
MAC Surviving Liabilities being assumed by Landlord pursuant to the Umbrella
Agreement: Tenant has been advised by Landlord or its brokers to satisfy itself
with respect to the condition of the Premises (including the electrical, HVAC
and fire sprinkler systems, security, environmental aspects, compliance with
laws and regulations, including the Americans with Disabilities Act (“ADA”), and
zoning) and the suitability of the Premises for Tenant’s Permitted Uses.
Subject to the terms of the Umbrella Agreement, all understandings and
agreements heretofore made between the parties hereto are merged in this Lease.
Notwithstanding the foregoing, except as otherwise expressly set forth in the
Lease, and subject to the terms of the Umbrella Agreement, (i) the parties
acknowledge and agree that the representations, warranties, and covenants made
by Existing Landlord pursuant to the express terms of Section 8.4 of the
Existing Lease that are MAC Surviving Liabilities shall not be limited or
modified by the terms of this Lease, and (ii) Landlord represents and warrants
to Tenant that to Landlord’s actual present knowledge, without duty of
investigation or inquiry, except for the “Outstanding Items” defined in the
Umbrella Agreement, all of the utilities and building systems (including water,
sewer, structural, gas, electrical, mechanical, plumbing, lighting, data and
communications drops and HVAC) serving the Premises shall be operational and in
good working condition on the Commencement Date. Landlord covenants to maintain
all such systems (including any such systems that are Outstanding Items) in good
order, working condition, and repair and performing in accordance with
reasonable commercial standards for the permitted use of Tenant under this Lease
through the initial Term of the Agreement and any extensions thereof. Landlord
shall, at its sole cost and as Tenant's sole remedy for any failure of any of
the same to be in the required condition, be responsible for correcting or
repairing any defect or deficiency in such utilities and building systems
through the date that is twelve (12) months from the date of completion of such
corrections, repairs, as set forth in a writing by Landlord, provided such
repairs are not required as a result of the negligence or willful misconduct of,
or misuse (including, without limitation, the failure to use the HVAC or any
other Building systems serving the Premises in accordance with the
manufacturer's standards therefor) by, Tenant or Tenant’s agents,
subcontractors, or assigns.
In addition, Landlord represents to Tenant, that as of the Commencement Date:
(a) Landlord is the sole fee simple owner of the Building, the Premises and the
Project and, subject to the terms of the Umbrella Agreement, Landlord has
assumed (i) the Existing Lease on the Commencement Date, and (ii) all MAC
Surviving Liabilities; (b) to Landlord’s actual present knowledge, without duty
of investigation or inquiry, there are no encumbrances, liens, agreements,
covenants in effect that would materially or unreasonably limit Tenant’s rights
hereunder; (c) to Landlord’s actual present


19
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





knowledge, without duty of investigation or inquiry, Landlord is unaware of any
impending condemnation plans, proposed assessments or other adverse conditions
relating to the Premises or the Project; and (d) Landlord has provided to Tenant
a copy of that certain Phase I Environmental Site Assessment dated August 22,
2019 and prepared by Hazard Management Consulting, Inc. Notwithstanding anything
to the contrary herein, Landlord covenants to comply with all applicable laws,
ordinances, statutes, orders or regulations applicable to the Project, Building
and Common Areas at Landlord's cost (except to the extent permitted to be
included in Building Operating Expenses or Project Operating Expenses), except
to the extent (x) the requirement to comply with the same is triggered by
Tenant's specific use of the Premises (for other than general office use,
provided, that for purposes of this clause (x) "general office use" shall
include wellness room use to the extent such wellness room use complies with the
zoning designations applicable to the Project existing as of the date of this
Lease), (y) Tenant is responsible for such compliance pursuant to the terms of
Section 8.5 or Section 9.1 of this Lease below, or (z) such compliance is
otherwise Tenant's express obligation pursuant to this Lease. If compliance with
any applicable laws, ordinances, statutes, orders or regulations is expressly
Tenant's responsibility as provided in this Lease and does not relate to those
portions of the Premises that Tenant is required to maintain and repair under
Section 12.1.1 of this Lease below, then correction of the non-compliance shall
be performed by Landlord and the reasonable out-of-pocket costs incurred by
Landlord in connection therewith shall be paid by Tenant within thirty (30) days
following Tenant's receipt of an invoice therefor together with reasonable
supporting documentation substantiating such costs (e.g., paid invoices).
8.5    Disclosure and Condition of Premises. For purposes of Section 1938 of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that the Premises have not undergone inspection by a Certified
Access Specialist (CASp). Additionally, Landlord hereby discloses to Tenant, and
Tenant hereby acknowledges, that Section 1938 of California Civil Code, as
amended, provides as follows:
“A Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises.”
In the event that Tenant elects to have a CASp inspection of the Premises
performed, Tenant shall provide Landlord with at least fifteen (15) days prior
written notice of the date of such inspection. Additionally, Tenant acknowledges
and agrees that Tenant shall be solely responsible for all costs and fees
incurred in obtaining such CASp inspection of the Premises.


20
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





In the event that a CASp inspection (whether performed at the election of Tenant
or otherwise) discloses that the Premises do not meet all applicable
construction-related accessibility standards and related laws and codes, or any
violations of said standards, laws or codes exist, Tenant shall be responsible,
at Tenant’s sole cost and expense, for performing any and all required repairs,
alterations, modifications, and improvements: (i) to the Premises (including but
not limited to all structural elements) and (ii) to the remainder of the
Building and the Common Areas to the extent arising from or triggered by
Tenant’s specific use of the Premises or from any improvements or alterations
(including Tenant’s Work) made by or on behalf of, or for the benefit of Tenant
(provided, that, the terms of this paragraph shall not limit Landlord's right to
include any costs for which Tenant is not responsible under this paragraph in
Building Operating Expenses or Project Operating Expenses to the extent
permitted under Article 7).
In the event that Tenant is required to undertake repair work to the Premises,
the Building or the Common Areas pursuant to the prior paragraph, Tenant agrees
that promptly following completion of the required repairs, alterations,
modifications or improvements, Tenant shall cause, at Tenant’s sole cost and
expense, a CASp to certify the Premises (and Building and Common Areas, as
applicable) as meeting all applicable construction-related accessibility
standards and related laws and codes, and pursuant to California Civil Code
Section 55.53.
In the event a CASp inspection of the Premises is performed, the results of such
inspection, including any reports, surveys or other documentation prepared in
connection with the inspection, shall remain confidential and Tenant shall not
disclose the results of such inspection to any other party, except to the extent
the same must be disclosed by order of any governmental authority, or pursuant
to any Law. This section 8.5 shall survive the termination or expiration of this
Lease.
9.    ALTERATIONS.
9.1    Trade Fixtures; Alterations. Tenant may install necessary trade fixtures,
equipment and furniture in the Premises, provided that such items are installed
and are removable without structural or material damage to the Premises, the
Building in which the Premises are located, the Common Area or the Project. With
the exception for cosmetic alterations, Tenant shall not construct, nor allow to
be constructed, any alterations or physical additions in, about or to the
Premises without obtaining the prior written consent of Landlord, which consent
shall not be unreasonably withheld or delayed but which, however may be
conditioned upon Tenant’s compliance with Landlord’s reasonable requirements
regarding construction of improvements and alterations. Tenant shall submit
plans and specifications to Landlord with Tenant’s request for approval and
shall reimburse Landlord for any commercially reasonable costs which Landlord
may incur in connection with granting approval to Tenant for any such
alterations and additions, including any commercially reasonable costs or
expenses which Landlord may incur in electing to have outside architects and
engineers review said matters, but in no event will Tenant be liable for costs
in excess of One Thousand Dollars ($1,000.00). If Landlord does not respond to a
written request from Tenant within ten (10) business days, then Landlord shall
be deemed to disapprove such request. In the event Tenant makes any alterations
to the Premises or Project (including the 50 Premises Tenant Improvements) that
trigger or give rise to a requirement that the Building, Common Areas or the
Premises come into compliance with any governmental laws, ordinances, statutes,
orders or


21
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





regulations (such as ADA requirements), Tenant shall be fully responsible for
complying, at its sole cost and expense, with same; provided, that, to the
extent the requirement to comply with the same outside of the Premises is
unrelated to Tenant's specific use or improvement (for other than general office
use), then, Landlord shall be responsible for the performance of the same at
Landlord's sole cost and expense (except to the extent permitted to be included
in Building Operating Expenses or Project Operating Expenses). Landlord (and not
Tenant) shall be responsible for complying, at its sole cost and expense, with
any governmental laws, ordinances, statutes, orders or regulations to the extent
caused by Landlord's breach of any representation, warranty or covenant by
Landlord expressly provided in this Lease regarding the legal compliance of the
Building, Common Areas or the Premises, as the case may be. Tenant shall file a
notice of completion after completion of such work and provide Landlord with a
copy thereof. Tenant shall provide Landlord with a set of “as-built” drawings
for any such work. Tenant shall not commence any alterations to the Premises
without first providing Landlord five (5) business days’ notice of the date
Tenant intends to commence such work. Notwithstanding the foregoing, the terms
outlined in Exhibit B, shall be observed as it pertains to Tenant’s Alterations.
9.2    Damage; Removal. Tenant shall repair all damage to the Project, the
Premises and the Building caused by the installation or removal of Tenant’s
fixtures, equipment, furniture and alterations. Tenant shall have the right to
remove any or all trade fixtures, alterations, additions, improvements and
partitions made or installed by Tenant after the Commencement Date and restore
the Premises to its condition existing prior to the construction of any such
items less normal wear and tear; provided, however, Landlord has the absolute
right to require Tenant to have all or any portion of such items designated by
Landlord to remain on the Premises (other than trade fixtures), in which event
they shall be and become the property of Landlord upon the termination of this
Lease. All such removals and restoration shall be accomplished in a good and
workmanlike manner and so as not to cause any damage to the Premises, the
Building, the Common Area or the Project whatsoever.
9.3    Liens. Tenant shall promptly pay and discharge all claims for labor
performed, supplies furnished and services rendered at the request of Tenant and
shall keep the Premises free of all mechanics’ and materialmen’s liens in
connection therewith. Tenant shall provide at least thirty (30) days prior
written notice to Landlord before any labor is performed, supplies furnished or
services rendered on or at the Premises, and Landlord shall have the right to
post on the Premises notices of non-responsibility. If any lien is filed, Tenant
shall cause such lien to be released and removed within fifteen (15) days after
the date of filing, and if Tenant fails to do so, Landlord may take such action
as may be necessary to remove such lien and Tenant shall pay Landlord such
amounts expended by Landlord, together with interest thereon at the Lease
Interest Rate from the date of expenditure.
9.4    Standard of Work. All work to be performed by or for Tenant pursuant
hereto shall be performed diligently and in a first class, workmanlike manner,
and in compliance with all applicable laws, ordinances, regulations and rules of
any public authority having jurisdiction over the Premises or Tenant and
Landlord’s insurance carriers. Landlord shall have the right, but not the
obligation, to inspect periodically the work on the Premises, and Landlord may
require changes in the method or quality of the work.


22
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





10.    UTILITIES; ESSENTIAL SERVICES; ACCESS
10.1    Utilities.
10.1.1    Tenant’s Responsibilities. Tenant shall make all arrangements for and
shall pay the charges when due for all water, gas and heat, light, power,
telephone service, trash collection and all other services and utilities
supplied to the Premises during the entire Term of this Lease, and shall
promptly pay all connection and termination charges therefor. In the event any
utility servicing the Premises is not separately metered, Tenant shall have the
option, subject to Landlord’s prior written consent and the terms of this Lease,
to cause such utility to be separately metered at Tenant’s sole cost and
expense. If Tenant does not elect to cause a utility to be separately metered,
Tenant shall pay a reasonable proration of such utility, as determined by
Landlord. If Landlord determines that Tenant’s usage of utility service to the
Building is excessive, compared with the usage of other tenants of the Building,
Landlord may charge Tenant separately for such excessive usage.
10.1.2    Extent of Landlord’s Liability. The suspension or interruption in
utility services to the Premises for reasons beyond the ability of Landlord to
control shall not constitute a default by Landlord or entitle Tenant to any
reduction or abatement of rent (except as expressly provided hereunder) nor
shall Landlord have any liability to Tenant therefore.
10.1.3    Extent of Landlord’s Liability. Except as otherwise provided
hereinbelow, the suspension or interruption in utility services to the Premises
for reasons beyond the ability of Landlord to reasonably control, shall not
constitute a default by Landlord or entitle Tenant to any reduction or abatement
of rent nor shall Landlord have any liability to Tenant therefor.
Notwithstanding the foregoing to the contrary, if Tenant is actually prevented
from using, and does not use, the Premises or any portion thereof, as a result
of (i) Landlord’s failure to provide any of the utilities or other Essential
Services (as defined below) that Landlord is obligated to provide under this
Lease, (ii) any construction or alteration performed by Landlord after the
Commencement Date, (iii) any failure by Landlord to provide reasonable access to
the Premises or the Common Areas, or (iv) because of the presence or release of
Hazardous Materials in, on, under, or around the Building, Premises or Project
(any of the foregoing, an “Abatement Event”), then Tenant shall give Landlord
written notice of such Abatement Event. If (A) such Abatement Event continues
for two (2) consecutive days (or ten (10) days in any 12-consecutive month
period) after Landlord's receipt of any such notice from Tenant (“Eligibility
Period”), and (B) such Abatement Event is not solely Tenant’s fault or
attributable to Force Majeure, then, in addition to Tenant’s other rights and
remedies under this Lease, at law or in equity, Tenant's obligation to pay
Minimum Monthly Rent and Operating Expenses shall be abated or reduced, as the
case may be, from and after the first (1st) day following the Eligibility Period
and continuing until such time that Tenant continues to be so prevented from
using, and does not use, the Premises or a portion thereof (the “Unusable
Area”). Minimum Monthly Rent and Operating Expenses shall be so abated during
such period in the proportion that the Unusable Area bears to the total rentable
square feet of the Premises. However, if less than all, but a substantial
portion, of the Premises is unfit for occupancy and the remainder of the
Premises is not sufficient to allow Tenant to effectively conduct its business
therein as a result of an Abatement Event, and if Tenant does not conduct its
business from the Unusable Area affected by such Abatement Event and such
remaining portion, then the Minimum Monthly


23
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





Rent and Operating Expenses for the entire Premises shall be abated for such
time after the expiration of the Eligibility Period that Tenant continues to be
so prevented from using, and does not use, the entire Premises.
10.2    Essential Services. “Essential Services” shall mean and include such
services provided by either Landlord, Landlord’s agents, or a third party that
is an integral part of Tenant’s operations within the Premises, such that Tenant
shall not be capable of conducting business therein without such service.
Landlord shall not be liable to Tenant for interruption in or curtailment of
Essential Services (except for abatement of rent to the extent expressly
provided in this Lease) unless such interruption or curtailment is solely
attributable to the gross negligence of Landlord. Notwithstanding the foregoing,
no interruption or curtailment of Essential Services shall constitute
constructive eviction or grounds for rental abatement (except for abatement of
rent to the extent expressly provided in this Lease), unless such interruption
or curtailment is continuous or attributable solely to the gross negligence of
Landlord or Landlord’s agents.
10.3    Access to the Premises; Security. Tenant shall have access to the
Premises twenty-four (24) hours per day, three hundred sixty-five (365) days per
year, including normal business holidays. Access to the Premises shall be deemed
available if a willing and able employee of Tenant can gain entrance to the
Premises through a legal entryway and such access is reasonably consistent with
Tenant’s contemplated use of the Premises. Tenant shall otherwise, at its sole
expense (but subject to reimbursement as part of the 50 Premises Tenant
Improvement Allowance), secure the Building, including by means of a security
system (including access panels and cameras) (the “Security Equipment”), and
control access to the Building, including by means of automatic door locks, keys
and key fobs (collectively, “Access Equipment”). Prior to installing any Access
Equipment or Security Equipment, Tenant shall deliver to Landlord detailed plans
or information describing the proposed Access Equipment work or Security
Equipment work, which plans shall be subject to Landlord’s prior written
approval, not to be unreasonably withheld, delayed or conditioned. In addition,
prior to commencing any Security Equipment or Access Equipment work, Tenant
shall ensure that such equipment complies with all applicable federal, state,
and local laws, rules, and City ordinances. The Security Equipment and Access
Equipment shall be maintained and repaired promptly by Tenant at Tenant’s sole
cost. Tenant hereby releases Landlord from all liability arising from or related
to the operation of the Security Equipment and Access Equipment. Tenant shall,
upon the expiration or termination of the Lease, and at is sole expense, remove
all of the Security Equipment and Access Equipment.
11.    TENANT'S PERSONAL PROPERTY
11.1    Installation of Property. Landlord shall have no interest in any
removable equipment, furniture or trade fixtures owned by Tenant or installed in
or upon the Premises solely at the cost and expense of Tenant (the “Tenant’s
Property”). Prior to creating or permitting the creation of any lien or security
or reversionary interest in any removable personal property to be placed in or
upon the Premises, Tenant shall obtain for the benefit of Landlord and shall
deliver to Landlord the written agreement of the party holding such interest to
make such repairs necessitated by the removal of such property and any damage
resulting therefrom as may be necessary to restore the Premises to good
condition and repair, excepting only reasonable wear and tear, in the event said
property is thereafter removed from the Premises by said party, or by any agent
or representative


24
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





thereof or purchaser therefrom, pursuant to the exercise or enforcement of any
rights incident to the interest so created, all without any cost or expense to
Landlord.
11.2    Removal of Personal Property. Tenant shall have the right to remove at
its own cost and expense upon the expiration of this Lease Tenant’s Property.
Prior to the close of business on the last day of the Lease Term, all such
personal property shall be removed, and Tenant shall make such repairs
necessitated by the removal of said property and any damage resulting therefrom
as may be necessary to restore the Premises to good condition and repair,
excepting only reasonable wear and tear. Any such property not so removed shall
be deemed to have been abandoned or, at the option of Landlord, shall be removed
and placed in storage for the account and at the cost and expense of Tenant.
12.    REPAIRS AND MAINTENANCE.
12.1    Tenant.
12.1.1    Tenant, at Tenant’s sole cost and expense, shall keep and maintain the
Premises, including all improvements constructed by Tenant therein, in good
order, condition and repair including, but not limited to, the following:
i)    Interior surfaces of walls and wall coverings;
ii)    Intentionally omitted;
iii)    Floors, subfloors (but not slab (whether or not located beneath the
Building)), carpeting and other floor coverings;
iv)    Doors, door frames, and door closures and locks;
v)    Interior windows, glass, and plate glass excluding exterior glass cleaning
or windows that break from the outside through no fault of Tenant, Tenant’s
agents, employees, or invitees;
vi)    Ceilings and ceiling systems;
vii)    Thermostats within the Premises;
viii)    Interior electrical distribution and equipment, including lighting
systems, switches and electrical panels;
ix)    Interior plumbing, and sprinkler systems, if any, installed therein;
x)    Interior electrical and mechanical systems and wiring;
xi)    Appliances and devices using or containing refrigerants;
xii)    Fixtures and equipment in good repair and in a clean and safe condition;


25
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





xiii)    Decorative wall, paint, signs and lighting equipment within the
Premises; and
xiv)    Repair or replace any and all of the foregoing in a clean and safe
condition, in good order, condition and repair.
12.1.2    Tenant shall keep any parking area adjacent to Premises clean and neat
at all times, and shall remove immediately therefrom any litter, debris or other
unsightly or offensive matter placed or deposited thereon by the agents or
customers of Tenant.
12.1.4    Prior to making any repairs required hereunder (except in the case of
an emergency), Tenant shall notify Landlord in writing as to the nature and
extent of such damage, and shall provide Landlord with an estimate of the cost
and time required to complete such repairs. Without limiting the foregoing,
Tenant shall, at Tenant’s sole expense (i) immediately replace all broken glass
in the Premises with glass equal to or in excess of the specification and
quality of the original glass; (ii) repair any area damaged by Tenant, Tenant’s
agents, employees, invitees and visitors, including any damage caused by any
roof penetration, whether or not such roof penetration was approved by Landlord;
and (iii) unless otherwise specified in this Lease, provide janitorial services
for the interior of the Premises.
12.1.5    In the event Tenant fails, in the reasonable judgment of Landlord, to
maintain the Premises in accordance with the obligations under the Lease, which
failure continues at the end of ten (10) days following Tenant’s receipt of
written notice from Landlord (except with respect to an emergency in which case
Landlord may act immediately) stating with particularity the nature of the
failure, Landlord shall have the right, but shall not be obligated, to enter the
Premises and perform such maintenance, repairs or refurbishing at Tenant’s sole
cost and expense (including a sum for overhead to Landlord).
12.1.6    Tenant shall maintain written records of maintenance and repairs, as
required by any applicable law, ordinance or regulation, and shall use certified
technicians to perform such maintenance and repairs, as so required.
12.1.7    Provided Landlord notifies Tenant in writing Tenant shall be required
to deliver full and complete copies of all service or maintenance contracts
entered into by Tenant for the Premises to Landlord within sixty (60) days after
the Commencement Date.
12.1.8    Tenant hereby waives the right to make repairs at Landlord's expense
under the provisions of any laws permitting repairs by a tenant at the expense
of the landlord to the extent allowed by law, it being intended that Landlord
and Tenant have by this Lease made specific provision for such repairs and have
defined their respective obligations relating thereto.
12.2    Landlord.
12.2.1    Except as otherwise provided in this Lease, and subject to the
following limitations, Landlord shall, at its sole cost and expense (and without
passing such expenses and costs on to Tenant as Operating Expenses) keep in good
order and repair the structural components of the roof, the foundation and other
structural components, and exterior portions of exterior walls


26
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





(excluding wall coverings, painting, glass and doors) of the Building; provided,
however, if such damage is caused by an act or omission of Tenant, Tenant’s
employees, agents, invitees, subtenants, or contractors, then such repairs shall
be at Tenant’s sole expense. As an Operating Expense that shall be
passed-through to Tenant as provided herein, Landlord shall also keep in good
order and repair the Common Areas and the building systems serving the Premises,
including without limitation, HVAC, electrical, and plumbing systems.
Notwithstanding the foregoing, Landlord shall not be required to make any repair
resulting from any of the following conditions:
i)    Any alteration or modification to the Building or to mechanical equipment
within the Building performed by, for or because of Tenant or to special
equipment or systems installed by, for or because of Tenant, provided that this
clause i) shall not apply to any of the Landlord’s Work performed by Existing
Landlord under the Existing Lease or by or on behalf of Landlord to fulfill its
obligations with respect to the completion, repair, or replacement of such
Landlord’s Work or any other work performed by Landlord in connection with the
MAC Surviving Liabilities;
ii)    The installation, use or operation of Tenant’s property, fixtures and
equipment;
iii)    The moving of Tenant’s Property in or out of the Building or in and
about the Premises;
iv)    Tenant’s use or occupancy of the Premises in violation of Section 8 of
this Lease or in the manner not contemplated by the parties at the time of the
execution of this Lease;
v)    The acts or omissions of Tenant and Tenant’s employees, agents, invitees,
subtenants, licensees or contractors;
vi)    Fire and other casualty, except as provided by Section 13 of this Lease;
and
vii)    Condemnation, except as provided in Section 15 of this Lease.
12.2.2    Landlord shall have no obligation to make repairs under this Section
12.2 until a commercially reasonable time after receipt of written notice from
Tenant of the need for such repairs. There shall be no abatement of Rent during
the performance of such work, except as expressly set forth in this Lease.
Unless due to Landlord’s gross negligence or willful misconduct, Landlord shall
not be liable to Tenant for injury or damage that may result from any defect in
the construction or condition of the Premises, nor for any damage that may
result from interruption of Tenant’s use of the Premises during any repairs by
Landlord, except for rental abatement as expressly provided under this Lease.
Tenant waives any right to repair the Premises, the Building or the Common Area
at the expense of Landlord under any applicable governmental laws, ordinances,
statutes, orders or regulations now or hereafter in effect which might otherwise
apply.
13.    INDEMNITY AND INSURANCE


27
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





13.1    Indemnification. Tenant hereby indemnifies and holds Landlord and
Landlord’s partners, employees, and agents (collectively the “Landlord Parties”)
harmless from and against any and all claims (except claims to the extent
resulting from Landlord's negligence or willful misconduct) arising from any
activity, work, or thing done, permitted or suffered by Tenant or its agents or
employees in or about the Premises or Project, and further Tenant shall
indemnify and hold Landlord and the Landlord Parties harmless from and against
any and all claims to the extent arising from any breach or default in the
performance by Tenant of any obligation to be performed by Tenant under the
terms of this Lease, or to the extent arising from any act or negligence of
Tenant, or any of its agents, contractors, employees, or invitees, and from and
against all costs, attorneys' fees, expenses and liabilities incurred in, or
related to, any such claim or any action or proceeding brought thereon. In case
any action or proceeding shall be brought against Landlord or the Landlord
Parties by reason of any such claim, Tenant, upon notice from Landlord or the
Landlord Parties, shall defend Landlord and the Landlord Parties at its own
expense by counsel of Tenant’s choosing and reasonably acceptable to Landlord.
Landlord hereby indemnifies and holds Tenant, Tenant’s employees and agents
harmless from and against any and all claims (except claims to the extent
resulting from Tenant’s or “Tenant Parties’” (as defined in Section 26.3 below)
negligence or willful misconduct) arising from (a) any breach or default in the
performance by Landlord of any obligation to be performed by it under the terms
of this Lease, or arising from any negligent or willful act or negligence of
Landlord, or any of its agents, contractors, employees, or invitees, and from
and against all costs, attorneys' fees, expenses and liabilities incurred in, or
related to, any such claim or any action or proceeding brought thereon; and (b)
any Environmental Damage, except to the extent caused by Tenant or any Tenant
Party. In case any action or proceeding shall be brought against Tenant or any
of the Tenant Parties by reason of any such claim, Landlord, upon notice from
Tenant and the Tenant Parties, shall defend Tenant at its own expense by counsel
of Landlord choosing and reasonably acceptable to Tenant.
13.2    Exemption of Landlord from Liability. Tenant hereby agrees that Landlord
shall not be liable for injury or damage which may be sustained by the person,
goods, wares, merchandise or property of Tenant, its employees, invitees or
customers, or by any other person in or about the Premises caused by or
resulting from fire, steam, electricity, natural gas, water or rain which may
leak or flow from or into any part of the Premises, or from the breakage,
leakage, obstruction or other defects of the pipes, sprinklers, wires,
appliances, plumbing, air conditioning or lighting fixtures of the same, whether
the said damage or injury results from conditions arising upon the Premises or
from other sources; provided, however, that notwithstanding the foregoing,
Landlord shall not be relieved from liability with respect to such injury or
damage resulting from Landlord's gross negligence or willful misconduct or
arising from any Environmental Damages, other than such Environmental Damages
caused by Tenant or any Tenant Party. The parties acknowledge and agree that
except as provided in Section 17.4 of this Lease, Landlord shall not be liable
to Tenant for any damages arising from any act or neglect of any other tenant of
the Project, including such tenant’s employees, agents, vendors and invitees.
Subject to any abatement of rent provided under this Lease and the right of
Tenant to enforce the express obligations of the Landlord hereunder or to
terminate the Lease for Landlord’s breach thereof, Tenant, as a material part of
the consideration to Landlord, hereby assumes all risk of damage to property or
injury to persons, in, upon or about


28
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





the Premises from any cause except to the extent as may be caused by (a) the
gross negligence or willful misconduct of Landlord; or (b) any Environmental
Damages, except to the extent such Environmental Damages are caused by Tenant or
any Tenant Party, and, subject to any abatement of rent provided under this
Lease and the right of Tenant to enforce the express obligations of the Landlord
hereunder or to terminate the Lease for Landlord’s breach thereof, Tenant hereby
waives all other claims with respect thereto against Landlord.
13.3    Public Liability and Property Damage.
13.3.1    Insurance Coverage. Tenant agrees to maintain in force throughout the
term hereof, at Tenant's sole cost and expense, such insurance, including
liability insurance against liability to the public incident to the use of or
resulting from any accident occurring in or about the Premises, of the types and
with the initial limits of liability specified in the Basic Provisions. Said
policies shall contain an “Additional Insured-Managers or Lessors of Premises
Endorsement” and contain the “Amendment of the Pollution Exclusion Endorsement”
for damages caused by heat, smoke or fumes from a hostile fire. The policy shall
not contain any intra- insured exclusions as between insured persons or
organizations, but shall include coverage for liability assumed under this Lease
as an “insured contract” for the performance of Tenant’s indemnity obligations
under this Lease. The limits of said insurance shall not, however, limit the
liability of Tenant nor relieve Tenant of any obligation hereunder. All
insurance carried by Tenant shall be primary to and not contributory with any
similar insurance carried by Landlord, whose insurance shall be considered
excess insurance only.
13.3.2    Adjustments to Coverage. Tenant further agrees to review the amount of
its insurance coverage with Landlord every three (3) years to the end that the
protection coverage afforded thereby shall be in proportion to the initial
protection coverage. If the parties are unable to agree upon the amount of said
coverage prior to the expiration of each such three (3) year period, then the
amount of coverage to be provided by Tenant's carrier shall be adjusted to the
amounts of coverage reasonably recommended in writing by an insurance broker
selected by Landlord, provided such broker has not less than 10 years of
experience in providing brokerage services to tenants in commercial and office
properties in the Santa Barbara area.
13.3.3    Notification of Incidents. Tenant shall notify Landlord within
twenty-four (24) hours after the occurrence of any accidents or incidents in the
Premises of which Tenant has actual knowledge, the Building, Common Areas or the
Project which could give rise to a claim under any of the insurance policies
required under this Article 13.
13.4    Tenant's Property Insurance. Tenant, at its own cost and expense, shall
maintain on all of Tenant’s Property and all leasehold improvements of Tenant
installed or located in or upon the Premises (including the 50 Premises Tenant
Improvements) a policy of standard fire and extended coverage insurance, with
vandalism and malicious mischief endorsements, to the extent of at least one
hundred percent (100%) of their replacement cash value. The proceeds of any such
policy that become payable due to damage, loss or destruction of such property
shall be used by Tenant for the repair or replacement thereof.


29
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





13.5    Proof of Insurance. Each policy of insurance required of Tenant by this
Lease shall be a primary policy, issued by an insurer having a rating of not
less than A-VIII (according to the most recent edition of “Best's Rating Guide”
published by A.M. Best Company for insurance companies, or such other rating as
may be reasonably satisfactory to Landlord. Tenant shall not do or permit to be
done anything which invalidates the required insurance policies. Tenant shall,
prior to the Commencement Date, deliver to Landlord certified copies of policies
of such insurance or certificates evidencing the existence and amounts of the
required insurance. Tenant shall, at least thirty (30) days prior to the
expiration of such policies, furnish Landlord with evidence of renewals or
“insurance binders” evidencing renewal thereof, or Landlord may order such
insurance and charge the cost thereof to Tenant, which amount shall be payable
by Tenant to Landlord upon demand.
13.6    Property Insurance. Landlord shall maintain property insurance on the
Building in which the Premises is situated, and on all other buildings in the
Project, if any, insuring against loss by fire and the perils covered by an
extended coverage endorsement, in an amount not less than one hundred percent
(100%) of their full replacement cost and as otherwise required by any mortgage
lender of the improvements comprising the Project, with a deductible of not more
than $100,000.
13.7    Subrogation. Landlord and Tenant intend that their respective property
loss risks shall be borne by reasonable insurance carriers under insurance
policies for each party meeting the applicable requirements set forth herein,
and Landlord and Tenant hereby agree to look solely to, and seek recovery only
from, their respective insurance carriers in the event of a property loss if the
event of loss is covered under the insurance policies that they have agreed
under this Lease to maintain. The parties each hereby waive all rights and
claims against each other for such losses, and waive all rights of subrogation
of their respective insurers (and each party shall cause such insurers to so
waive their rights of subrogation) for all property loss covered by the perils
insured by such party in accordance with the provisions set forth herein,
provided such waiver of subrogation shall not materially affect the right of the
insured to recover thereunder. The parties hereby agree that their respective
insurance policies are now and will continue to be endorsed such that the waiver
of subrogation shall not affect the right of the insured to recover under such
insurance, so long as no material additional premium is charged therefor. If a
waiver of subrogation under either party’s property insurance coverage is
removed, such party shall promptly notify the other party of such removal in
writing. The waivers set forth in this paragraph shall not apply to losses of a
party to the extent such losses result from the gross negligence or willful
misconduct of the other party.
14.    DAMAGE AND DESTRUCTION.
14.1    Casualty. If the Premises or the Building(s) in which the Premises are
located should be damaged, destroyed, or rendered inaccessible by fire or other
casualty, Tenant shall give immediate written notice to Landlord. Within
forty-five (45) days after receipt from Tenant of such written notice, Landlord
shall notify Tenant in writing (“Landlord’s Repair Estimate”) whether the
necessary repairs can reasonably be made within one hundred eighty (180) days.


30
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





14.1.1    Rent Abatement. If Tenant cannot access or is required to vacate all
or a portion of the Premises due to the casualty, the Rent payable hereunder
shall be abated proportionately on the basis of the size of the area of the
Premises which is rendered inaccessible or which must be vacated due to such
casualty (e.g., the number of square feet of floor area of the Premises that is
vacated compared to the total square footage of the floor area of the Premises)
from the Casualty Date; provided, however, such casualty was not caused by
Tenant or Tenant’s agents, contractors or invitees.
14.1.2    Less Than 180 Days. If Landlord’s Repair Estimate indicates that
rebuilding or repairs can reasonably be completed within one hundred eighty
(180) days after the date on which the casualty occurred (“Casualty Date”), this
Lease shall not terminate, and provided that insurance proceeds are available to
fully repair the damage, Landlord shall repair the Premises, except that
Landlord shall not be required to rebuild, repair or replace Tenant’s property
which may have been placed in, on or about the Premises by or for the benefit of
Tenant. Notwithstanding any provision to the contrary in the foregoing, the
existence of a deductible, including for any earthquake insurance, shall not
waive, excuse, or otherwise limit any obligation of Landlord under this Lease to
repair damage in accordance with the provisions of this Lease. In the event that
Landlord should fail to substantially complete such repairs within one hundred
eighty (180) days after the Casualty Date (such period to be extended for delays
caused by Tenant or because of any items of Force Majeure, as hereinafter
defined), and Tenant has not re-occupied the Premises, Tenant shall have, as
Tenant’s exclusive remedy (if Landlord has used reasonable efforts to complete
such repairs), the right, within ten (10) days after the expiration of such one
hundred eighty (180) day period, to terminate this Lease by delivering written
notice to Landlord, whereupon all rights hereunder shall cease and terminate
thirty (30) days after Landlord’s receipt of such notice. The amount of the
deductible or the failure of the Landlord to maintain the property insurance
that it is required to maintain under this Lease shall not be used as the basis
for claiming that insurance proceeds are not available to fully repair the
damage.
14.1.3    Greater Than 180 Days. If Landlord’s Repair Estimate reasonably
indicates that rebuilding or repairs cannot be completed within one hundred
eighty (180) days after the Casualty Date, either Landlord or Tenant may
terminate this Lease by giving written notice within fifteen (15) days after the
date of Landlord’s Repair Estimate; and this Lease shall terminate and the Rent
shall be abated from the date Tenant vacates the Premises. In the event that
neither party elects to terminate this Lease, Tenant shall assign to Landlord
(or to any party designated by Landlord) all insurance proceeds payable to
Tenant under any property insurance policies carried by Tenant with respect to
the leasehold improvements described in Section 13.4 above and Landlord shall
promptly commence and diligently pursue to completion the repairs to the
Building or Premises, provided insurance proceeds are available to repair the
damage (except that Landlord shall not be required to rebuild, repair or replace
Tenant’s property which may have been replaced in, on or about the Premises by
or for the benefit of Tenant).
14.1.4    Changes in Zoning, Ordinances or Applicable Laws. Should then
applicable laws or zoning ordinances preclude the restoration or replacement of
the Premises so that the Premises is substantially the same from a functional
and operation standpoint as the Premises was before the event of damage or
destruction, then either party shall have the right to terminate this Lease
immediately upon verification thereof by giving written notice of termination to
the other,


31
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





and thereupon both parties hereto shall be released from all further liability
hereunder, except that Tenant shall remain liable under the provisions of
Articles 9, and 13, and Landlord shall remain liable under Articles 9, 13 and
42.
14.2    Tenant’s Fault. In the event that the Premises or any portion of the
Building are located is damaged as a result of the gross negligence or willful
misconduct of the Tenant, Tenant shall not have the right to terminate the Lease
as set forth above nor shall the Rent be reduced during the repair of such
damage. In such event, Tenant shall be liable to Landlord for the cost of the
repair caused thereby to the extent such cost is not covered by insurance
proceeds from policies of insurance required to be maintained pursuant to the
provisions of this Lease and is not otherwise paid by Tenant as part of
Operating Expenses.
14.3    Uninsured Casualty. Subject to Section 7.2.2, any deductible amount
payable under the property insurance for the Building(s) in which the Premises
are located shall be an Operating Expense. In the event that the Premises or any
portion of the Building(s) is damaged to the extent Tenant is unable to use the
Premises and the event of damage or destruction is not fully covered by
insurance that the Landlord is required to maintain pursuant to this Lease or in
the event that the holder of any indebtedness secured by the Premises requires
in accordance with California law, that the insurance proceeds be applied to
such indebtedness, then Landlord shall have the right, at Landlord’s option,
either to (i) repair such damage as soon as reasonably possible at Landlord’s
expense or (ii) give written notice to Tenant within thirty (30) days after the
date of the occurrence of such damage of Landlord’s intention to terminate this
Lease as of the date of the occurrence of such damage. In the event Landlord
elects to terminate this Lease, Tenant shall have the right within thirty (30)
days after receipt of such notice to give written notice to Landlord of Tenant’s
intention to pay the cost of repair of such damage, in which event, following
the securitization of Tenant’s funding commitment in a form reasonably
acceptable to Landlord, this Lease shall continue in full force and effect.
Landlord shall make such repairs as soon as reasonably possible, and Tenant
shall reimburse Landlord for such repairs within thirty (30) days after receipt
of an invoice from Landlord. If Tenant does not give such notice within the
thirty (30) day period, this Lease shall terminate automatically as of the
Casualty Date.
14.4    Waiver. With respect to any damage or destruction which Landlord is
obligated to repair or may elect to repair, Tenant waives all rights to
terminate this Lease pursuant to rights otherwise presently or hereafter
accorded by law (other than the rights of termination granted to Tenant pursuant
to the express terms of this Lease) to the extent that such termination by
Tenant is inconsistent with the rights and obligations of the parties under this
Lease.
14.5    Force Majeure. “Force Majeure,” means delays resulting from causes
beyond the reasonable control of Landlord, including, without limitation, any
delay caused by any action, inaction, order, ruling, moratorium, regulation,
statute, condition or other decision of any private party or governmental agency
having jurisdiction over any portion of the Project, over the construction
anticipated to occur thereon or over any uses thereof, or by delays in
inspections or in issuing approvals or permits by governmental agencies, or by
fire, flood, inclement weather, strikes, lockouts or other labor or industrial
disturbance (whether or not on the part of agents or employees of Landlord
engaged in the construction of the Premises), civil disturbance, order of any
government, court or regulatory body claiming jurisdiction or otherwise, act of
public enemy,


32
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





war, riot, sabotage, blockage, embargo, general failure or inability to secure
materials, supplies or labor through ordinary sources by reason of shortages or
general disruptions in the market place , discovery of hazardous or toxic
materials, earthquake, or other natural disaster, delays caused by any dispute
resolution process, or any cause whatsoever beyond the reasonable control of the
Landlord, whether or not similar to any of the causes hereinabove stated.
14.6    Substantial Destruction During Last Six (6) Months. In addition, in the
event that the Premises or the Building(s) in which the Premises are located is
destroyed or damaged to any substantial extent during the last six (6) months of
the Term of this Lease, then notwithstanding anything contained in this Article
14, either party hereto shall have the option to terminate this Lease by giving
written notice to the other of the exercise of such option within thirty (30)
days after the exercising party becomes aware of such damage or destruction, in
which event this Lease shall cease and terminate as of the date of such notice.
15.    CONDEMNATION
15.1    Entire Leased Premises. Should title or possession of the whole of the
Premises be taken by duly constituted authority in condemnation proceedings
under the exercise of the right of eminent domain, or should a partial taking
render the remaining portion of the Premises impractical for Tenant’s intended
use as contemplated in this Lease, then this Lease shall terminate upon the
vesting of title or taking of possession.
15.2    Partial Taking.
15.2.1    Either party hereto shall have the right to terminate this Lease by
giving thirty (30) days prior written notice to the other party within thirty
(30) days after the nature and extent of the taking is finally determined if any
portion of the Premises or the Building and other improvements in which the
Premises are situated is taken by eminent domain and such taking has the effect
of rendering the remaining portion of the Premises impractical for Tenant’s
intended use as contemplated in this Lease. If neither party terminates this
Lease as provided herein, then this Lease shall remain in full force and effect.
In such event, Landlord shall promptly make any necessary repairs or restoration
at the cost and expense of Landlord, and the Minimum Monthly Rent and Tenant’s
proportionate share of Landlord’s Operating Expenses from and after the date of
the taking shall be reduced in the proportion that the value of the area of the
portion of the Premises taken bears to the total value of the Premises
immediately prior to the date of such taking or conveyance.
15.2.2    Tenant waives the provisions of Section 1265.130 of the California
Code of Civil Procedure permitting a petition by Tenant to the Superior Court to
terminate this Lease in the event of a partial taking of the Premises.
15.3    Transfer Under Threat of Condemnation. Any sale or conveyance by
Landlord to any person or entity having the power of eminent domain, either
under threat of condemnation or while condemnation proceedings are pending,
shall be deemed to be a taking by eminent domain under this Article 15.


33
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





15.4    Awards and Damages. All payments made on account of any taking by
eminent domain shall be made to and retained by Landlord, except that Tenant
shall be entitled to make a separate claim to the condemning authority any award
to Tenant specifically made by the condemning authority as a result of such
separate action (a) for the reasonable removal and relocation costs of any
removable property that Tenant has the right to remove, or for loss and damage
to any such property that Tenant elects or is required not to remove; (b) for
Tenant's loss of goodwill, and (c) for the taking of the value of the leasehold
estate to the extent the rent reserved thereunder is less than the fair market
rent for such Premises.
15.5    Arbitration. Any dispute concerning the extent to which a taking by
condemnation renders the Premises unsuitable for continued occupancy and use by
Tenant shall be submitted to arbitration pursuant to Article 42 below.
16.    ASSIGNING, SUBLETTING AND HYPOTHECATING
16.1    Landlord’s Consent Required. Tenant shall not voluntarily or by
operation of law assign, license, franchise, transfer, mortgage, hypothecate, or
otherwise encumber all or any part of Tenant's interest in this Lease or in the
Premises, and shall not sublet, franchise, change ownership or license all or
any part of the Premises (each of the foregoing transactions are collectively
referred to herein as a “Transfer”) with the exception of an Affiliate of Tenant
as set forth in Section 16.3.4 below or a surviving entity as provided in
Section 16.3.4, without the prior written consent of Landlord in each instance,
which consent shall not be unreasonably withheld, conditioned or delayed, and
any attempted Transfer (other than to an Affiliate of Tenant as set forth in
Section 16.3.4 below or a surviving entity as provided in Section 16.3.4)
without such consent shall be wholly void, shall confer no rights upon any third
parties, and shall at the sole and exclusive option and remedy of Landlord
terminate this Lease. Without in any way limiting Landlord's right to refuse to
give such consent for any other commercially reasonable reason or reasons,
Landlord reserves the right to refuse to give such consent, and such refusal
shall be deemed to be reasonable, if in Landlord's commercially reasonable
opinion:
16.1.1    The proposed transferee's character, reputation, business, or use is
not consistent with the character and quality of the Project;
16.1.2    The financial worth of the proposed transferee is inadequate as
determined by generally accepted industry standards to capitalize the business
to be conducted in the Premises;
16.1.3    The credit rating of the proposed transferee (based on industry
standard credit guidelines); or
16.1.4    The intended use of the Premises by the proposed transferee is
illegal, conflicts with the Permitted Use, competes with then-existing uses in
the Project or violates a then-existing exclusive or an exclusive which Landlord
is then negotiating.
For the avoidance of doubt, the tests provided in Sections 16.12 and 16.3.4
shall not be applied in evaluating the financial net worth of the proposed
transferee under this Section 16.1.


34
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





16.2    Tenant’s Application. In the event that Tenant desires at any time to
enter into a Transfer, Tenant shall submit to Landlord, at least thirty (30)
days prior to the proposed “effective date” of the Transfer, in writing: (i) a
notice of application to Transfer, setting forth the proposed effective date,
which shall be no less than thirty (30) or more than one hundred eighty (180)
days after the sending of such notice; (ii) the name of the proposed transferee;
(iii) the nature of the proposed transferee's business to be carried on in the
Premises; (iv) the terms and provisions of the proposed Transfer; (v) a current
financial statement of the proposed transferee; and (vi) such other information
as Landlord may reasonably request.
16.3    Additional Terms Regarding Subletting and Assignment. The following
additional terms shall apply to any proposed assignment or sublease of the
Premises or other Transfer by Tenant:
16.3.1    If Tenant sublets all or a portion of the Premises (other than to an
Affiliate of Tenant as set forth in Section 16.3.4 below or a surviving entity
as provided in Section 16.3.4) at a square foot rental rate in excess of
Tenant’s then-existing rental rate, Tenant and Landlord shall split any profits
50/50 (which such profits shall be deemed to exclude any portion of the
consideration paid to Tenant by a buyer in the event of a sale, merger or
acquisition), after Tenant recovers its subleasing expenses (which expenses
shall include all of the following costs and expenses incurred by Tenant for the
following: any changes, alterations and improvements to the Premises in
connection with the sublease, any brokerage commissions incurred by Tenant,
reasonable attorneys’ fees incurred by Tenant, out of pocket cost of advertising
the space, and any incentives or consideration including but not limited to free
rent, lump sum payments or lease takeover costs);
16.3.2    In no event shall any proposed subtenant or other transferee be an
existing occupant of any space in the Project or an Affiliate of any such
occupant, unless such proposed subtenant or other transferee, or its Affiliate,
is expanding its existing space in the Project and is not otherwise competing
with Landlord for any space in the Project (e.g., existing option to renew,
pending negotiations, etc.). As used herein, an “Affiliate” means a corporation,
partnership, limited liability company, or other business entity that directly
or indirectly controls, is controlled by, or is under common control with such
occupant;
16.3.3    In no event shall Tenant sublet or otherwise Transfer all or portion
of the Premises to a person or entity with whom Landlord or its agents is
negotiating or has negotiated within the past six (6) months regarding the lease
of space in the Project; and
16.3.4    Tenant shall have the right, without the prior written consent of
Landlord, but upon prior written notice to Landlord as set forth below, to
assign or sublet all or any portion of its interest in the sublease to an
Affiliate (hereinafter defined) so long as (i) the Affiliate delivers to
Landlord a written notice of the assignment and an assumption agreement whereby
the Affiliate assumes and agrees, jointly and severally with Tenant, to perform
observe and abide by all of the terms, conditions, obligations and provisions of
the Lease applicable to Tenant, and (ii) the entity remains an Affiliate. No
subletting or assignment by Tenant made pursuant to this Section shall relieve
Tenant of any of its primary obligations under the Lease. As used herein, the
term “Affiliate” of Tenant shall mean any other entity which, directly or
indirectly, controls, is controlled by or is


35
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





under common control with Tenant. For this purpose, “control” shall mean the
direct or indirect power to vote more than forty-nine percent (49%) of the
voting securities of any entity or otherwise to direct the management of any
entity. Notwithstanding anything to the contrary in the Lease, Tenant shall be
permitted (without the consent of Landlord) to merge, consolidate with, or be
acquired by, another entity or to sell substantially all of its assets, so long
as such transaction is not a subterfuge by Tenant to avoid its obligations under
this Lease and the surviving entity (which shall be deemed herein to include the
acquiring entity in the event of a merger in which a merger subsidiary merges
into the Tenant or the Tenant merges into a merger subsidiary) or the
purchaser(s) of substantially all of Tenant’s assets (a) assumes all obligations
of Tenant under the Lease in accordance with the terms herein; and (b) has a
tangible net worth (as determined in accordance with GAAP) equal to or greater
than the lesser of (i) Two Hundred Fifty Million and 00/100 Dollars
($250,000,000.00), and (ii) Tenant's tangible net worth (as determined in
accordance with GAAP) as of the date of the applicable transaction, provided,
that, if clause (i) is the operative clause, then the surviving entity or
purchaser, as applicable, shall also have a net income of not less than Ten
Million and 00/100 Dollars ($10,000,000.00) in each of the three (3) years prior
to the applicable transaction (the "Permitted Transfer Net Worth Threshold").
16.4    Recapture. If Tenant proposes to assign this Lease to a party which is
not or which does not propose to operate a permitted use or is not qualified to
do so, or to whom Tenant proposes to transfer the extension option set forth in
Exhibit G to an assignee (which is not an Affiliate of Tenant or a surviving
entity) in accordance with the provisions of this Lease, Landlord may, at its
option and in its sole discretion, exercisable upon written notice to Tenant
within thirty (30) days after Landlord's receipt of the notice from Tenant set
forth in Section 16.2 above, elect to recapture the Premises and terminate this
Lease. If Tenant proposes to sublease all or part of the Premises to a party
which does not intend to use the Premises for a permitted use, Landlord may, at
its option and in its sole discretion, exercisable upon written notice to Tenant
within thirty (30) days after Landlord's receipt of the notice from Tenant set
forth in Section 16.2 above, elect to recapture such portion of the Premises as
Tenant proposes to sublease and, upon such election by Landlord, this Lease
shall terminate as to the portion of the Premises recaptured. In the event a
portion only of the Premises is recaptured, the rent payable under this Lease
shall be proportionately reduced. If Tenant shall, however, elect to rescind its
notice of assignment or sublease, pursuant to written communication to Landlord
given within fifteen (15) days after Tenant's receipt of Landlord's notice of
recapture, then Landlord shall not have the said right of recapture with respect
to the notice so rescinded.
The parties hereto acknowledge and agree that the provisions of this Article are
a material inducement for Landlord's execution of this Lease and that Tenant's
sole purpose for executing this Lease is to obtain possession of the Premises
and not to engage in the business of leasing or subleasing commercial space. The
parties further acknowledge and agree that Landlord's recapture of the Premises,
or any portion thereof, as hereinabove described, shall be deemed to be
reasonable and shall not violate or conflict with the provisions of Section 16.1
concerning Landlord's reasonable refusal to consent to a proposed transfer.
If Landlord shall not elect to recapture pursuant to this Section 16.4, and if
Landlord shall consent to the proposed assignment or sublease, then Tenant may
thereafter enter into the proposed assignment or sublease, provided that (i)
such assignment or sublease is executed within


36
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





ninety (90) days after the date that Landlord shall grant its consent, and (ii)
the terms and provisions of the executed assignment or sublease are materially
the same as those presented to Landlord in the notice given by Tenant pursuant
to Section 16.2 above.
BY PLACING THEIR INITIALS BELOW, LANDLORD AND TENANT CERTIFY THAT THIS SECTION
16.4 HAS BEEN FULLY AND FREELY NEGOTIATED.
         
         
LANDLORD
TENANT



For the avoidance of doubt, the parties acknowledge and agree that the terms of
this Section 16.4 shall not apply to transfers or transactions entered into by
Tenant that do not require Landlord's consent in accordance with the terms of
Section 16.3.4 of this Lease above, including any surviving entity (including
any such surviving entity that satisfies the Permitted Transfer Net Worth
Threshold), or purchaser as described therein.


16.5    Fees for Review. In the event that Tenant shall request Landlord's
consent to a Transfer, Tenant shall pay to Landlord a non-refundable fee for
Landlord's time and processing efforts and for expenses incurred by Landlord in
connection with reviewing such transaction (including any administrative
expenses for Landlord's property manager), the amount of such non-refundable fee
shall be One Thousand Dollars ($1,000.00). In addition to such fee, Tenant shall
pay to Landlord in the event Landlord retains the services of any attorney to
review the transaction, all reasonable attorneys' fees incurred by Landlord in
connection therewith, but in no event greater than One Thousand Dollars
($1,000). Tenant shall pay such non-reimbursable fee and such attorneys' fees to
Landlord within ten (10) days after written request therefore and said
non-reimbursable fee shall apply even if Landlord does not consent to the
proposed Transfer.
16.6    Collection. Except as otherwise provided herein, any rental payments or
other sums received from Tenant or any other person in connection with this
Lease shall be conclusively presumed to have been paid by Tenant or on Tenant's
behalf. Landlord shall have no obligation to accept any rental payments or other
sum from any person other than Tenant or its permitted assigns unless (i)
Landlord has been given prior written notice to the contrary by Tenant; and (ii)
Landlord has consented to payment of such sums by such person other than Tenant.
If this Lease be assigned to, or if the Premises or any part thereof be sublet
or occupied by, anybody other than Tenant or its permitted assigns, Landlord may
(but shall not be obligated to) collect rent from the assignee, subtenant or
occupant and apply the net amount collected to the rent herein reserved and
retain any excess rent so collected, but no such assignment, subletting,
occupancy or collection shall be deemed a waiver of Tenant's covenant set forth
in the first sentence of Section 16.1 above, nor shall such assignment,
subletting, occupancy or collection be deemed an acceptance by Landlord of the
assignee, subtenant or occupant as tenant, or a release of Tenant from the
further performance by Tenant of covenants on the part of Tenant herein
contained.
16.7    Waiver. Notwithstanding any Transfer, or any indulgences, waivers or
extensions of time granted by Landlord to any assignee or sublessee, or any
failure by Landlord to take action


37
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





against any assignee or sublessee, Tenant agrees that Landlord may, at its
option, proceed against Tenant without having taken action against or joined
such assignee or sublessee, provided that Tenant shall have the benefit of any
indulgences, waivers and extensions of time granted to any such assignee or
sublessee. The subsequent acceptance of rent or other sums hereunder by Landlord
shall not be deemed a waiver of any preceding default other than the particular
rental or other sums, or portion thereof so accepted, regardless of Landlord's
knowledge of such preceding default at the time of acceptance of such rent or
other sum.
16.8    Assumption of Obligations. Each assignee of the leasehold estate shall
assume all obligations of the Tenant under this Lease and shall be and remain
liable jointly and severally with Tenant for the payment of the rent and for the
due performance of all the terms, covenants, conditions and agreements herein
contained on Tenant's part to be performed, for the term of this Lease. No
assignment shall be binding on Landlord unless such assignee shall deliver to
Landlord an executed instrument in a form which contains a covenant of
assumption by the assignee satisfactory in substance and form to Landlord (the
“Assumption Document”). The failure or refusal of the assignee to execute the
Assumption Document shall not release or discharge the assignee from its
liability, and shall provide Landlord with an option to terminate said
assignment.
16.9    No Release. No assignment, including pursuant to Section 16.3.4 above,
or subletting or other Transfer shall affect the continuing primary liability of
Tenant hereunder (which, following an assignment, shall be joint and several
with the assignee or transferee), and Tenant shall not be released from
performing any of the terms, covenants and conditions of this Lease.
Notwithstanding the foregoing, if Tenant assigns the Lease without Landlord's
consent pursuant to Section 16.3.4 of this Lease above to an entity (a) with a
tangible net worth (as determined in accordance with GAAP) equal to or greater
than Two Hundred Fifty Million and 00/100 Dollars ($250,000,000.00), and (b) a
net income of not less than Ten Million and 00/100 Dollars ($10,000,000.00) in
each of the three (3) years prior to the assignment, then Tenant shall be
relieved of all liability under this Lease.
16.10    Implied Assignment. If the Tenant hereunder is a corporation or limited
liability company which, under the then current laws of the state where the
Project is situated, is not deemed a public corporation, limited liability
company or is an unincorporated association or partnership, the transfer,
assignment or hypothecation of any stock or interest in such corporation or
limited liability company, association or partnership in the aggregate in excess
of forty-nine percent (49%) or more shall be deemed an assignment within the
meaning and provisions of this Article 16. If Tenant shall select or appoint
some person or entity other than Tenant to manage and control the business
conducted in the Premises, and the result thereof shall be substantially similar
to the result of a sublease or assignment, then such selection or appointment
shall be deemed an assignment within the meaning and provisions of this Article
16.
16.11. Remedies Against Landlord. Tenant’s remedy for any breach of this Article
16 by Landlord shall be limited to its actual damages (but not consequential or
punitive), injunctive relief, and the right to seek prevailing party attorney’s
fees pursuant to Section 31 below; provided further in no event shall Tenant
have the right to terminate the Lease.


38
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





16.12. Qualifying Subleases; Recognition Agreements. At Tenant’s written
request, Landlord shall, concurrently with the granting of Landlord’s consent,
not to be unreasonably withheld in accordance with the requirements of Section
16.1 above, to a “Qualifying Sublease” (as defined below), execute a
commercially reasonable recognition agreement (the “Recognition Agreement”) in
favor of the subtenant under such Qualifying Sublease (a “Qualifying
Subtenant”), which provides that in the event this Lease is terminated due to an
Event of Default by Tenant and the Qualifying Subtenant is not then in default
under the Qualifying Sublease, then Landlord shall recognize the Qualifying
Sublease between such Qualifying Subtenant and Tenant and not disturb such
Qualifying Subtenant’s possession of the “Qualifying Sublease Premises” (as
defined below) due to such termination, provided, that (a) the Qualifying
Sublease provides that upon an Event of Default by Tenant under this Lease which
results in the termination of this Lease, the Qualifying Subtenant shall be
subject to the same terms and conditions set forth in this Lease (except that,
at Landlord's option, the economic terms upon which Landlord shall recognize the
Qualifying Sublease [including, without limitation, the per square foot Rent]
shall be the more favorable to Landlord of the economic terms of this Lease and
the economic terms of the Qualifying Sublease; provided, that, if the Qualifying
Sublease Premises is less than the entire Premises, then the Rent shall be
pro-rated); (b) Landlord shall not be liable for any act or omission of Tenant;
(c) Landlord shall not be subject to any offsets or defenses which the
Qualifying Subtenant might have as to Tenant or to any claims for damages
against Tenant, nor shall Landlord be obligated to fund to, or for the benefit
of, the Qualifying Subtenant, any undisbursed tenant improvement or
refurbishment allowance or other allowances or monetary concessions unless same
has been granted to Tenant and transferred to such Qualifying Subtenant; (d)
Landlord shall not be required or obligated to credit the Qualifying Subtenant
with any rent or additional rent or security deposit paid by the Qualifying
Subtenant to Tenant, unless actually received by Landlord; (e) Landlord shall
not be bound by any provisions of the Qualifying Sublease which are inconsistent
with the terms and conditions of this Lease; (f) such recognition shall be
effective upon, and Landlord shall be responsible for performance of only those
covenants and obligations of Tenant pursuant to the Qualifying Sublease accruing
after, the termination of this Lease; (g) the Qualifying Subtenant shall make
full and complete attornment to Landlord, as lessor, pursuant to a written
agreement executed by Landlord and the Qualifying Subtenant, so as to establish
direct privity of contract between Landlord and the Qualifying Subtenant with
the same force and effect as though the Qualifying Sublease was originally made
directly between Landlord and the Qualifying Subtenant; and (h) if the
Qualifying Sublease Premises is for less than the entire Premises, then, at
Landlord's option, Landlord and the Qualifying Subtenant shall enter into an
amendment to the Qualifying Sublease (which shall be effective as of the date of
Landlord's recognition of the Qualifying Sublease) providing that the Qualifying
Subtenant shall use the Building and the Qualifying Sublease Premises in a
manner consistent with a multi-tenant first-class office building comparable to
the Building in the same geographical area in which the Building is located and
otherwise reasonably and equitably amending the Qualifying Sublease to account
for such multi-tenant use of the Building (including providing for the
performance of any necessary work, as reasonably determined by Landlord, to
convert the Building into a multi-tenant building); provided that the Qualifying
Subtenant shall be solely responsible for all costs associated with such
amendment, including Landlord’s performance of any work in connection with
converting the Building into a multi-tenant building. Nothing contained in this
Section shall limit or impair Landlord’s ability to pursue Tenant or any other
party for damages under this Lease.  A “Qualifying Sublease” is a sublease for
the entirety of the Premises or any


39
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





lesser portion thereof consisting of one (1) or more full floors of the Premises
(the entirety of the Premises or any such lesser portion thereof is referred to
herein as the “Qualifying Sublease Premises”) to a subtenant that has a tangible
net worth (as determined in accordance with GAAP) equal to or greater than the
lesser of (i) Two Hundred Fifty Million and 00/100 Dollars ($250,000,000.00),
and (ii) Tenant's tangible net worth (as determined in accordance with GAAP) as
of the date of Tenant's request for Landlord's consent to the proposed sublease,
provided, that, if clause (i) is the operative clause, then the proposed
subtenant shall also have a net income of not less than Ten Million and 00/100
Dollars ($10,000,000.00) in each of the three (3) years prior to the
commencement date of the proposed term of the sublease to such subtenant. In the
event of any dispute over the tangible net worth of an entity under this Lease
for purposes of Section 16.3.4 or Section 16.9 of this Lease above or this
Section 16.12, including with respect to any subtenant, Landlord and Tenant
hereby agree to use, on commercially reasonable terms and with commercially
reasonable availability, (i) Duff & Phelps Corp. (“D&P”) to determine the
tangible net worth; (ii) Houlihan Lokey (“Houlihan”), if D&P is unwilling or
unable to determine the tangible net worth in accordance with the terms hereof;
(iii) Valuation Research Corporation (“VRC”), if D&P and Houlihan are each
unwilling or unable to determine the tangible net worth in accordance with the
terms hereof; or (iv) another third party accounting firm reasonably acceptable
to Landlord and Tenant (each such firm (including D&P, Houlihan, and VRC), an
“Independent Accountant”), if D&P, Houlihan, and VRC are each unwilling or
unable to determine the tangible net worth in accordance with the terms hereof,
to determine the tangible net worth, which determination shall be binding upon
both parties. The Independent Accountant shall apply GAAP to determine the
tangible net worth of the applicable entity.
17.    DEFAULT
17.1    Events of Defaults. The occurrence of any of the following events shall,
at Landlord’s option, constitute an “Event of Default”:
17.1.1    Intentionally omitted;
17.1.2    Failure to pay Rent on the date when due and the failure continuing
for a period of five (5) business days after such payment is due;
17.1.3    Failure to perform Tenant’s covenants and obligations hereunder
(except default in the payment of Rent) where such failure continues for a
period of thirty (30) days after written notice from Landlord; provided,
however, if the nature of the default is such that more than thirty (30) days
are reasonably required for its cure, Tenant shall not be deemed to be in
default if Tenant commences the cure within the thirty (30) day period and
diligently and continuously prosecutes such cure to completion;
17.1.4    The making of a general assignment by Tenant for the benefit of
creditors; the filing of a voluntary petition by Tenant or the filing of an
involuntary petition by any of Tenant’s creditors seeking the rehabilitation,
liquidation or reorganization of Tenant under any law relating to bankruptcy,
insolvency or other relief of debtors and, in the case of an involuntary action,
the failure to remove or discharge the same within sixty (60) days of such
filing; the appointment of a receiver or other custodian to take possession of
substantially all of Tenant’s assets or this


40
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





leasehold; Tenant’s insolvency or inability to pay Tenant’s debts or failure
generally to pay Tenant’s debts when due; any court entering a decree or order
directing the winding up or liquidation of Tenant or of substantially all of
Tenant’s assets; Tenant taking any action toward the dissolution or winding up
of Tenant’s affairs; the cessation or suspension of Tenant’s use of the
Premises; or the attachment, execution or other judicial seizure of
substantially all of Tenant’s assets or this leasehold;
17.1.5    The making of any material misrepresentation or omission by Tenant or
any successor in interest of Tenant in any materials delivered by or on behalf
of Tenant to Landlord or Landlord’s lender pursuant to this Lease;
17.1.6    The occurrence of an Event of Default set forth in Section 17.1.4 or
17.1.5 with respect to any guarantor of this Lease, if applicable;
17.1.7    The occurrence of an Event of Default as otherwise designated as an
Event of Default in the Lease; and
17.1.8    Any failure by the tenant under (a) the 70 Castilian Lease or (b) the
90 Castilian Lease, to pay any "Minimum Monthly Rent" or "Tenant's Share" of
"Operating Expenses" or "Real Property Taxes" owed to Landlord under the 70
Castilian Lease or the 90 Castilian Lease, as applicable and as defined therein,
in any such case, beyond any applicable notice and cure period, and subject to
any express offset rights of the Tenant, provided under the 70 Castilian Lease
or the 90 Castilian Lease, as applicable.
17.2    Remedies.
17.2.1    Termination. In the event of an occurrence of any Event of Default,
per Section 17.1 of this Lease, and after any applicable cure period under
California state law and as provided under this Lease, Landlord shall have the
right to give a written termination notice to Tenant (which notice may be the
notice given under Section 17.1 above, if applicable and which notice shall be
in lieu of any notice required by the California Code of Civil Procedure Section
1161, et seq.) and, on the date specified in such notice, this Lease shall
terminate unless on or before such date all arrears of Rent and all other sums
payable by Tenant under this Lease and all costs and expenses incurred by or on
behalf of Landlord hereunder shall have been paid by Tenant and all other Events
of Default at the time existing shall have been fully remedied to the
satisfaction of Landlord.
17.2.1(A)    Repossession. Following termination, without prejudice to other
remedies Landlord may have, Landlord may (i) peaceably re-enter the Premises
upon voluntary surrender by Tenant or remove Tenant therefrom and any other
persons occupying the Premises, using such legal proceedings as may be
available; (ii) repossess the Premises or relet the Premises or any part thereof
for such term (which may be for a term extending beyond the Term), at such
rental and upon such other terms and conditions as Landlord in Landlord’s sole
and reasonable discretion shall determine, with the right to make reasonable
alterations and repairs to the Premises; and (iii) remove all personal property
therefrom.


41
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





17.2.1(B)    Unpaid Rent. Landlord shall have all the rights and remedies of a
landlord provided by applicable law (including, without limitation, California
Civil Code Section 1951.2), including the right to recover from Tenant: (i) the
worth, at the time of award, of the unpaid Rent that had been earned at the time
of termination; (ii) the worth, at the time of award, of the amount by which the
unpaid Rent that would have been earned after the date of termination until the
time of award exceeds the amount of loss of rent that Tenant proves could have
been reasonably avoided; (iii) the worth, at the time of award, of the amount by
which the unpaid Rent for the balance of the Term after the time of award
exceeds the amount of the loss of rent that Tenant proves could have been
reasonably avoided; and (iv) any other amount, and court costs, necessary to
compensate Landlord for all detriment proximately caused by Tenant’s default
(including, without limitation, the Unamortized Abated Minimum Monthly Rent
calculated in accordance with the formula set forth in Section E(2) of the Basic
Provisions). The phrase “worth, at the time of award,” as used in (i) and (ii)
above, shall be computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus three percent
(3%) (the “Lease Interest Rate”).
17.2.2    Continuation. Even though an Event of Default may have occurred, this
Lease shall continue in effect for so long as Landlord does not terminate
Tenant’s right to possession; and Landlord may enforce all of Landlord’s rights
and remedies under this Lease, including the remedy described in California
Civil Code Section 1951.4 (“lessor” may continue Lease in effect after
“lessee’s” breach and abandonment and recover rent as it becomes due, if
“lessee” has the right to sublet or assign, subject only to reasonable
limitations) to recover Rent as it becomes due. Landlord, without terminating
this Lease, may, during the period Tenant is in default, enter the Premises and
relet the same or any portion thereof to third parties for Tenant’s account, and
Tenant shall be liable to Landlord for all costs Landlord incurs in reletting
the Premises, including, without limitation, brokers’ commissions, expenses of
remodeling the Premises and like costs. Reletting may be for a period shorter or
longer than the remaining Term. Tenant shall continue to pay the Rent on the
date the same is due. No act by Landlord hereunder, including acts of
maintenance, preservation or efforts to lease the Premises or the appointment of
a receiver upon application of Landlord to protect Landlord’s interest under
this Lease, shall terminate this Lease unless Landlord notifies Tenant that
Landlord elects to terminate this Lease. In the event that Landlord elects to
relet the Premises, the rent that Landlord receives from reletting shall be
applied to the payment of, first, any indebtedness from Tenant to Landlord other
than Minimum Monthly Rent and Tenant’s Share of Operating Expenses and Real
Property Taxes; second, all costs, including maintenance, incurred by Landlord
in reletting; and, third, Minimum Monthly Rent and Tenant’s Share of Operating
Expenses and Real Property Taxes under this Lease. After deducting the payments
referred to above, any sum remaining from the rental Landlord receives from
reletting shall be held by Landlord and applied in payment of future Rent as
Rent becomes due under this Lease. In no event, and notwithstanding anything in
Section 16 to the contrary, shall Tenant be entitled to any excess rent received
by Landlord. If on the date Rent is due under this Lease, the rent received from
the reletting is less than the Rent due on that date, Tenant shall pay to
Landlord, in addition to the remaining Rent due, all costs, including
maintenance, which Landlord incurred in reletting the Premises that remain after
applying the rent received from reletting as provided hereinabove. So long as
this Lease is not terminated, Landlord shall have the right to remedy any
default of Tenant, to maintain or improve the Premises, to cause a receiver to
be appointed to administer the Premises and new


42
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





or existing subleases and to add to the Rent payable hereunder all of Landlord’s
reasonable costs in so doing, with interest at the Lease Interest Rate from the
date of such expenditure.
17.3    Cumulative. Each right and remedy of Landlord provided herein or now or
hereafter existing at law, in equity, by statute or otherwise shall be
cumulative and shall not preclude Landlord from exercising any other rights or
remedies provided in this Lease or now or hereafter existing at law or in
equity, by statute or otherwise. No payment by Tenant of a lesser amount than
the Rent nor any endorsement on any check or letter accompanying any check or
payment as Rent shall be deemed an accord and satisfaction of full payment of
Rent; and Landlord may accept such payment without prejudice to Landlord’s right
to recover the balance of such Rent or to pursue other remedies.
17.4    Termination upon Discovery of Hazardous Material. In the event that
either party discovers or is informed of the existence of “Hazardous Material”
(as defined below) in, on, above, around, or beneath the Building, Premises, or
Project, which Hazardous Materials are (i) not caused by Tenant or any Tenant
Party; or (ii) not Exacerbated (as defined below) by Tenant or any Tenant Party,
and which Hazardous Material prevents the occupancy of the entire Premises or a
“Material Portion” (as defined below) thereof for the Permitted Uses by Tenant
or its permitted assigns or subtenants, including its Affiliates (any such
event, a “Substantial HazMat Event”), and (a) Landlord elects in a written
notice delivered to Tenant to not perform cleanup, remediation, removal,
response, abatement, containment, closure, restoration, or monitoring work
required by any federal, state, or local governmental agency or political
subdivision, or as otherwise reasonably necessary to allow Tenant or its
permitted assigns and subtenants to continue or resume occupancy of the Premises
for the purpose of conducting business in the manner and scope Tenant was
performing prior to any Substantial HazMat Event from the Premises for the
Permitted Uses (collectively, the “HazMat Remediation Work”); or (b) Landlord
elects to complete the HazMat Remediation Work but fails to complete the same
within one hundred eighty (180) days following the date Landlord discovers or is
informed in writing of the Substantial HazMat Event, then Tenant may elect to
terminate this Lease by the delivery of written notice to the other, which
notice shall be delivered (w) in the case of clause (a) of this sentence, within
sixty (60) days following Landlord's delivery to Tenant of Landlord's written
notice that it will not perform the HazMat Remediation Work, or (x) in the case
of clause (b) of this sentence, within thirty (30) days following the expiration
of the 180-day period set forth in such clause (b); provided, that, Tenant shall
only be permitted to exercise the foregoing termination right if Tenant (and its
permitted assigns or subtenants, including its Affiliates) cannot safely resume
human occupation of the Premises for the purpose of conducting business in the
manner and scope Tenant was performing prior to any Substantial HazMat Event
from the Premises for the Permitted Uses following the Substantial HazMat Event.
As used herein, a “Material Portion” of the Premises shall mean the greater of
(1) twenty percent (20%) or more of the rentable square feet of the Premises and
(2) a portion of the Premises that is necessary to conduct business in the
manner and scope Tenant was performing prior to any Substantial HazMat Event
from the remainder of the Premises for the Permitted Use. If Tenant exercises
the foregoing termination right, then this Lease shall terminate as of the date
that is thirty (30) days following the delivery of the termination notice to the
Landlord. If Landlord elects to perform the HazMat Remediation Work with respect
to the Substantial HazMat Event and Tenant does not terminate this Lease as set
forth in this Section, this Lease shall continue and Landlord shall perform the


43
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





HazMat Remediation Work. In addition, to the extent the Premises are
untenantable for the Permitted Uses after the discovery of Hazardous Material
that was not caused or Exacerbated by Tenant or any Tenant Party, the Minimum
Monthly Rent and Tenant's Proportionate Share of Building Operating Expenses and
Project Operating Expenses will be abated as may be equitable and reasonable
based on the affected area of the Premises and in proportion to Tenant’s
Exacerbation (if any), until the affected area of the Premises is again
tenantable for the Permitted Uses. If Tenant elects to terminate this Lease due
to any Substantial HazMat Event, and such Substantial HazMat Event was not
caused or Exacerbated by Landlord, then Tenant agrees that such termination of
this Lease shall be Tenant's sole and exclusive remedy. The term “Exacerbation”
as used in this Section 17.4 shall mean (y) any negligent act or omission or
intentional misconduct that worsens an existing Hazardous Materials condition,
or the results therefrom; or (z) a breach of any express obligation under this
Lease that worsens an existing Hazardous Materials condition, or the results
therefrom.
18.    INTENTIONALLY OMITTED
19.    LANDLORD'S AND TENANT’S RIGHT TO CURE DEFAULTS
Landlord, at any time after Tenant commits a default in the performance of any
of Tenant's obligations under this Lease, shall be entitled to cure such
default, or to cause such default to be cured, at the sole cost and expense of
Tenant provided Tenant fails to cure such default within the appropriate notice
period set forth in Section 17.2. If, by reason of any said default by Tenant,
Landlord incurs any expense or pays any sum, or performs any act requiring
Landlord to incur any expense or to pay any sum, including reasonable fees and
expenses paid or incurred by Landlord in order to prepare and post or deliver
any notice permitted or required by the provisions of this Lease or otherwise
permitted or contemplated by law, then the amount so paid or incurred by
Landlord shall be immediately due and payable to Landlord by Tenant as
additional rent. Tenant hereby authorizes Landlord to deduct said sums from any
security deposit held by Landlord. If there is no security deposit, or if
Landlord elects not to use any such security deposit, then such sums shall be
paid by Tenant immediately upon demand by Landlord, and shall bear interest at
the then existing federal reserve discount rate in San Francisco plus two
percent (2%) per annum from the date of such demand until paid in full.
Landlord shall not be deemed to be in default in the performance of any
obligation under this Lease, and Tenant shall have no rights to take any action
against Landlord, unless and until Landlord has failed to perform the obligation
within thirty (30) days after written notice by Tenant to Landlord specifying in
reasonable detail the nature and extent of the failure; provided, however, that
if the nature of Landlord’s obligation is such that more than thirty (30) days
are required for its performance, then Landlord shall not be deemed to be in
default if it commences performance within the thirty (30) day period and
thereafter diligently pursues the cure to completion. In the event that Landlord
fails to perform the obligation within thirty (30) days after written notice by
Tenant to Landlord, or if having commenced such performance, Landlord does not
diligently pursue it to completion, and any such failure continues for more than
five (5) business days following Tenant's delivery to Landlord of a second
written notice, then Tenant may elect to cure said default Landlord’s expense.
Tenant shall document the actual and reasonable costs incurred by Tenant to
perform such cure, and supply said documentation to Landlord with a written
request for


44
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





reimbursement, and Landlord shall reimburse Tenant for all such costs within
thirty (30) days after receipt of such request for reimbursement, with interest
at the Lease Interest Rate accruing from the date Tenant incurred such costs. In
the event Landlord fails to reimburse Tenant within such thirty (30) day period,
Tenant may offset such reimbursement amount from amounts to be paid by Tenant to
Landlord hereunder.
20.    WAIVER OF BREACH; ACCORD AND SATISFACTION
Any waiver by any party hereto of any breach by any party of any covenant or
provision of this Lease shall be effective only if in writing and signed by the
waiving party and shall not be, nor be construed to be, a waiver of any
subsequent breach of the same or any other term or provision hereof. Landlord's
receipt and deposit of a partial payment from Tenant of any sum due hereunder
shall not constitute a waiver by Landlord of the right to require payment of the
balance due, nor constitute an accord or satisfaction of Tenant's obligation,
unless expressly agreed by Landlord in writing.
21.    SUBORDINATION; ESTOPPEL
21.1    Subordination and Attornment. Prior to the Commencement Date, Landlord
shall provide Tenant with reasonable nondisturbance agreements pursuant to which
each existing holder of a mortgage or deed of trust or lessor under a ground
lease shall agree that Tenant shall not be disturbed in the event of sale,
foreclosure or other actions so long as Tenant is not in default hereunder.
Tenant covenants and agrees that, within ten (10) business days from Landlord’s
written request, it will execute without further consideration instruments
reasonably requested by Landlord or Landlord's mortgagee subordinating this
Lease in the manner requested by Landlord to all ground or underlying leases and
to the lien of any mortgage or any deed of trust or other encumbrance which may
now or hereafter affect the Premises or the Project, or any portion thereof,
together with all renewals, modifications, consolidations, replacements or
extensions thereof; provided that any lienor or encumbrancer relying on such
subordination or such additional agreements will covenant with Tenant that this
Lease shall remain in full force and effect, and Tenant shall not be disturbed
in the event of sale, foreclosure or other actions so long as Tenant is not in
default hereunder. Tenant agrees to attorn to the successor in interest of
Landlord following any transfer of such interest either voluntarily or by
operation of law and to recognize such successor as Landlord under this Lease.
However, if Landlord or any such ground lessor or mortgagee so elects, this
Lease shall be deemed prior in lien to any ground lease, mortgage, deed of trust
or other encumbrance upon or including the Premises regardless of date of
recording, and Tenant will execute a statement in writing to such effect at
Landlord's request
21.2    Assignment. In the event that any mortgagee or its respective successor
in title shall succeed to the interest of Landlord hereunder, the liability of
such mortgagee or successor shall exist only so long as it is the owner of the
Premises or any interest therein, or is the tenant under any ground or
underlying lease referred to in Section 21.1 above. No additional rent or any
other charge shall be paid more than ten (10) days prior to the due date thereof
and payments made in violation of this provision shall (except to the extent
that such payments are actually received by a mortgagee) be a nullity as against
any mortgagee and Tenant shall be liable for the amount of such payments to such
mortgagee.


45
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





21.3    Conditions for Tenant's Termination. No act or failure to act on the
part of Landlord which would entitle Tenant under the terms of this Lease, if
any, or by law, to terminate this Lease, shall result in a release or
termination of such obligations or a termination of this Lease unless (i) Tenant
shall have first given written notice of Landlord's act or failure to act to
Landlord's mortgagees of record, if any, specifying the act or failure to act on
the part of Landlord which could or would give basis to Tenant's rights, and
(ii) such mortgagees, after receipt of such notice, have failed or refused to
correct or cure the condition complained of within a “reasonable time”
thereafter; but nothing contained in this Section 21.3 shall be deemed to impose
any obligation on any such mortgagee to correct or cure any such condition.
“Reasonable time” as used above means and includes a reasonable time to obtain
possession of the mortgaged premises if the mortgagee elects to do so, and a
reasonable time to correct or cure the condition if such condition is determined
to exist.
21.4    Estoppel Certificates. Within ten (10) business days after written
request by Landlord, Tenant shall execute and deliver to Landlord an estoppel
statement in the form of Exhibit L attached hereto and incorporated herein by
this reference, or in such other form as Landlord may reasonably request, or as
a prospective purchaser or encumbrancer of the Premises or Project may
reasonably request. Any such statement may be conclusively relied upon by any
prospective purchaser or encumbrancer of the Premises or of all or any portion
of the Project. Tenant's failure to deliver such statement within such ten (10)
business days of Landlord's written request therefor shall constitute the
irrevocable, binding agreement of Tenant (i) that this Lease is in full force
and effect, without modification except as may be represented by Landlord, (ii)
that there are no uncured defaults in Landlord's performance hereunder, (iii)
that not more than one monthly installment of the Minimum Monthly Rent has been
paid in advance, and (iv) that any terms or conditions of such estoppel
certificate as may be required by a prospective purchaser or encumbrancer of the
Premises are satisfied and agreed to by the parties. Further, such failure to
deliver such certificate (showing any exceptions to any of the statements of
fact required thereby) shall constitute a material breach of this Lease.
Notwithstanding the foregoing, Tenant shall also have the right to request an
estoppel from Landlord in a form as Tenant may reasonably request.
22.    SIGNS AND ADVERTISING (Continued on Exhibit K, attached hereto)
Tenant shall have the right, at Tenant’s sole cost and expense, to install,
place and maintain sign(s) to display its or its Affiliates' trade name or logo
at the Project or Building, which sign(s) shall conform to the requirements of
applicable law and of all governmental agencies having jurisdiction over the
Project, and the method of attaching such sign(s) shall be subject to Landlord's
prior written consent (which consent shall not be unreasonably withheld,
conditioned or delayed); provided, that, if Tenant Transfers this Lease and,
following such Transfer, Tenant is not the “Original Tenant” (as defined below)
or an Affiliate of the Original Tenant, any exterior signage or signage that is
visible from outside of the Premises or Building to be installed by or for the
transferee shall be subject to Landlord's prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed (provided, that,
Landlord may not withhold its consent with respect to signage that is consistent
with the standards of landlords of comparable buildings in the Goleta area). As
used herein, “Original Tenant” shall mean AppFolio Inc., a Delaware corporation,
the


46
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





tenant originally named in this Lease. Except as required above, Tenant shall
not erect or install any exterior signs or window or door signs, or window or
door lettering or placards, or any other advertising media visible from the
Common Areas (whether on or up to twenty-four (24) inches behind the windows),
without obtaining Landlord's prior written consent in each instance, which
consent shall not be unreasonably withheld. Tenant shall not install any
exterior decoration, banner or painting, or build any fences, or install any
radio or television antennae, loud speakers, sound amplifiers or similar devices
on the roof or exterior walls of the Premises, or make any material changes to
the improvements within the Premises visible from any portion of the Common Area
of the Project without Landlord's prior written consent in each instance, which
consent shall not be unreasonably withheld. Landlord may, in its discretion,
require Tenant to procure material, payment and performance bonds from Tenant's
sign contractor, as a condition to granting its consent. As used in this Article
22, Landlord's refusal to consent to certain signage or other media shall be
deemed to be reasonable if such signage or other media shall not conform to
Landlord's reasonable sign criteria. Landlord's failure to approve Tenant's
signage proposal within five (5) business days after Tenant's request therefor
shall be deemed an approval. Tenant agrees and covenants to comply with all of
Landlord's reasonable sign criteria and the rules and regulations promulgated by
the responsible governmental authorities. Landlord shall have the right from
time to time to promulgate reasonable amendments to Landlord's sign criteria and
reasonable additional and new sign criteria. After delivery of a copy of such
amendments and such additional and new sign criteria, Tenant shall cause all
signage thereafter installed to comply therewith. A violation of any of such
sign criteria shall constitute a default by Tenant under this Lease. If there is
a conflict between the said sign criteria and any of the provisions of this
Lease, the provisions of this Lease shall prevail. Landlord's approval of
Tenant's preliminary plans, specifications and sign design shown therein shall
constitute Landlord's initial approval of Tenant's signs. No freestanding sign
shall be allowed on the Premises. Notwithstanding anything to the contrary
contained in this Lease, Landlord hereby approves Tenant's signage existing at
the Building and Project as of the Effective Date, and Landlord acknowledges
that such existing signage is currently in compliance with Landlord's sign
criteria.
23.    RIGHTS RESERVED TO LANDLORD
23.1    Right of Entry. Landlord reserves to itself and shall at any and all
times have the right, upon forty-eight (48) hours' prior notice to Tenant, to
enter the Premises in the company of a representative of the Tenant, at
reasonable times, to inspect the same, to display the Premises to prospective
purchasers, lenders or, within twelve (12) months prior to the expiration of the
Term of this Lease, tenants, to post and maintain any notice deemed necessary by
Landlord for the protection of its interest (including, without limitation,
notices of non-responsibility), to repair, and perform any preventative
maintenance (including, without limitation, with respect to the slab) for, the
Premises or any other portion of the Project, and to install, use, maintain and
replace equipment, machinery, pipes, conduits and wiring throughout, beneath or
above the Premises, which serve other parts of the Project, if any; all without
being deemed guilty of any eviction of Tenant and without abatement of rent
(except as expressly provided in this Lease); and Landlord may, in order to
carry out such purposes, erect scaffolding and other necessary structures where
reasonably required by the character of the work to be performed, and keep and
store upon the Premises all tools, materials and equipment necessary for such
purposes, provided that the business of Tenant


47
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





shall be interfered with as little as is reasonably practicable. With respect to
the exercise of such rights and the carrying on of such activities by Landlord
or any agent, contractor or employee of Landlord, except for their gross
negligence or intentionally wrongful acts, and except for abatement of rent as
and to the extent expressly provided in this Lease, Tenant hereby waives any
claim for damages for any injury to property or person or any injury or
inconvenience to or interference with Tenant's business, for any loss of
occupancy or quiet enjoyment of the Premises, or for any other loss occasioned
thereby; and Tenant hereby releases Landlord, its agents, contractors and
employees, except for their gross negligence or intentionally wrongful acts,
from any and all claims for such damages or loss. Landlord shall have the right
to use any and all means which Landlord may deem proper to open doors to the
Premises in an emergency in order to obtain entry, and any entry to the Premises
obtained by Landlord by any of such means, or otherwise, shall not under any
circumstances be construed or deemed to be a forcible or unlawful entry into, or
a detainer of, or an eviction of Tenant from, the Premises or any portion
thereof, and any damages caused on account thereof shall be paid by Tenant. In
addition, in an emergency situation Landlord shall only be required to give
Tenant prior notice if and to the extent reasonable under the circumstances.
23.2    Additional Rights of Landlord. Landlord further reserves to itself and
shall at any and all times have the right:
23.2.1    To change the street address of the Premises or the name and street
address of the Project;
23.2.3    To install and maintain signs in the Project at such locations as
Landlord shall deem advisable, other than within the Premises, so long as such
signs do not conflict with Tenant’s sign rights contained in this Lease or
identify a tenant or other third party which is not an occupant of the Premises;
23.2.4    To decorate, remodel, alter or otherwise repair the Premises for re-
occupancy during the last six (6) months of the term hereof if, during or prior
to such time, Tenant has vacated the Premises;
23.2.5    To grant to anyone the exclusive right to conduct any business or
render any service in the Project, provided such grant does not conflict with
the express rights and privileges of Tenant under this Lease; and
23.2.6    To effect such other tenancies in the Project as Landlord in the
exercise of its sole business judgment shall determine to best promote the
interests of the Project, provided such grant does not conflict with the express
rights and privileges of Tenant under this Lease.
24.    SALE OR TRANSFER OF PREMISES; LANDLORD’S RIGHT TO MORTGAGE
24.1    Sale or Transfer by Landlord. If Landlord sells or transfers all or any
portion of the Premises, or the Building, improvements and land of which the
Premises are a part, then Landlord, on consummation of the sale or transfer,
shall be released from any liability thereafter accruing under the Lease, except
for claims that accrued prior to the date of such transfer. If any security
deposit or prepaid rent has been paid by Tenant, Landlord shall transfer the
security deposit or


48
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





prepaid rent to Landlord's successor and on such transfer Landlord shall be
discharged from any further liability with respect thereto.
24.2    Landlord’s Right to Mortgage. Landlord shall have the right to cause
this Lease to be and become and remain subject and subordinate to any mortgages
or deeds of trust which may be executed following the Commencement Date covering
the Project or the Premises, the real property thereunder, or any portion
thereof, for the full amount of all advances made or to be made thereunder and
without regard to the time of character of such advance, together with interest
thereon, and subject to all the terms and provisions thereof; provided that
Landlord or the holder of the security interest will recognize Tenant's rights
under this Lease pursuant to a reasonable and customary subordination and
nondisturbance agreement.
25.    SURRENDER; WAIVER OF REDEMPTION; HOLDING OVER
25.1    Surrender of Premises. Tenant shall have no obligation to remove any
alterations, additions, improvements, or changes made to the Premises after the
Commencement Date, unless specifically stated in Landlord’s consent, at the
expiration or early termination of the Lease. Tenant shall have no right or
obligation to remove any of the Exterior Improvement Work or any other
alterations, additions, improvements, or changes made by or on behalf of
Landlord at the Premises or the Project. Tenant shall surrender to Landlord the
Premises and all alterations and additions thereto broom clean and in good
order, repair and condition (except for ordinary wear and tear and subject to
the rights and obligations of the parties upon damage and destruction as set
forth in this Lease). Tenant shall remove all personal property and trade
fixtures prior to the expiration of the Term, including any signs, notices and
displays placed by Tenant. Tenant shall perform all reasonably necessary
restoration, including, without limitation, restoration made reasonably
necessary by the removal of Tenant's personal property or trade fixtures prior
to the expiration or termination of this Lease. Tenant shall have no obligation
to change the character of or possible uses for the Building. Landlord can elect
to retain or dispose of, in any manner, any alterations, utility installations,
trade fixtures or personal property that Tenant does not remove from the
Premises on expiration or termination of the Lease term as allowed or required
by this Lease. Title to any such alterations, utility installations, trade
fixtures or personal property that Landlord elects to retain or dispose of on
expiration of the Lease term shall automatically vest in Landlord. Tenant waives
all claims against Landlord for any damage to Tenant resulting from Landlord's
retention or disposition of any such alterations, utility installations, trade
fixtures or personal property. Tenant shall be liable to Landlord for Landlord's
costs for storing, removing and disposing of any utility installations, trade
fixtures or personal property and shall indemnify and hold Landlord harmless
from the claim of any third party to an interest in such utility installations,
trade fixtures or personal property.
25.2    Holding Over. Tenant shall have no legal right to holdover. If Tenant
holds over the Premises or any part thereof after expiration of the term of this
Lease, such holding over shall, at Landlord’s option, constitute a
month-to-month tenancy, at a rent equal to one hundred twenty-five percent
(125%) of the Minimum Monthly Rent in effect immediately prior to such holding
over and shall otherwise be on all the other terms and conditions of this Lease.
Landlord’s acceptance of any payment provided hereunder shall not be construed
as Landlord’s permission for Tenant to hold over. Acceptance of rent by Landlord
following expiration or termination shall not constitute a


49
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





renewal of this Lease or extension of the Lease term except as specifically set
forth above. If Tenant fails to surrender the Premises upon expiration or
earlier termination of this Lease, Tenant shall indemnify and hold Landlord
harmless from and against all loss or liability resulting or arising out of
Tenant’s failure to surrender the Premises, including, but not limited to, any
amounts required to be paid to any tenant or prospective tenant who was to have
occupied the Premises after the expiration or earlier termination of this Lease
(and about whom Tenant is notified) and any related attorney’s fees and
brokerage commissions.
26.    HAZARDOUS MATERIALS
26.1    Definitions.
26.1.1    Hazardous Material. Hazardous Material means any substance:
(i)    the presence of which requires investigation or remediation under any
applicable Environmental Requirement; or
(ii)    which is or becomes defined as a “hazardous waste”, “hazardous
substance”, “hazardous materials”, “toxic substances”, pollutant, or contaminant
under any applicable Environmental Requirement, including, without limitation,
the Federal Water Pollution Control Act (33 U.S.C. Section 1251, et seq.),
Resource Conversation & Recovery Act (42 U.S.C. Section 6901 et seq.), Safe
Drinking Water Act (42 U.S.C. Section 300(f) et seq.), Toxic Substances Control
Act (15 U.S.C. Section 2601 et seq.), the Clean Air Act (42 U.S.C. Section 7401
et seq.), Comprehensive Environmental Response of Compensation and Liability Act
(42 U.S.C. Section 9601 et seq.), California Health & Safety Code (Sections
25100 et seq. and 39000 et seq.), California Water Code (Section 13000 et seq.),
and other comparable state laws relating to industrial hygiene, environmental
protection or the use, analysis, generation, manufacture, storage, disposal or
transportation of Hazardous Materials; or
(iii)    which is regulated as toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic, or otherwise hazardous and is
or becomes so regulated pursuant to applicable Environmental Requirements by any
governmental authority, agency, department, commission, board, agency, or
instrumentality of the United States, the State of California or any political
subdivision thereof.
26.1.2    Environmental Requirements. Environmental Requirements means all
applicable present and future statutes, regulations, rules, ordinances, codes,
licenses, permits, orders, approvals, plans, authorizations, concessions,
franchises, and similar items, of all government agencies, departments,
commissions, boards, bureaus, or instrumentalities of the United States, states,
and political subdivisions thereof and all applicable judicial, administrative,
and regulatory decrees, judgments, and orders relating to the protection of
human health or the environment, including, without limitation: (a) all legal
requirements, including but not limited to those pertaining to reporting,
licensing, permitting, investigation, and remediation of emissions, discharges,
releases, or threatened releases of Hazardous Materials, chemical substances,
pollutants, contaminants, or hazardous or toxic substances, materials or
hazardous wastes whether solid, liquid, or gaseous in nature, into the air,
surface water, groundwater, or land, relating to the


50
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of chemical substances, pollutants, contaminants, or
hazardous or toxic substances, materials, or hazardous wastes, whether solid,
liquid, or gaseous in nature; and (b) all requirements pertaining to the
protection of the health and safety of employees or the public.
26.1.3    Environmental Damages. Environmental Damages means all claims,
judgments, damages, losses, penalties, fines, liabilities (including strict
liability), encumbrances, liens, costs, and expenses of investigation and
defense of any claim, whether or not such claim is ultimately litigated or
defeated, and of any good faith settlement of judgment, of whatever kind or
nature, contingent or otherwise, matured or unmatured, foreseeable or
unforeseeable, including without limitation reasonable attorneys’ fees and
disbursements and consultants’ fees, any of which are incurred at any time as a
result of the use, storage, release, migration, or disposal of Hazardous
Materials on, in, under, or to the Premises or the existence of a violation of
Environmental Requirements on the Premises, and including without limitation:
(a) damages for personal injury, or injury to property or natural resources
occurring upon or off of the Premises, foreseeable or unforeseeable, including,
without limitation, the cost of demolition and rebuilding of any improvements on
real property, interest and penalties including but not limited to claims
brought by or on behalf of employees with respect to which any party waives any
immunity to which it may be entitled under any industrial or worker’s
compensation laws; (b) fees incurred for the services of attorneys, consultants,
contractors, experts, and laboratories and all other costs incurred in
connection with the investigation or remediation of Hazardous Materials in
violation of Environmental Requirements including, but not limited to, the
preparation of any feasibility studies or reports or the performance of any
cleanup, remediation, removal, response, abatement, containment, closure,
restoration, or monitoring work required by any federal, state, or local
governmental agency or political subdivision, or reasonably necessary to make
full economic use of the Premises or any other property in a manner consistent
with its current use or otherwise expended in connection with such conditions,
and including without limitation any attorneys’ fees, costs, and expenses
incurred in enforcing this Lease or collection of any sums due hereunder; (c)
liability to any third person or government agency to indemnify such person or
agency for costs expended in connection with the items referenced above; and (d)
diminution in the value of the Premises, and damages for the loss of business
and restriction on the use of or adverse impact on the marketing of rentable or
usable space or of any amenity of the Premises.
26.2    Prohibited Uses. Tenant shall not cause or give permission for the use
(except for minimal quantities of any substance which technically could be
considered a Hazardous Material provided (i) such substance is of a type
normally used by Tenant, and (ii) Tenant complies with all legal requirements
applicable to such Hazardous Material) of any Hazardous Material, unless Tenant
shall have received Landlord's prior written reasonable consent.
26.3    Obligation to Indemnify, Defend, and Hold Harmless. Tenant and its
successors, assigns and guarantors, agrees to indemnify, defend, reimburse, and
hold harmless (a) Landlord and its agents, successors and assigns, (b) any other
person who acquires a portion of the Premises in any manner, including but not
limited to the purchase, at a foreclosure sale or otherwise through the exercise
of the rights and remedies of Landlord under this agreement, and (c) the
directors, officers, shareholders, employees, partners, agents, contractors,
subcontractors, experts, licensees, affiliates, lessees, mortgagees, trustees,
heirs, devisees, successors, assigns,


51
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





and invitees of such persons, from and against any and all Environmental Damages
arising from the presence of Hazardous Materials used, stored, disposed of or
brought upon, about, or beneath the Premises by Tenant, or Tenant’s agents,
contractors, vendors or invitees (collectively the “Tenant Parties”) or any such
Hazardous Materials migrating from the Premises, or arising in any manner as a
result of the Tenant Parties' violation of any Environmental Requirements and
the Tenant Parties’ activities thereon, unless to the extent such Environmental
Damages exist as a direct result of the negligence or willful misconduct of
Landlord.
Tenant’s obligation hereunder shall include, but not be limited to, the burden
and expense of defending all claims, suits, and administrative proceedings (with
counsel reasonably approved by Landlord), conducting all negotiations of any
description, and paying and discharging, when and as the same become due, any
and all judgments, penalties or other sums due against such indemnified persons
and to remediate the Premises pursuant to Section 26.4 below. Landlord at its
sole expense may employ additional counsel of its choice to associate with
counsel representing Tenant. Notwithstanding anything contained herein to the
contrary, Tenant shall in no event be held liable or responsible (including
without limitation, for the removal or encapsulation thereof) for, and Landlord
indemnifies and holds Tenant and Tenant Parties harmless for (a) any
Environmental Damages not caused by Tenant or any Tenant Party, and (b) the
presence of, or exposure to, any Hazardous Material not caused or introduced by
Tenant or any Tenant Party. Tenant’s and Landlord’s obligations hereunder shall
survive the expiration or earlier termination of this Lease, the discharge of
all other obligations owned by the parties to each other, and any transfer of
title to the Premises (whether by sale, foreclosure, deed in lieu of foreclosure
or otherwise).
The obligations of Tenant under this paragraph shall not apply to any
Environmental Damages, the violation of any Environmental Requirements or the
presence of any Hazardous Material to the extent that such condition or event
was not caused by Tenant, Tenant’s agents, employees or invitees. Subject to the
terms of Section 17.4 of this Lease above, as a result of any Environmental
Damages or the presence of any Hazardous Materials that were not caused by
Tenant or any Tenant Party, in the event any legal requirement or governmental
entity requires the Premises to be inspected, tested, remediated, or surveyed
for the presence of any Hazardous Materials, Landlord, at its sole cost and
expense, shall promptly perform such activities required under applicable law to
restore the Premises to a condition substantially similar to the condition
existing on the Commencement Date of this Lease, notwithstanding any lesser
standards allowed under applicable law or governmental policies.
26.4    Obligation to Remediate. Pursuant to Section 26.3 of the Lease, Tenant
shall, upon demand of Landlord, and at its sole cost and expense, promptly take
all actions to remediate the Premises which are required by any federal, state,
or local government agency or political subdivision pursuant to applicable
Environmental Requirements to mitigate Environmental Damages for which Tenant is
obligated herein. Such actions shall include, but not be limited to, the
investigation of the environmental condition of the Premises, the preparation of
any feasibility studies, reports, or remedial plans, and the performance of any
cleanup, remediation, containment, operations, maintenance, monitoring, or
restoration work, whether on or off the Premises. Tenant shall further take all
actions necessary to restore the Premises to a substantially similar condition
existing prior to Tenant’s introduction of Hazardous Material upon, about or
beneath the Premises, notwithstanding any lesser standards of remediation
allowed under applicable law or governmental


52
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





policies. All such work shall be performed by one or more contractors, selected
by Tenant and reasonably approved in advance and in writing by Landlord. Tenant
shall proceed continuously and diligently with such investigatory and remedial
actions, provided that in all cases such actions shall be in accordance with all
applicable requirements of government entities. Any such actions shall be
performed in a good, safe, and workmanlike manner and shall minimize any impact
on the businesses conducted on the Premises and those businesses conducted at
the Project. Tenant shall pay all costs in connection with such investigatory
and remedial activities, including but not limited to all power and utility
costs, and any and all taxes or fees that may be applicable to such activities.
Tenant shall promptly provide to Landlord copies of testing results and reports
that are generated in connection with the above activities and that are
submitted to any government entity. Promptly upon completion of such
investigation and remediation, Tenant shall permanently seal or cap all
monitoring wells and test holes to industrial standards in compliance with
applicable federal, state, and local laws and regulations, remove all associated
equipment, and restore the Premises which shall include, without limitation, the
repair of any surface damage, including paving, caused by such investigation or
remediation hereunder. Within thirty (30) days of demand therefor, Tenant shall
provide Landlord with a bond, letter of credit, or similar financial assurance
evidencing that the necessary funds are available to perform the obligation
established by this paragraph.
26.5    Notification. If Tenant shall become aware of or receives notice of any
actual, alleged, suspected, or threatened violation of Environmental
Requirements, or liability of Tenant for Environmental Damages in connection
with the Premises or past or present activities of any person thereon, including
but not limited to notice or other communication concerning any actual or
threatened investigation, inquiry, lawsuit, claim, citation, directive, summons,
proceeding, complaint, notice, order, writ, or injunction, relating to same,
then Tenant shall deliver to Landlord, within ten (10) days of the receipt of
such notice or communication by Tenant, a written description of said violation,
liability, correcting information, or actual threatened event or condition,
together with copies of any documents evidencing same. Receipt of such notice
shall not be deemed to create any obligation on the part of Landlord to defend
or otherwise respond to any such notification.
26.6    Termination of Lease. Upon the expiration or earlier termination of the
Lease term, Tenant shall surrender possession of the Premises to Landlord free
of contamination attributable to Hazardous Materials that are in excess of
concentrations permitted by any applicable Environmental Requirements, for which
Tenant is obligated to remediate pursuant to Section 26.3 above. Tenant shall
further take all actions necessary to restore the Premises to a substantially
similar condition existing prior to Tenant’s introduction of Hazardous Material
upon, about or beneath the Premises, notwithstanding any lesser standards of
remediation allowed under applicable law or governmental policies. In addition
to all other remedies available to Landlord hereunder, Tenant expressly agrees
that even though Tenant’s right of occupancy shall have terminated, Tenant shall
remain liable to pay Landlord an amount per month (or a pro rata portion
thereof) equal to one hundred percent (100%) of the Minimum Monthly Rent in
effect for the month immediately preceding the month of expiration or earlier
termination (less any amounts received by Landlord from any other occupant of
the Premises during this period) until Tenant shall have surrendered possession
of the Premises to Landlord free of any such Hazardous Materials, but only if
and to the extent the difference in rent is attributable to the Hazardous
Materials so introduced by Tenant.


53
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





26.7    Toxic Substances Disclosure. The parties acknowledge the obligation of
Tenant to advise Landlord concerning Hazardous Materials located upon the
Premises pursuant to the provisions of California Health and Safety Code Section
25359.7. The parties hereby agree that this Section 26.7 constitutes the notice
required pursuant to said statute and Landlord hereby waives its right to
further notice pursuant to such statute to the extent described herein. The
parties acknowledge that Tenant shall maintain and use certain substances upon
the Premises which may be classified as “hazardous substances” to clean and
maintain the Premises. The parties acknowledge that the use of any of such
substances which may be a “hazardous substance” within the scope of Health and
Safety Code Section 25359.7 shall not constitute a breach of this Lease and
shall require no further notice from Tenant. Tenant agrees, however, that the
use of other Hazardous Materials upon the Premises is not subject to the terms
of this notice and waiver and Tenant shall be obligated to report the existence
of such other Hazardous Materials pursuant to the requirements of Health and
Safety Code Section 25359.7.
26.8    Landlord’s Warranty. Nothing herein shall be deemed in any way to be a
waiver or limitation, or in derogation, of any of Tenant’s rights under
applicable law to obtain legal or equitable remedies for a breach of the
representation and warranty made by Existing Landlord pursuant to the express
terms of Section 26.8 of the Existing Lease.
27.    INTENTIONALLY OMITTED
28.    WRITTEN NOTICES
Whenever under this Lease a provision is made for any demand, notice or
declaration of any kind or where it is deemed desirable or necessary by either
party to give or serve any such notice, demand or declaration to the other, it
shall be in writing and (i) served personally, (ii) sent by registered or
certified mail, return receipt requested, with postage prepaid, or (iii) sent by
a private overnight express carrier, addressed to Tenant or Landlord, as the
case may be, at the notice address specified for each in the Basic Provisions.
Either party may by like notice at any time and from time to time designate a
different address to which notices shall be sent. Mailed notices shall be
effective upon the earlier of (a) actual receipt as evidenced by the
return-receipt or (b) three (3) days after mailing. Notices sent by overnight
carrier shall be effective as of the next business day. Notices personally
served shall be effective immediately upon delivery.
29.    JOINT AND SEVERAL LIABILITY
Each person or entity named as a Tenant in this Lease, or who hereafter becomes
a party to this Lease as a tenant in the Premises, or as a permitted assignee or
subtenant of Tenant, shall be jointly and severally liable for the full and
faithful performance of each and every covenant and obligation required to be
performed by Tenant under the provisions of this Lease.
30.    BINDING ON SUCCESSORS, ETC.
Landlord and Tenant agree that each of the terms, conditions, and obligations of
this Lease shall extend to and bind, or inure to the benefit of (as the case may
require), the respective parties


54
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





hereto, and each of their respective heirs, executors, administrators,
representatives, and permitted successors and assigns.
31.    ATTORNEYS' FEES
In the event that any legal action or other proceeding (including, without
limitation, arbitration) is instituted by either of the parties hereto to
enforce or construe any of the terms, conditions or covenants of this Lease, or
to consider or contest the validity thereof, or to adjudicate any other matter
arising out of this Lease, against the other, the party prevailing in any such
action shall be entitled to recover from the other party all court costs
(including arbitration fees and fees and costs of the arbitrators) and a
reasonable attorneys' fee to be set by the court or arbitrator(s), and the costs
and fees incurred in enforcing any judgment entered therein.
32.    FURTHER ASSURANCES
Each of the parties hereto agrees to perform all such acts (including, but not
limited to, executing and delivering such instruments and documents) as
reasonably may be necessary to fully effectuate each and all of the purposes and
intent of this Lease.
33.    CONSTRUCTION OF LEASE
The term and provisions of this Lease shall be construed in accordance with the
laws of the State of California as they exist on the date hereof. The parties
agree that the terms and provisions of this Lease embody their mutual intent and
that they are not to be construed more liberally in favor of, or more strictly
against, any party hereto. When the context in which words are used in this
Lease indicates that such is the intent, words in the singular number shall
include the plural and vice versa, and words in the masculine gender shall
include the feminine and neuter genders and vice versa. The terms “include,”
“includes,” “including” and words of like import shall be deemed to be followed
by the words “without limitation.” Unless the context otherwise requires, the
term “or” is not exclusive and shall have the inclusive meaning of “and/or.” The
Article, Section and subsection headings contained in this Lease are for
purposes of identification and reference only and shall not affect in any way
the meaning or interpretation of any provision of this Lease. Unless otherwise
specifically indicated to the contrary, the word “days” as used in this Lease
shall mean and refer to calendar days. Except as otherwise expressly provided
herein, wherever in this Lease the consent of a party is required to any act by
or for the other party, such consent shall not be unreasonably withheld or
delayed. Landlord’s actual reasonable costs and expenses (including architects’,
attorneys’, engineers’ and other consultants’ fees) incurred in the
consideration of, or response to, a request by Tenant for any Landlord consent
shall be paid by Tenant upon receipt of an invoice and supporting documentation
therefore, subject to any express limitations contained in this Lease.
Landlord’s consent to any act, assignment or subletting shall not constitute an
acknowledgment that no default or breach by Tenant of this Lease exists, nor
shall such consent be deemed a waiver of any then existing default or breach
other than with respect to the act or subject for which the consent is being
granted. The failure to specify herein any particular condition to Landlord’s
consent shall not preclude the imposition by Landlord at the time of the consent
of such further or other conditions as are then reasonable with reference to the
particular matter for which consent is being given. The word “Tenant” shall be
deemed and taken to mean each and


55
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





every person or party mentioned as a tenant herein, whether or not one or more,
and if there shall be more than one tenant, any notice required or permitted by
the terms of this Lease may be given by or to any one thereof and shall have the
same force and effect as if given by or to all thereof. The use of the neuter
singular pronoun to refer to Tenant shall be deemed a proper reference even
though Tenant may be an individual, a partnership, a corporation, a limited
liability company, or a group of two or more individuals or corporations.
The necessary grammatical changes required to make the provisions of this Lease
apply in the plural sense where there is more than one Tenant and to either
corporations, limited liability companies, associations, partnership or
individuals, males or females, shall in all instances be assumed as though in
each case fully expressed.
34.    PARTIAL INVALIDITY
If any term or provision of this Lease or the application thereof to any person
or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Lease or the application of such term or provision to persons
or circumstances other than those to which it is held invalid or unenforceable,
shall not be affected thereby, and each term and provision of this Lease shall
be valid and be enforceable to the fullest extent permitted by law.
35.    RECORDING
Neither this Lease nor any memorandum of this Lease shall be recorded without
the prior written consent of Landlord and its mortgage lenders.
36.    COMPLETE AGREEMENT
It is understood that there are no oral agreements or representations between
the parties hereto affecting this Lease, and the Umbrella Agreement and this
Lease supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements or representations and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof (other than the Umbrella Agreement and, to the extent the rights
or obligations of the Tenant or the Existing Landlord survive pursuant to the
provisions of the Umbrella Agreement or this Lease, the Existing Lease), and
none thereof shall be used to interpret or construe this Lease. There are no
representations or warranties between the parties other than those contained in
the Umbrella Agreement and the Lease (and the Existing Lease, to the extent such
representations and warranties survive pursuant to the provisions of the
Umbrella Agreement or this Lease) and all reliance by the parties hereto with
respect to representations and warranties is solely upon the representations and
warranties contained in this Lease, the Umbrella Agreement, and, to the extent
such representations and warranties survive pursuant to the provisions of the
Umbrella Agreement or this Lease, the Existing Lease. Except as otherwise
provided in this Section, this Lease, and the Attachments and Exhibits hereto,
constitute the entire agreement between the parties with respect to the
leasehold interest for the Premises after the Commencement Date and may not be
altered, amended, modified, or extended except by an instrument in writing
signed by the parties hereto.


56
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





37.    NO IMPLICATION OF EXCLUSIVE USE
Nothing contained in this Lease shall be deemed to give Tenant an express or
implied exclusive right to operate any particular type of business in the
Project other than the right to use and operate a business that falls within the
permitted use set forth in this Lease.
38.    PARTY THAT IS A CORPORATION OR LIMITED LIABILITY COMPANY
In the event either Landlord or Tenant (or their respective general partners, as
applicable) hereunder shall be a corporation or limited liability company, the
parties executing this Lease on behalf of each party hereby covenant and warrant
that they are a duly qualified corporation or company and all steps have been
taken prior to the date hereof to qualify the party to do business in the state
wherein the Project is situated and all franchise and corporate taxes have been
paid to date; and all future forms, reports, fees and other documents necessary
to comply with applicable law will be filed when due. Each individual executing
this Lease on behalf of said corporation or company represents and warrants that
he is duly authorized to execute and deliver this Lease on behalf of said
corporation or company in accordance with the bylaws of said corporation (or
operating agreement of said company), and that this Lease is binding upon said
corporation or company in accordance with its terms.
39.    SUBMISSION OF DOCUMENT
The submission of this document for examination and negotiation does not
constitute an offer to lease, or a reservation of, or option for, the Premises.
This document shall become effective and binding only upon execution and
delivery hereof by Tenant and by Landlord (or, when duly authorized, by
Landlord's agent or employee). No act or omission of any agent of Landlord or of
Landlord's broker shall alter, change or modify any of the provisions hereof.
40.    NO PERSONAL OBLIGATION OF LANDLORD; WAIVER OF CONSEQUENTIAL DAMAGES
The obligations of Landlord under this Lease do not constitute personal
obligations of the individual limited partners of the limited partnership which
is Landlord herein, and Tenant shall look solely to Landlord's interest in the
Building (and any proceeds derived therefrom) and to no other assets of Landlord
for satisfaction of any liability in respect of this Lease and will not seek
recourse against the partners of the limited partnership which is Landlord
herein, nor against any of its or their assets for such satisfaction.
Notwithstanding anything to the contrary contained in this Lease, (a) Landlord
shall in no event be liable to Tenant for any consequential, special or punitive
damages or for loss of revenue or income and Tenant waives any and all claims
for any such damages, and (b) except for Tenant's indemnification obligations
under Section 25.2 of this Lease above, Tenant shall in no event be liable to
Landlord for any consequential, special or punitive damages or for loss of
revenue or income and Landlord waives any and all claims for any such damages;
provided, that, for purposes of this sentence, the parties acknowledge and agree
that “consequential damages” shall not be deemed to include any actual or direct
damages as determined under applicable law or equity.


57
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





41.    EXCAVATION
Landlord shall have the right to utilize the land on which the Project is
located (the “Land”) for purposes of excavation and shall have the right to
authorize the use of, and grant licenses and easements over, the Land to owners
of adjacent property or governmental authorities for excavation purposes,
provided that such use does not permanently deprive Tenant of its express rights
under this Lease or materially interfere with the continuous use and operation
of the Project by Tenant. If an excavation is made upon the Land or any of the
Land adjacent to the Building by Landlord or said owner of adjacent property,
Tenant shall license and authorize Landlord or said owner to enter on to the
Premises for the purpose of performing such work in connection with the
excavation as may be necessary or prudent to preserve the Building from injury
or damage. Tenant shall have no claim for damages or indemnity against Landlord
or any right to abatement of rent in connection therewith (except as expressly
set forth in this Lease), unless such excavation materially affects Tenant’s use
of the Premises.
42.    ARBITRATION
Any dispute between the parties hereto (except for any event of default or
dispute regarding the payment of rent, either (or both) of which Landlord shall
be entitled to its remedies under Article 17 hereof, and except for any dispute
for which the Superior Court for the location in which the Premises are situated
has jurisdiction by virtue of the California Code of Civil Procedure, Section
1161 et. seq (as the same may be recodified or amended from time to time)) shall
be determined by arbitration. Whenever any such dispute arises between the
parties hereto in connection with the Premises or this Lease and either party
give written notice to the other that such dispute shall be determined by
arbitration, then within thirty (30) days after the giving of the notice, both
parties shall select and hire one member of the panel of JAMS, Inc., a Delaware
corporation or its successor (such member, the “Judge”). The Judge shall be a
retired judge experienced with commercial real property lease disputes in the
County in which the Premises are located. As soon as reasonably possible, but no
later than forty (40) days after the Judge is selected, the Judge shall meet
with the parties at a location reasonably acceptable to Landlord, Tenant and the
Judge. The Judge shall determine the matter within ten (10) days after any such
meeting. Each party shall pay half the costs and expenses of the Judge.
If JAMS, Inc. ceases to exist without a successor, and either party gives
written notice to the other that a dispute shall be determined by arbitration,
then, unless agreed otherwise in writing by the parties, all arbitrations
hereunder shall be governed by California Code of Civil Procedure Sections 1280
through 1294.2, inclusive, as amended or recodified from time to time, to the
extent they do not conflict with this Article. Within ten (10) days after
delivery of such notice, each party shall select an arbitrator with at least
five (5) years’ experience in commercial real property leases in the County in
which the Premises are located and advise the other party of its selection in
writing. The two arbitrators so named shall meet promptly and seek to reach a
conclusion as to the matter to be determined, and their decision, rendered in
writing and delivered to the parties hereto, shall be final and binding on the
parties. If said arbitrators shall fail to reach a decision within ten (10) days
after the appointment of the second arbitrator, said arbitrators shall name a
third arbitrator within the succeeding period of five (5) days. Said three (3)
arbitrators thereafter shall meet promptly


58
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





for consideration of the matter to be determined and the decision of any two (2)
of said arbitrators rendered in writing and delivered to the parties hereto
shall be final and binding on the parties.
If either party fails to appoint an arbitrator within the prescribed time, or if
either party fails to appoint an arbitrator with the qualifications specified
herein, or if any two arbitrators are unable to agree upon the appointment of a
third arbitrator within the prescribed time, then the Superior Court of the
County in which the Premises is located may, upon request of any party, appoint
such arbitrators, as the case may be, and the arbitrators as a group shall have
the same power and authority to render a final and binding decision as where the
appointments are made pursuant to the provisions of the preceding paragraph. All
arbitrators shall be individuals with at least five (5) years’ experience
negotiating or arbitrating disputes arising out of commercial real property
leases in the County where the Premises are located. All determinations by
arbitration hereunder shall be binding upon Landlord and Tenant.
Any determination by arbitration hereunder may be entered in any court having
jurisdiction.
END OF THE STANDARD TERMS & CONDITIONS


59
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------







ATTACHMENT 1
RULES AND REGULATIONS
1.    No automobile, recreational vehicle or any other type of vehicle or
equipment shall remain upon the Common Area longer than 24 hours, and no vehicle
or equipment of any kind shall be dismantled or repaired or serviced on the
Common Area. All vehicle parking shall be restricted to areas designated and
marked for vehicle parking. The foregoing restrictions shall not be deemed to
prevent temporary parking for loading or unloading of vehicles in designated
areas.
2.    Tenant and its agents and invitees shall not obstruct the sidewalks,
common halls, passageways, driveways, entrances and exits of any Building; such
facilities shall be used only for ingress to and egress from the Premises and
other buildings, if any, in the Project.
3.    Signs will conform to sign standards and criteria established from time to
time by Landlord. Excepting any signs specifically permitted in the Lease, no
other signs, placards, pictures, banners, advertisements, names or notices shall
be inscribed, displayed or printed or affixed on or to any part of the outside
or inside of the building without the written consent of Landlord, and Landlord
shall have the right to remove any such non-conforming signs, placards,
pictures, banners, advertisements, names or notices without notice to and at the
expense of Tenant.
4.    No antenna, aerial, discs, dishes or other such device shall be erected on
the roof or exterior walls of the Building or on the grounds without the written
consent of the Landlord in each instance. Any device so installed without such
written consent shall be subject to removal without notice at any time.
5.    No loud speakers, televisions, phonographs, radios or other devices shall
be used in a manner so as to be heard or seen outside of the Premises without
the prior written consent of the Landlord.
6.    The outside areas adjoining the Premises shall be kept clean and free from
dirt and rubbish by the Tenant to the satisfaction of Landlord, and Tenant shall
not place or permit any obstruction or materials in such areas or permit any
work to be performed outside the Premises.
7.    No open storage shall be permitted in the Project.
8.    All garbage and refuse shall be placed in containers placed at the
locations designated for refuse collection, in the manner specified by Landlord.
All trash and refuse shall be stored in adequate containers within the Premises
and removed at regular intervals to the common pickup station authorized by
Landlord. Tenant shall be responsible for complete dismantling of all boxes and
cartons and for cleanup of any clutter resulting from the dumping of trash.
Cartons and boxes are not to be stored outside the Premises and trash of any
kind shall not be burned in or about the Premises.


60
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





9.    Other than any internal vending machines in Tenant’s break room, no
vending machine or machines of any description shall be installed, maintained or
operated upon the Common Area without Landlord’s prior written consent.
10.    Tenant shall not disturb, solicit, or canvass any occupant of the
Building and shall cooperate to prevent same.
11.    No noxious or offensive trade or activity shall be carried on in any
units or on any part of the Common Area, nor shall anything be done thereon
which would in any way interfere with the quiet enjoyment of each of the other
tenants of the Project or which would increase the rate of insurance or
overburden utility facilities from time to time existing in the Project.
12.    All moving of furniture, freight or equipment of any kind shall be done
at the times and in the manner reasonably prescribed by Landlord and through
entrances reasonably prescribed for such purpose by Landlord. Landlord shall
have the right to reasonably prescribe the weight, size and position of all
safes and other heavy equipment brought into the Building. Safes or other heavy
objects shall be placed upon wooden strips of such thickness as Landlord
reasonably determines necessary to properly distribute the weight. All damage
done to the Premises, the Building, the Project or Common Areas by moving or
maintaining any such safe or other property shall be repaired at Tenant’s cost.
13.    The delivery or shipping of merchandise, supplies and fixtures to and
from the Premises shall be subject to such rules and regulations as in the
reasonable judgment of the Landlord are necessary for the proper operation of
the Project.
14.    Plumbing facilities shall be used only for the purpose for which they
were constructed. Tenant shall pay the expense of any breakage, stoppage, or
damage resulting from misuse, or from the deposit of any substance into the
plumbing facilities, by Tenant or its agents or invitees.
15.    Tenant shall assure that all water faucets or water apparatus and all
electricity have been shut off before Tenant or its agents or invitees leave the
Building, so as to prevent waste or damage.
16.    Tenant, upon termination of its tenancy, shall deliver to Landlord all
keys to stores, offices, rooms and restroom facilities that were furnished to
Tenant or that Tenant has had made. Tenant shall pay Landlord the costs of
replacing any lost keys and, at the option of Landlord, the costs of changing
locks necessitated by the loss or theft of keys furnished to Tenant.
17.    Tenant shall notify Landlord promptly of any damage to the Premises, the
Building, the Project or the Common Areas resulting from or attributable to the
acts of others, if Tenant has actual knowledge of such damage.
18.    Upon request of the Landlord, Tenant shall furnish to Landlord a current
list of the names, vehicle descriptions and vehicle license numbers of each of
Tenant’s agents or employees who utilize the parking facilities of the Building.


61
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





19.    Upon the request of Landlord, Tenant shall employ and use at Tenant’s
sole cost and expense a licensed pest exterminator selected by Landlord at such
intervals as Landlord may request.
20.    Landlord reserves the right to make such amendments to these Rules and
Regulations from time to time as are reasonable, nondiscriminatory and not
inconsistent with the Lease.
21.    Landlord shall use commercially reasonable and diligent efforts to
enforce the Rules and Regulations on a uniform basis as to all tenants in the
Project, but Landlord shall not be responsible to Tenant or to any persons for
the nonobservance or violation of these rules and regulations by any other
tenant or other person. Tenant shall be deemed to have read these rules and to
have agreed to abide by them as a condition to its occupancy of the Premises.
END ATTACHMENT 1


62
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------







EXHIBIT A
SITE PLAN
appfolioleaseat50cast_image1.gif [appfolioleaseat50cast_image1.gif]


63
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------







EXHIBIT B
TENANT IMPROVEMENTS
Tenant acknowledges and agrees that Tenant is currently in possession of the
Premises pursuant to the Existing Lease and, in accordance with the Umbrella
Agreement, Tenant's lease of the Premises shall be governed by (i) the terms of
the Existing Lease for the period of time occurring prior to the Commencement
Date, and (ii) the terms of the Lease for the period of time occurring from and
after the Commencement Date, and other than Landlord's responsibility for the
MAC Surviving Liabilities under the Umbrella Agreement and as otherwise provided
in this Lease, including Basic Provisions Sections E(5)-(6), Landlord has no
obligation to make improvements to the Premises or provide an improvement
allowance other than the following:
1.    Intentionally Omitted.
2.    50 Premises Tenant Improvements.
2.1    Tenant shall have the right to make improvements to the interior of the
Premises (the “50 Premises Tenant Improvements”). Tenant shall make the 50
Premises Tenant Improvements at Tenant's sole cost and expense (subject to
application of the 50 Premises Tenant Improvement Allowance set forth below).
All 50 Premises Tenant Improvements (including the plans and specifications for
the 50 Premises Tenant Improvements) and any contractors and architects
performing work in connection with the 50 Premises Tenant Improvements shall be
subject to the consent of Landlord, which consent shall not be unreasonably
withheld, delayed or conditioned; provided, that, Landlord hereby approves of
Tenant's use of the following contractors and architects: HBC (as a general
contractor) and Interior Architects Los Angeles (as an interior architect) and
Lane Goodkind + Associates (as an architect for landscaping). Any 50 Premises
Tenant Improvements (except trade fixtures) shall at once become a part of the
Premises and shall be surrendered to Landlord upon the expiration or sooner
termination of this Lease. All work with respect to the 50 Premises Tenant
Improvements must be done in a good and workmanlike manner and diligently
prosecuted to completion to the end that the improvements on the Premises shall
at all times be a complete unit except during the period of work.
2.2    Landlord grants to Tenant a one-time 50 Premises Tenant Improvement
Allowance in the amount set forth in Section E(5) of the Basic Provisions of the
Lease for the 50 Premises Tenant Improvements, including any soft costs
associated with the design and construction of the same, including without
limitation costs for space planning, design, engineering, measurement, cost
estimating, value engineering and move-in; provided, that, (x) in no event shall
more than ten percent (10%) of the 50 Premises Tenant Improvement Allowance be
applied to, or disbursed for, such soft costs; (y) in no event shall any amount
of the 50 Premises Tenant Improvement Allowance be applied to, or disbursed for,
Tenant's furniture, fixtures and equipment; and (z) in no event shall less than
$600,000.00 of the 50 Premises Tenant Improvement Allowance be applied to the
hard costs of the 50 Premises Tenant Improvements. During the construction of
the 50 Premises Tenant Improvements, and commencing upon the Commencement Date,
Landlord


64
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





shall make periodic distributions of the 50 Premises Tenant Improvement
Allowance to Tenant in accordance with the following:
2.2.1    Landlord’s distribution of the 50 Premises Tenant Improvement Allowance
to the Tenant shall not occur more than one (1) time per month (it being
acknowledged and agreed that Tenant may submit requests for distribution in
accordance with the terms hereof on a monthly basis following commencement of
the 50 Premises Tenant Improvements).
2.2.3    The 50 Premises Tenant Improvement Allowance shall be disbursed only
upon presentation by Tenant to Landlord of: (i) copies of Tenant’s paid invoices
for costs associated with 50 Premises Tenant Improvements; (ii) all applicable
unconditional final lien waivers, and (iii) any other documentation or
information reasonably requested by Landlord regarding the 50 Premises Tenant
Improvements (it being agreed that any documentation or information regarding
the 50 Premises Tenant Improvements requested or required by Landlord's lender
shall be deemed reasonable for purposes of this clause (iii)).
2.2.4    If Tenant does not utilize the 50 Premises Tenant Improvement Allowance
by the date that is three (3) years following the Commencement Date as such date
may be postponed by reason of force majeure, any remaining 50 Premises Tenant
Improvement Allowance shall become null and void and Tenant shall forever lose
its right to utilize said allowance. The 50 Premises Tenant Improvement
Allowance shall in no event be credited towards the Rent payable hereunder.
3.    Tax Matters. Landlord and Tenant agree that any improvement costs incurred
by Landlord shall be allocated for depreciation and income tax purposes, solely
by the Landlord. It will be the intention of Landlord to allocate Landlord’s
contribution to such improvement items that have the shortest useful life. The
parties agree to abide by the allocation of improvement costs as determined by
Landlord, and agree to report the transaction for income tax purposes as so
allocated by Landlord.


END EXHIBIT B


65
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------







EXHIBIT C
INTENTIONALLY OMITTED


66
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------







EXHIBIT D
INTENTIONALLY OMITTED


67
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------







EXHIBIT E
INTENTIONALLY OMITTED


68
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------







EXHIBIT F
REAL ESTATE COMMISSIONS
Landlord and Tenant warrant to the other that it has had no dealings with any
real estate broker or agents in connection with the negotiation of this Lease
excepting only Cresa, and it knows of no other real estate broker or agent who
is entitled to a commission in connection with this Lease. Landlord shall pay
all fees and commissions payable to Cresa that arise from this Lease pursuant to
the terms of a separate agreement. Landlord shall, and hereby does, assume all
obligations of Existing Landlord under the Existing Lease with respect to broker
commission obligations.


END EXHIBIT F


69
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------







EXHIBIT G
TENANT'S OPTION TO RENEW
1.    Grant of Options
Landlord hereby grants to Tenant, on the terms and conditions set forth below,
two (2) successive options to renew this Lease. The first renewal option shall
be for a renewal term of five (5) years. The second renewal option shall be for
a renewal term of five (5) additional years, to commence at the expiration of
the preceding renewal term. Each renewal term shall be subject to all of the
provisions of this Lease, including but not limited to the provisions for any
increase in Minimum Monthly Rent. The failure of Tenant to exercise its option
for any renewal term shall nullify the option of the Tenant for any succeeding
renewal terms.
2.    Conditions to Exercise
The right of Tenant to exercise its renewal options is subject to Tenant's
compliance with all of the following conditions precedent:
(a)    The Lease shall be in effect at the time written notice of exercise is
received and on the last day of the existing Lease term;
(b)    No Event of Default with respect to Tenant’s obligation to pay rent shall
have occurred in the twelve (12) months prior to the time notice of exercise is
given or at any time from the time notice of exercise is given to the last day
of the existing Lease term;
(c)    At least nine (9) months and not more than twelve (12) months before the
last day of the existing Lease term, Tenant shall have given Landlord written
notice of exercise of option, which notice, once given, shall be irrevocable and
binding on the parties hereto, subject to the provisions set forth below.
Notwithstanding the time Tenant elects to exercise its option, the process of
determining the Fair Market Rental Rate (as defined below) shall not be
commenced by Landlord and Tenant earlier than six (6) months prior to the
commencement of the applicable option term;
(d)    Tenant shall not have incurred more than two (2) late charge processing
charges nor more than two (2) valid notices of nonpayment under Section 3.3 of
the Standard Terms and Conditions during the twenty-four (24) months prior to
the time notice of exercise is given; and
(e)    Neither Landlord nor Tenant has exercised any right to terminate this
Lease due to damage to or destruction of the Premises or the building and
improvements of which the Premises are a part, or any condemnation or conveyance
under threat of condemnation.
3.    Minimum Monthly Rent
(a)    The Minimum Monthly Rent at the beginning of the first option term shall
be adjusted to the then “Fair Market Rental Rate,” however in no event shall the
Minimum Monthly Rent at the


70
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





beginning of the first option term be less than the Minimum Monthly Rent payable
for the last month of the initial Term. The Minimum Monthly Rent at the
beginning of the second option term shall be adjusted to the then “Fair Market
Rental Rate,” however in no event shall the Minimum Monthly Rent at the
beginning of the second option term be less than the Minimum Monthly Rent
payable for the last month of the first option term.
(b)    For purposes of this Lease, the term “Fair Market Rental Rate” shall mean
the annual amount per rentable square foot that landlords have agreed to under
binding leases with non-affiliated non-equity tenants for comparable space, for
a comparable use, for a comparable period of time in the Goleta valley area
(“Comparable Transactions”). In any determination of Comparable Transactions
appropriate consideration shall be given to the annual rental rates per rentable
square foot, the type of escalation clause (e.g., whether increases in
additional rent are determined on a net or gross basis, and if gross, whether
such increases are determined according to a base year or a base dollar amount
expense stop), abatement provisions reflecting free rent or no rent during the
period of construction or subsequent to the commencement date as to the space in
question, length of the lease term, size and location of premises being leased,
and other generally applicable conditions of tenancy for such Comparable
Transactions.
(c)    Landlord shall determine the Fair Market Rental Rate by using its good
faith judgment. Landlord shall provide written notice of such amount within
twenty (20) days after Tenant provides the notice to Landlord exercising
Tenant’s option rights which require a calculation of the Fair Market Rental
Rate; provided however that, in no event, shall Landlord be required to deliver
such notice to Tenant more than one hundred eighty (180) days prior to the first
day of the renewal term for which such determination is being made. Tenant shall
have fifteen (15) days (“Tenant’s Review Period”) after receipt of Landlord’s
notice of the new rental within which to accept such rental or to reasonably
object thereto in writing. In the event Tenant objects, Landlord and Tenant
shall attempt to agree upon such Fair Market Rental Rate using their best good
faith efforts. If Landlord and Tenant fail to reach agreement within fifteen
(15) days following Tenant’s Review Period (“Outside Agreement Date”), then each
party shall place in a separate sealed envelope their final proposal as to Fair
Market Rental Rate and such determination shall be submitted to arbitration as
provided below. Failure of Tenant to so elect in writing within Tenant’s Review
Period shall conclusively be deemed its approval of the Fair Market Rental Rate
determined by Landlord.
(d)    If both parties make timely individual determinations of the Fair Market
Rental Rate under Article 2, the disagreement shall be resolved by arbitration
under this Article 3. Except as provided below, the determination of the
arbitrators(s) shall be limited to the sole issue of whether Landlord’s or
Tenant’s submitted Fair Market Rental Rate is the closest to the actual Fair
Market Rental Rate as determined by the arbitrator(s), taking into account the
requirements of subsection (a) above. The arbitrator(s) must be a licensed real
estate appraiser who has been active in the appraisal of corporate business
parks properties in the City in which the Premises are located over the five
(5)-year period ending on the date of his or her appointment as an arbitrator.
Within fifteen (15) days after the Outside Agreement Date, Landlord and Tenant
shall each appoint one arbitrator and notify the other party of the arbitrator’s
name and business address. Within ten (10) days after the appointment of the
second arbitrator, the two (2) arbitrators shall decide whether the parties will
use Landlord’s or Tenant’s submitted Fair Market Rental Rate and shall notify
Landlord and Tenant of their decision. If either Landlord or Tenant fails to
appoint an arbitrator within fifteen (15)


71
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





days after the Outside Agreement Date, the arbitrator timely appointed by one of
them shall reach a decision and notify Landlord and Tenant of that decision
within thirty (30) days after the arbitrator’s appointment. If each party
appoints an arbitrator in a timely manner, but the two (2) arbitrators either
fail to agree on whether the Landlord’s or Tenant’s submitted Fair Market Rental
Rate is closest to the actual Fair Market Rental Rate, or one (1) arbitrator’s
actual determination of the Fair Market Rental Rate varies from the other
arbitrator’s actual determination of the Fair Market Rental Rate by greater than
five percent (5%), then the two (2) arbitrators shall immediately appoint a
third arbitrator (who shall be qualified under the same criteria set forth above
for qualification of the initial two (2) arbitrators) and provide notice to
Landlord and Tenant of the third arbitrator’s name and business address.
Provided, however, if the arbitrators’ respective determinations of the actual
Fair Market Rental Rate vary by five percent (5%) or less, then the Actual Fair
Market Rental Rate shall be determined by taking the average of the two (2)
determinations. Within twenty (20) days after the appointment of the third
arbitrator, the third arbitrator’s determination shall be limited solely to the
determination of which of the prior two (2) arbitrators’ determinations is the
closest to the actual Fair Market Rental Rate as determined by the third
arbitrator, taking into account the requirements of subsection (b) above. If the
third arbitrator is unable or unwilling to select one (1) of the two (2) prior
determinations, the arbitrator(s) shall be dismissed without delay and the issue
of the Fair Market Rental Rate shall be submitted to arbitration in Santa
Barbara, California, under the commercial arbitration rules then existing of
JAMS, Inc. or its successor, subject to the provisions of this Exhibit G. If
both Landlord and Tenant fail to appoint an arbitrator in a timely manner, or if
the two (2) arbitrators appointed by Landlord and Tenant fail to appoint a third
arbitrator, the Fair Market Rental Rate shall be submitted to arbitration in
Santa Barbara, California, under the commercial arbitration rules then existing
of JAMS, Inc. or its successor, subject to the provisions of this Exhibit G. The
arbitrator’s decision shall be binding on Landlord and Tenant. The cost of any
arbitration required herein shall be paid by the losing party.
(e)    The Minimum Monthly Rent for the option terms, established as provided
above, shall be adjusted on the first day of the first month following the
commencement of the option term and the first day of month every year of the
option term thereafter in accordance with Section E.2 of the Basic Provisions of
the Lease and set forth in a written amendment to Lease executed by the parties.
4.    Transfers
Subject to the terms and conditions provided herein, Tenant shall have the right
to assign the first Option granted herein to any Affiliate or transferee that
does not require Landlord's consent in accordance with the terms of Section
16.3.4 of this Lease above, including any surviving entity or purchaser as
described therein, and if the first Option is properly and validly exercised by
Tenant as provided herein, then Tenant shall also have the right to assign the
second Option granted herein to any Affiliate. The Options herein granted to
Tenant are not assignable separate or apart from this Lease. If Tenant elects to
transfer the Options herein granted with an assignment in accordance with the
Lease (which is not an assignment to an Affiliate or surviving entity), Landlord
shall have the recapture rights set forth in Section 16 of the Lease, provided
that if Landlord notifies Tenant that it is exercising such recapture right,
Tenant shall have the right to escape such recapture right by agreeing to
terminate such options in accordance with Section 16 of the Lease.


72
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





END EXHIBIT G


73
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------







EXHIBIT H
ADDITIONAL GOVERNMENTAL CONDITIONS AND REQUIREMENTS
1.    Except as otherwise provided in paragraph 26.7 of the Lease, to the extent
such use is approved by Landlord in writing in connection with the lease to
which this Exhibit H is attached, any tenant proposing to store, handle, or use
hazardous materials within the provisions of AB 2185/2187, shall, prior to
occupying the premises subject to lease and bringing such hazardous materials
onto the Project, submit a hazardous materials business plan (the “Hazardous
Materials Business Plan”) thirty (30) days prior to occupancy to the County of
Santa Barbara Public Health Department (“PHD”) for review and approval. All
Hazardous Materials Business Plans shall be referred to in project lease
documents and attached in full thereto and in any deed transfers and leases. No
tenant shall be entitled to store, handle, or use any hazardous materials in, on
or about the Project, nor shall such tenant be entitled to occupy the premises,
until PHD has approved the Hazardous Materials Business Plan.
2.    Any tenant required to submit a Hazardous Materials Business Plan in
connection with its proposed use shall submit an updated Hazardous Materials
Business Plan annually thereafter.
3.    Any tenant required to submit a Hazardous Materials Business Plan in
connection with its proposed use shall pay inspection fees, based on the hourly
inspection rate for an environmental audit to be conducted by PHD at the
termination of a lease and prior to reoccupation of such structure or part
thereof if hazardous materials were in use on the leased premises. The Landlord
shall, within 10 days’ notice of termination of said lease, notify PHD of the
need for an environmental audit. PHD shall perform such an audit in a timely
manner to prevent economic hardship to Landlord and shall certify that the
premises are available for reoccupation or specify cleanup measures that will
render the premises safe for reoccupation. The tenant whose lease is being
terminated shall be responsible for any cleanup that may be required as a result
of the audit.
4.    To the extent such use is approved by Landlord in writing in connection
with the lease to which this Exhibit is attached, any tenant generating
hazardous waste in, on or about the Project shall submit to the PHD a plan
outlining measures for the minimization of the hazardous waste stream from the
proposed operation in addition to a Hazardous Materials Business Plan.
5.    To the extent such use is approved by Landlord in writing in connection
with the lease to which this Exhibit is attached, all tenants shall restrict
vehicle washing and other cleaning activities to areas that can be properly
drained into a sanitary sewer.
END EXHIBIT H


74
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------







EXHIBIT I
INTENTIONALLY OMITTED








75
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------







EXHIBIT J
INTENTIONALLY OMITTED


76
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------







EXHIBIT K
SUPPLEMENTAL TERMS AND CONDITIONS
THESE SUPPLEMENTAL TERMS AND CONDITIONS constitute an integral part of this
Lease to which they are attached. Any other provisions of this Lease shall be
resolved in favor of these Supplemental Terms and Conditions.
K.1.    Signs and Advertising (Continued from Article 22 of the Standard Terms
and Conditions)
Upon the Effective Date, Tenant shall have the exclusive right, at Tenant’s sole
cost and expense, to place and maintain a sign to display its trade name on the
Building directory, monument sign, Premises entry door and Tenant shall have the
right, at Tenant’s sole cost and expense, to place and maintain a prominent sign
to display its trade name on the exterior of the Building. All such signage
shall conform to the requirements of Landlord (provided that such requirements
are reasonable) and of all governmental authority(ies) having jurisdiction
thereover as to location, size and format. Such signage will be subject to the
same terms and conditions set forth in Article 22 of the Standard Terms and
Conditions.
K.2    INTENTIONALLY OMITTED


K.3.    Real Property Taxes (Continued from Section 5.2 of the Standard Terms
and Conditions)
K.3.1    Real Property Taxes shall not include and Tenant shall not be obligated
to pay, whether as additional rent or otherwise, any charge, penalty or
assessment resulting from Landlord’s delinquent payment of Real Property Taxes.
K.3.2.    Notwithstanding anything to the contrary contained in the Lease, if,
during the period (the “Prop 13 Protection Period”) beginning on the
Commencement Date and ending on the day before the third (3rd) anniversary of
the Commencement Date, any sale, refinancing or change of ownership of the
Premises, Building or Project (the “Real Property”) is consummated (each a “Prop
13 Trigger Event”), and as a result of the Prop 13 Trigger Event, and to the
extent that in connection therewith, the Real Property is reassessed (the
“Reassessment”) for real property tax purposes by the appropriate governmental
authority pursuant to the terms of Proposition 13, clauses (i), (ii) and (iii)
of this Section K.3.2 below shall apply to such Reassessment of the Real
Property; provided, that, notwithstanding the foregoing to the contrary, in no
event shall the change of ownership in connection with the Closing be deemed to
constitute a Prop 13 Trigger Event, it being the specific intent of the parties
that a “Tax Increase” (as defined below) not include any portion of Real
Property Taxes attributable to any reassessment of the Real Property triggered
by the Closing.


77
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





(i)    For purposes of this Section K.3.2, the term “Tax Increase” shall mean
that portion of the real property taxes assessed against the Real Property (or
any portion thereof) (collectively, the “Real Property Taxes”), as calculated as
of the date immediately following the Reassessment, which is attributable solely
to the Reassessment. Accordingly, the term Tax Increase shall not include any
portion of the Real Property Taxes, as calculated immediately following the
Reassessment, which: (A) is attributable to the value of the Real Property as of
the Closing (or the value of the Real Property following a reassessment
triggered by the Closing) or any subsequent assessment of the Real Property
based upon any construction of any tenant improvements and alterations made
after such date for the Premises or other areas in the Real Property (including,
without limitation, any alterations and improvements made to or on behalf of
Tenant pursuant to the terms of this Lease); (B) is attributable to assessments
which were pending immediately prior to the Reassessment which assessments were
conducted during, and included in, such Reassessment or which assessments were
otherwise rendered unnecessary following the Reassessment; or (C) is
attributable to the annual inflationary increase of real estate taxes, but not
in excess of the statutory two percent (2%) per annum increase under Proposition
13 (as such statutory increase may be modified by subsequent legislation). For
purposes of this Section K.3.2, the term “Prop 13 Protection Amount” shall mean
an amount equal to the product of (1) the amount of the Tax Increase, multiplied
by (2) a fraction, the numerator of which shall be the number of full calendar
months occurring from and after the occurrence of a Prop 13 Trigger Event and
prior to the expiration of the Prop 13 Protection Period, and the denominator of
which shall be thirty-six (36).
Accordingly, for illustrative purposes only, in the event the Tax Increase
following a Reassessment is $1,000,000.00, the Commencement Date occurs on
November 1, 2019, and a Prop 13 Trigger Event occurs on November 1, 2021, then
the Prop 13 Protection Amount shall be $333,333.33 (i.e., the Tax Increase
[i.e., $1,000,000.00] multiplied by 12/36 [i.e., the number of full calendar
months occurring during the period beginning on the date the Prop 13 Trigger
Event occurred (i.e., November 1, 2021) and ending upon the expiration of the
Prop 13 Protection Period (i.e., October 31, 2022)/thirty-six (36))
(ii)    Notwithstanding anything to the contrary contained in the Lease, during
the Prop 13 Protection Period only (and not during any other portion of the Term
of the Lease), Tenant shall not be obligated to pay (and Real Property Taxes
payable by Tenant under the Lease shall not include) the amount of the Tax
Increase that is equal to the Prop 13 Protection Amount. If the occurrence of a
Reassessment is reasonably foreseeable by Landlord and the Prop 13 Protection
Amount attributable to such Reassessment can be reasonably quantified or
estimated, upon notice to Tenant, Landlord shall have the right to purchase the
Prop 13 Protection Amount relating to the applicable Reassessment (the
“Applicable Reassessment”), by paying to Tenant in cash an amount equal to the
Proposition 13 Purchase Price (as defined below). As used herein, “Proposition
13 Purchase Price” shall mean the present value of the Prop 13 Protection Amount
remaining during the period (the “Remaining Prop 13 Protection Period”)
commencing as of the date of payment of the Proposition 13 Purchase Price by
Landlord (the “Payment Date”) and continuing through and including the last day
of the Prop 13 Protection Period. Such present value shall be calculated by
discounting the Prop 13 Protection Amount applicable to the Remaining Prop 13
Protection Period by the Discount Rate, as defined below (with such present
value to be


78
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





based upon the assumption that Tenant will pay Real Property Taxes on an equal
semi-annual basis during the Remaining Prop 13 Protection Period). As used
herein, the term “Discount Rate” shall mean the Base Treasury Rate (as defined
below). The term “Base Treasury Rate” shall mean the yield calculated by the
linear interpolation of the yields, as reported in Federal Reserve Statistical
Release H.15-Selected Interest Rates under the heading “U.S. Government
Securities/Treasury Constant Maturities” for the week ending one (1) week prior
to the Payment Date, of U.S. Treasury constant maturities with maturity dates
(one longer and one shorter) most nearly approximating the last day of the Prop
13 Protection Period. If Release H.15 is no longer published, Landlord shall
select a comparable publication to determine the Base Treasury Rate. Upon such
payment of the Proposition 13 Purchase Price, the provisions of this Section
K.3.2 above shall not apply to any Real Property Taxes attributable to the
Applicable Reassessment. Since Landlord is estimating the Proposition 13
Purchase Price because a Reassessment has not yet occurred, then when such
Reassessment occurs, if Landlord has underestimated the Proposition 13 Purchase
Price, then upon notice by Landlord to Tenant, Tenant's Minimum Monthly Rent
next due shall be credited with the amount of such underestimation, and if
Landlord overestimates the Proposition 13 Purchase Price, then upon notice by
Landlord to Tenant, the Minimum Monthly Rent next due shall be increased by the
amount of the overestimation. For the avoidance of doubt, the parties
specifically acknowledge that upon the expiration of the Prop 13 Protection
Period, except for the terms of the immediately preceding sentence regarding the
reconciliation of the Proposition 13 Purchase Price (if applicable), the terms
of this Section K.3.2 shall expire and be of no further force or effect.


END EXHIBIT K


79
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------







EXHIBIT L
TENANT ESTOPPEL CERTIFICATE
To:         (“Bank”)
Attn:
Re:    Lease Dated:
Current Landlord:    
Current Tenant:    
Square Feet: Approximately:
Floor(s):    
Located at:
(“Tenant”) hereby certifies that as of _______________, 20 :
1.    Tenant is the present owner and holder of the tenant’s interest under the
lease described above, as it may be amended to date (the “Lease”) with
_________________________ Landlord (who is called “Borrower” for the purposes of
this Certificate). (USE THE NEXT SENTENCE IF THE LANDLORD OR TENANT NAMED IN THE
LEASE IS A PREDECESSOR TO THE CURRENT LANDLORD OR TENANT.) [The original
landlord under the Lease was____________________, and the original tenant under
the Lease was _______________________.] The Lease covers the premises commonly
known as _________________________________ (the “Premises”) in the building (the
“Building”) at the address set forth above.
2.    (a) A true, correct and complete copy of the Lease (including all
modifications, amendments, supplements, side letters, addenda and riders of and
to it) is attached to this Certificate as Exhibit A. As used herein, the defined
term “Lease” includes all such modifications, amendments, supplements, side
letters, addenda and riders.
(b)    The Lease provides that in addition to the Premises, Tenant has the right
to use or rent ____________________ assigned/unassigned] parking spaces near the
Building or in the garage portion of the building during the term of the Lease.
(c)    The term of the Lease commenced on ____________________, 20 ____and will
expire on _____________________, 20______ including any presently exercised
option or renewal term. Except as specified in Paragraph(s)
_____________________ of the Lease (copy attached), Tenant has no option or
right to renew, extend or cancel the Lease, or to lease additional space in the
Premises or Building, or to use any parking (IF APPLICABLE) [other than that
specified in Section 2(b) above].
(d)    Tenant has no option or preferential right to purchase all or any part of
the Premises (or the land of which the Premises are a part). Tenant has no right
or interest with respect to the Premises or the Building other than as Tenant
under the Lease.


80
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





(e)    The annual minimum rent currently payable under the Lease is $
____________ and such rent has been paid through _________________, 20___.
(f)    Additional rent is payable under the Lease for (i) operating, maintenance
or repair expenses, and (ii) property taxes. Such additional rent has been paid
in accordance with Borrower’s rendered bills through ____________, 20____. (g)
Tenant has made no agreement with Borrower or any agent, representative or
employee of Borrower concerning free rent, partial rent, rebate of rental
payments or any other similar rent concession, except as expressly set forth in
the Lease.
(h)    Borrower currently holds a security deposit in the amount of $
___________which is to be applied by Borrower or returned to Tenant in
accordance with Paragraph(s) ____of the Lease. Tenant acknowledges and agrees
that Bank shall have no responsibility or liability for any security deposit,
except to the extent that any security deposit shall have been actually received
by Bank.
3.    (a) The Lease constitutes the entire agreement between Tenant and Borrower
with respect to the Premises, has not been modified changed, altered or amended
and is in full force and effect in the form attached as Exhibit A. There are no
other agreements, written or oral, which affect Tenant’s occupancy of the
Premises.
(b)    All insurance required of Tenant under the Lease has been provided by
Tenant and all premiums have been paid.
(c)    To the best knowledge of Tenant, no party is in default under the Lease.
To the best knowledge of Tenant, no event has occurred which, with the giving of
notice or passage of time, or both, would constitute such a default.
(d)    The interest of Tenant in the Lease has not been assigned or encumbered.
Tenant is not entitled to any credit against any rent or other charge or rent
concession under the Lease except as set forth in the Lease. No rental payments
have been made more than one month in advance.
4.    All contributions required to be paid by Borrower to date for improvements
to the Premises have been paid in full and all of Borrower’s obligations with
respect to tenant improvements have been fully performed. Tenant has accepted
the Premises, subject to no conditions other than those set forth in the Lease.
5.    Neither Tenant nor any guarantor of Tenant’s obligations under the Lease
is the subject of any bankruptcy or other voluntary or involuntary proceeding,
in or out of court, for the adjustment of debtor-creditor relationships.
6.    (a) As used here, “Hazardous Substance” means any substance, material or
waste (including petroleum and petroleum products) which is designated,
classified or regulated as being “toxic” or “hazardous” or a “pollutant” or
which is similarly designated, classified or regulated, under any federal, state
or local law, regulation or ordinance.


81
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





(b)    Tenant represents and warrants that it has not used, generated, released,
discharged, stored or disposed of any Hazardous Substances on, under, in or
about the Building or the land on which the Building is located (IF APPLICABLE)
[, other than Hazardous Substances used in the ordinary and commercially
reasonable course of Tenant’s business in compliance with all applicable laws].
(IF APPLICABLE).
7.    Tenant hereby acknowledges that Borrower (CHOOSE ONE) [intends to
encumber/has encumbered] the property containing the Premises with a Deed of
Trust in favor of Bank. Tenant acknowledges the right of Borrower, Bank and any
and all of Borrower’s present and future lenders to rely upon the statements and
representations of Tenant contained in this Certificate and further acknowledges
that any loan secured by any such Deed of Trust or further deeds of trust will
be made and entered into in material reliance on this Certificate.
8.    Tenant hereby agrees to furnish Bank with such other and further estoppel
as Bank may reasonably request.
By:     
Name:    
Title:     
END EXHIBIT L


82
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------







EXHIBIT M
COMMENCEMENT DATE MEMORANDUM
With respect to that certain Industrial Lease (“Lease”) dated _______ ___, 2019,
between AppFolio, Inc., a Delaware corporation (“Tenant”), and
[________________] (“Landlord”), whereby Landlord leased to Tenant and Tenant
leased from Landlord approximately ___________ rentable square feet of the
building located at 70 Castilian Drive, Goleta, CA (“Premises”), Tenant hereby
acknowledges and certifies to Landlord as follows:
(1)
Landlord delivered possession of the Premises to Tenant on __________________;

(2)
The Premises contain ___________ rentable square feet of space; and

(3)
Tenant has accepted and is currently in possession of the Premises and the
Premises are acceptable for Tenant’s use, subject to all of the obligations of
Landlord under the Lease and the Umbrella Agreement and all qualifications
thereof.

IN WITNESS WHEREOF, this Commencement Date Memorandum is executed this ____ day
of ____________20______.
“Tenant”
APPFOLIO, INC., a Delaware corporation
By:
______________________________

Its: President and CEO
By:
______________________________

Its: CFO


“Landlord”


[___________________]




By:                        
Name:                    
Its:                        




83
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





END EXHIBIT M


84
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------







EXHIBIT N
PROHIBITED USES
The following types of operations and activities are expressly prohibited on the
Premises:
1.    automobile/truck maintenance, repair or fueling;
2.    battery manufacturing or reclamation;
3.    ceramics and jewelry manufacturing or finishing;
4.    chemical (organic or inorganic) storage, use or manufacturing;
5.    drum recycling;
6.    dry cleaning;
7.    electronic components manufacturing;
8.    electroplating and metal finishing;
9.    explosives manufacturing, use or storage;
10.    hazardous waste treatment, storage, or disposal;
11.    leather production, tanning or finishing;
12.    machinery and tool manufacturing;
13.    medical equipment manufacturing and hospitals;
14.    metal shredding, recycling or reclamation;
15.    metal smelting and refining;
16.    mining;
17.    paint, pigment and coating operations;
18.    petroleum refining;
19.    plastic and synthetic materials manufacturing;
20.    solvent reclamation;
21.    tire and rubber manufacturing;


85
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------





22.    above- or underground storage tanks; and
23.    residential use or occupancy.
END EXHIBIT N


86
32730.018 - 276230.10
4836-3652-8809v15/100382-1012

--------------------------------------------------------------------------------







EXHIBIT O
UMBRELLA AGREEMENT


Note that the copy of the Umbrella Agreement attached to this Exhibit O does not
include any of the exhibits thereto, but such exhibits are attached to the
original fully-executed Umbrella Agreement.


[Attached]


87
32730.018 - 276230.10
4836-3652-8809v15/100382-1012